Case 20-32633-sgj11 Doc 15 Filed 10/23/20                    Entered 10/23/20 21:12:38              Page 1 of 163




Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bar No. 24094648
LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC


                       IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

IN RE:                            §                                     CASE NO. 20-32633-SGJ-11
                                  §
STUDIO MOVIE GRILL HOLDINGS, LLC, §                                     Chapter 11
et al.,1                          §
         DEBTOR.                  §                                     Joint Administration Requested


              DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM

1   The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
    Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts III, Ltd.
    (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
    (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
    (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
    LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
    XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLIII, LLC (9721); Movie Grill
    Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
    Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
    Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
    (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
    XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
    Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
    Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
    XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
    Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
    LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
    Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
    Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX,
    LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII,
    LLC (8624); Movie Grill Concepts LIII, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
    LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
    LLC (3334); and MGC Management I, LLC (3224).


DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                                       Page 1 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                  Entered 10/23/20 21:12:38             Page 2 of 163



        AND FINAL ORDERS PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, AND
        364 (I) AUTHORIZING DEBTORS’ TO (A) USE CASH COLLATERAL ON
       A LIMITED BASIS AND (B) OBTAIN POSTPETITION FINANCING ON A
  SECURED, SUPERPRIORITY BASIS, (II) GRANTING ADEQUATE PROTECTION,
 (III) SCHEDULING A FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

        Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by and

through their proposed undersigned counsel, file this Emergency Motion for Entry of Interim and Final

Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 364 (I) Authorizing Debtors to (A) Use Cash Collateral

on a Limited Basis and (B) Obtain Postpetition Financing on a Secured, Superpriority Basis, (II) Granting Adequate

Protection, (III) Scheduling Final Hearing, and (IV) Granting Related Relief (the “Motion”). In support of this

Motion, the Debtors would respectfully show the Court as follows:

                                               I.
                                    JURISDICTION AND VENUE
        1.       This Court has jurisdiction over these cases pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District

pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are Sections

105(a), 361, 362, 363(b), and 364 of Title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 2002, 4001, and 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                   II.
                                              BACKGROUND
        2.       On October 21, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions

for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq., thereby

initiating the above-captioned bankruptcy cases (the “Chapter 11 Cases”). The Debtors continue to

manage and operate their businesses as debtors-in-possession pursuant to Bankruptcy Code §§ 1107

and 1108.

        3.       An official committee of unsecured creditors has yet to be appointed in these Chapter

11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.




DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                                    Page 2 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20               Entered 10/23/20 21:12:38           Page 3 of 163



        4.      SMG is engaged in the dine-in movie theater business. In addition to its movie

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before

and during their movies. Specifically, SMG operates 33 movie theaters in 10 states, including Arizona,

California, Florida, Georgia, Illinois, North Carolina, Pennsylvania, Texas, Indiana, and Virginia. All

theaters operate under the brand name “Studio Movie Grill.”

        5.      A detailed description of the Debtors and their businesses, and the facts and

circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater detail

in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and

First Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is incorporated

by reference in this Motion.

A.      Prepetition Secured Obligations
        6.      The Debtors’ prepetition credit facility was memorialized in that certain Second

Amended and Restated Credit and Guaranty Agreement dated as of March 29, 2019 (the “Prepetition

Credit Agreement”) by and among, among others, the Debtors, Goldman Sachs Specialty Lending

Group, L.P., as Administrative Agent, Collateral Agent, Syndication Agent, Documentation Agent,

and Lead Arranger (the “Prepetition Agent”), and the lenders party thereto from time to time (the

“Prepetition Lenders”). The Prepetition Credit Agreement permitted the Debtors, subject to certain

terms and conditions, to borrow funds in the form of a $122,100,000 senior secured credit facility.

The Debtors granted a first-priority lien and security interest in substantially all of their assets, as

further described in the Interim Order (as defined below) (the “Prepetition Lenders’ Collateral”), to

the Prepetition Agent for itself and for and on behalf of the Prepetition Lenders to secure the Debtors’

obligations under the Prepetition Credit Agreement.

        7.      As of the Petition Date, the aggregate amount due and owing to the Prepetition Agent

and the Prepetition Lenders under the Prepetition Credit Agreement (the “Prepetition Secured



DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                                Page 3 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38          Page 4 of 163



Indebtedness”) was at least $104,123,984.28 for unpaid principal, plus any and all interest, fees, costs,

expenses, charges, and other claims, debts, or obligations of the Debtors to the Prepetition Agent and

the Prepetition Lenders.

B.      Need for Post-Petition Financing and Efforts to Obtain Such
        8.      The Debtors need a reliable source of financing to: (a) alleviate potential cash-flow

difficulties that are likely to arise with operations and (b) reassure suppliers, customers, employees,

and taxing authorities of its viability during these Chapter 11 Cases. The Debtors have, however, been

unable, pursuant to Sections 364(a) or (b) of the Bankruptcy Code, to obtain sufficient unsecured

credit allowable under Section 503(b)(1) of the Bankruptcy Code as an administrative expense.

Furthermore, the Debtors have been unable to: (a) obtain sufficient unsecured credit with priority

over all administrative expenses of the kind specified in Sections 503(b) or 507(b) as authorized by

Section 364(c)(1); (b) obtain sufficient credit secured by only a lien on property of the estate that is

otherwise unencumbered as authorized by Section 364(c)(2); or (c) obtain sufficient credit secured

only by a junior lien on property of the estate subject to an existing lien as authorized by Section

364(c)(3). In sum, the Debtors have been unable to obtain sufficient credit on terms more favorable

than those offered under the DIP Facility (as defined below), which will, among other things, provide

superpriority priming liens on all assets of the Debtors.

        9.      Accordingly, the Debtors have determined that, in the exercise of their sound business

judgment, obtaining the DIP Facility under the terms of the Senior Secured Superpriority Debtor-in-

Possession Financing Amendment to Second Amended and Restated Credit and Guaranty Agreement

in the form attached as Exhibit “1” to the Interim Order (the “DIP Credit Agreement”), the other

DIP Documents (as defined below), and the DIP Orders (as defined below), all in accordance with

the Budget (as defined in and attached as Exhibit “2” to the Interim Order), is in the best interests

of the Debtors and their estates and creditors. The DIP Lenders (as defined below) are willing to



DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 4 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38          Page 5 of 163



make loans and other financial accommodations to the Debtors, but only in accordance with, and on

the terms and conditions set forth, in the DIP Credit Agreement and the proposed Interim Order

attached hereto as Exhibit “A” (the “Interim Order”).

                                        III.
                         RELIEF REQUESTED & BASIS FOR RELIEF
       10.       By this Motion, pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and 364 and to Bankruptcy

Rule 2002, 4001, and 6004, the Debtors seek entry of the Interim Order and a final order (the “Final

Order” and together with the Interim Order, the “DIP Orders”), among other things:

             a. authorizing the Debtors to obtain a priming secured and superpriority debtor-
                in-possession delayed-draw term loan facility (the “DIP Facility”, and the loan
                commitments thereunder, the “DIP Loan Commitments”) consisting of up to
                $22,800,000 of new money commitments (the “DIP New Money
                Commitments”), comprised of (A)(1) an initial amount to be available upon
                entry of the Interim Order in an amount not to exceed $7,000,000 (the
                “Interim DIP Loans”) and (2) the remaining DIP New Money Commitments
                (as reduced after giving effect to any funded new money DIP Loans (as defined
                below)), to be available upon entry of the Final Order (the “Final DIP Loans”),
                and (B) a deemed refinancing of obligations under the Prepetition Credit
                Agreement (1) in the amount equal to two times the Interim DIP Loans plus
                $2,200,000 on account of obligations under the Prepetition Credit Agreement
                relating to advances made in connection with the Third Amendment and Limited
                Consent to Second Amended and Restated Credit and Guaranty Agreement dated
                October 22, 2020 (the “Third Amendment”) authorized upon the entry of this
                Interim Order (the “Interim DIP Refinancing”), and (2) in the amount equal
                to two times the DIP Loan Commitments minus the Interim DIP Loans upon
                entry of the Final Order (together with the Interim DIP Refinancing, the “DIP
                Refinancing”, and each funding of the term loans made under the DIP Facility,
                including the Interim DIP Loans and the Final DIP Loans, plus the DIP
                Refinancing, collectively, the “DIP Loans”), and each such funding plus the
                DIP Refinancing shall be deemed to be a DIP Loan advance under the DIP
                Documents, pursuant to the terms and conditions set forth herein and in the
                DIP Credit Agreement, by and among the Borrowers (as defined therein), the
                Guarantors (as defined therein), Goldman Sachs Specialty Lending Group,
                L.P., as administrative agent (in such capacity, the “DIP Agent,” and in such
                capacity and in its capacity as the Prepetition Agent, collectively, the “Agent”),
                for itself and for and on behalf of the other lenders party thereto (collectively,
                including the DIP Agent in its capacity as a lender under the DIP Credit
                Agreement, the “DIP Lenders,” and together with the Prepetition Lenders,
                collectively, the “Lenders”), and all other related agreements and documents;




DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                             Page 5 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                    Entered 10/23/20 21:12:38              Page 6 of 163



             b. authorizing the Debtors to execute, deliver, and perform under the DIP Credit
                Agreement and the other Credit Documents (as defined in the Prepetition
                Credit Agreement, but as may be modified by the DIP Credit Agreement), the
                DIP Orders, and all other related agreements and documents creating,
                evidencing, or securing indebtedness or obligations of any of the Debtors to
                the DIP Agent and the DIP Lenders on account of the DIP Facility or granting
                or perfecting liens or security interests by any of the Debtors in favor of and
                for the benefit of the DIP Agent, for itself and for and on behalf of the DIP
                Lenders, on account of the DIP Facility, in each case as the same now exists
                or may hereafter be amended, modified, supplemented, ratified, assumed,
                extended, renewed, restated, or replaced, and any and all of the agreements
                and documents currently executed or to be executed in connection therewith
                or related to any of the foregoing, by and among any of the Debtors, the DIP
                Agent, and the DIP Lenders, and all of which must be in form and substance
                acceptable to the Agent (as defined below), the terms of which are referenced
                and incorporated in the DIP Orders as if set forth in haec verba (collectively, the
                “DIP Documents”);

             c. approving the terms and conditions of the DIP Credit Agreement and the DIP
                Documents;

             d. authorizing the Debtors to use Cash Collateral2 of the DIP Agent, for itself
                and for and on behalf of the DIP Lenders, and the Prepetition Agent for itself
                and for and on behalf of the Prepetition Lenders under the Prepetition Credit
                Agreement in accordance with the terms and conditions set forth herein;

             e. modifying the automatic stay of section 362 of the Bankruptcy Code (the
                “Automatic Stay”) to the extent provided in the DIP Orders;

             f. granting (i) continuing, valid, binding, enforceable, non-avoidable, and
                automatically and properly perfected first-priority priming liens on and security
                interests in the DIP Collateral (as defined in the Interim Order) to the DIP
                Agent, for itself and for and on behalf of the DIP Lenders, to secure all
                obligations and indebtedness of any of the Debtors to the DIP Agent and the
                DIP Lenders under the DIP Documents (the “DIP Obligations”) and
                (ii) superpriority claims with priority over all other administrative expense
                claims and other postpetition claims against the Debtors and their estates, to
                the DIP Agent, for itself and for and on behalf of the DIP Lenders, in respect
                of the DIP Obligations;

             g. granting automatically perfected liens, security interests, and other adequate
                protection to the Prepetition Agent, for itself and for and on behalf of the

2
    “Cash Collateral” means all cash of each of the Debtors’ bankruptcy estates, wherever located, and all cash
    equivalents, whether in the form of negotiable instruments, documents of title, securities, deposit accounts,
    investment accounts, or in any other form, that were on the Petition Date in any of the Debtors’ possession,
    custody or control, or in which any of the Debtors will obtain an interest during the pendency of these Chapter 11
    Cases whether via advances under the DIP Facility or otherwise, or which represent income, proceeds, products,
    rents, or profits of any of the Collateral (as defined in the Interim Order).


DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                                       Page 6 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                Entered 10/23/20 21:12:38          Page 7 of 163



                   Prepetition Lenders, with respect to their interests in the DIP Collateral and
                   the Prepetition Lenders’ Collateral;

              h. authorizing the indefeasible transfer of Cash Collateral to and for the benefit
                 of the Agent, for itself and for and on behalf of the Lenders, as set forth herein;

              i.   pursuant to Bankruptcy Rule 4001, scheduling an interim hearing (the “Interim
                   Hearing”) on the Motion before this Court to consider entry of the proposed
                   Interim Order;

              j.   scheduling a final hearing on the Motion within thirty (30) days of the Petition
                   Date and approving notice with respect thereto in accordance with Bankruptcy
                   Rule 4001(c)(2); and

              k. waiving any applicable stay (including under Bankruptcy Rule 6004) with
                 respect to the effectiveness and enforceability of the Interim Order and
                 providing for the immediate effectiveness of the Interim Order.

A.      Basis for Emergency Relief
        11.        The Debtors bring this Motion on an emergency basis given the immediate and

irreparable harm that they will potentially suffer if they are denied the ability to obtain credit and use

Cash Collateral, which is necessary to sustain the Debtors’ ongoing business operations and to achieve

their future business objectives. The DIP Facility and Cash Collateral will permit the Debtors to,

among other things, preserve the value of their bankruptcy estates, continue operating their business

in an orderly fashion, maintain business relationships with vendors, suppliers, and customers, meet

ongoing business payroll disbursements, maintain employee morale, and satisfy other working capital

and operational needs.

        12.        Absent immediate access to the loans under the DIP Facility and use of Cash

Collateral, the Debtors would likely have to curtail or even cease business operations to the material

detriment of creditors, employees, and other parties in interest. Accordingly, it is critically important

that the Debtors have access to the funds made available under the DIP Facility and authorization to

use Cash Collateral at the onset of the Chapter 11 Cases. The Debtors anticipate using the DIP Facility

to fund their day-to-day operations and refinance a portion of the Prepetition Secured Indebtedness,

all to preserve value for their bankruptcy estates. This available liquidity (either through the DIP


DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                               Page 7 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                   Entered 10/23/20 21:12:38             Page 8 of 163



Facility or Cash Collateral use or both) is necessary for the Debtors to demonstrate to their customers,

suppliers, vendors, and employees that they have sufficient capital to ensure continuation of ongoing

operations.

B.       Summary of the Principal Terms of the DIP Credit Agreement

         13.      The Debtors and the Prepetition Lenders engaged in good-faith and extensive arm’s-

length negotiations that culminated in the Prepetition Lenders’ agreement to provide the DIP Facility

on the terms and conditions set forth in that certain DIP Credit Agreement substantially in the form

attached as Exhibit “1” to Exhibit “A”.

               14. The significant terms of the DIP Credit Agreement are as follows:3

                  (a)      Lenders: (a) Goldman Sachs Bank USA, as successor in
                           interest to Goldman Sachs Specialty Lending Holdings, Inc.,
                           and (b) one or more affiliates of Crestline Management, L.P.
                           or funds or other institutions with respect to which Crestline
                           Management, L.P. serves as investment manager

                  (b)      New Money Commitment: $7,000,000 on an interim basis,
                           and $22,800,000.00 on a final basis, cumulative of any amounts
                           advanced on the interim basis.

                  (c)      Refinancing: A deemed refinancing of obligations under the
                           Prepetition Credit Agreement in an amount equal to (1) on an
                           interim basis, two times the new money Interim DIP Loans
                           plus $2,200,000 on account of obligations under the
                           Prepetition Credit Agreement relating to advances made in
                           connection with the Third Amendment and (2) on a final basis,
                           two times the DIP Loan Commitments minus the Interim DIP
                           Loans.

                  (d)      Purpose: The Commitment shall, subject to compliance with
                           the Budget and the other terms of the DIP Documents, be

3
     The following summary of the terms of the Interim Order and the DIP Credit Agreement is subject entirely to the
     respective terms thereof. If there are any inconsistencies between the following summary and the Interim Order
     and/or the DIP Credit Agreement, then the Interim Order and/or the DIP Credit Agreement, as applicable, shall
     control. If there are any inconsistencies between the Interim Order and the DIP Credit Agreement, the Interim
     Order shall control. Unless otherwise indicated, capitalized terms used in the following summary shall have the
     meanings ascribed to them in the Interim Order and/or the DIP Credit Agreement, as applicable, and section or
     paragraph references used in the following summary correspond to the Interim Order and/or the DIP Credit
     Agreement, as applicable.



DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                                      Page 8 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38              Page 9 of 163



                     available for working capital and other general corporate
                     purposes of the Debtors in the ordinary course of business of
                     the Debtors.

              (e)    Collateral: All properties and assets of the Debtors and their
                     bankruptcy estates, including proceeds of avoidance actions.

              (f)    Borrowing Availability/Limits: The amount of the DIP
                     Facility shall not exceed an amount equal to the DIP
                     Refinancing, plus $22,800,000.00 plus any PIK interest and
                     other fees or expenses that accrue during the Chapter 11 Cases.

              (g)    Interest Rate: Interest on the outstanding DIP Loans shall
                     accrue at a rate per annum equal to the Adjusted LIBOR Rate
                     plus 8.00%, payable monthly in cash as to new money DIP
                     Loans, and payable in-kind as to the DIP Refinancing.

              (h)    Unused Commitment Fee: 1.00%

              (i)    Exit Fee: 2.00% of the DIP New Money Commitments (prior
                     to giving effect to any DIP Loan) payable to the DIP Lenders
                     at the earlier of (i) acceleration of the DIP Loans or (ii) the
                     Maturity Date

              (j)    Maturity: All commitments of the DIP Lenders under the DIP
                     Facility shall terminate at the earliest of: a. the date which is
                     [one hundred twenty] days after the Petition Date; b. either
                     (i) the entry of an order pursuant to section 363 of the
                     Bankruptcy Code approving the sale not otherwise consented
                     to by the Debtors, the DIP Lenders and the DIP Agent of
                     substantially all of the Debtors’ assets or (ii) closing of a sale
                     consented to by the DIP Lenders, the DIP Agent and the
                     requisite Lenders of substantially all of the Debtors’ assets
                     pursuant to section 363 of the Bankruptcy Code; c. the
                     effective date of any plan of reorganization; d. the entry of an
                     order for the conversion of any of the Debtors’ bankruptcy
                     cases to a case under Chapter 7 of the Bankruptcy Code; e. the
                     entry of an order for the dismissal of any of the Debtors’
                     bankruptcy cases; f. the date the DIP Loan becomes due and
                     payable in full under the DIP Facility Documents, whether by
                     acceleration or otherwise; g. thirty (30) days after the Petition
                     Date, if the Final Order has not been entered by such date
                     (which date may be extended with the prior written consent of
                     the DIP Agent and requisite Lenders); h. appointment of a
                     chapter 11 trustee; or i. the occurrence of a Post-Petition
                     Default as defined below and the giving by the DIP Agent
                     (with consent of the Requisite Lenders) of five (5) days prior
                     written notice of termination to the Debtor representative


DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 9 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38         Page 10 of 163



                      (provided no such notice will be required if any financing order
                      expires); or j. the date on which the Bankruptcy Court
                      approves the extension of any other credit facilities to any of
                      the Debtors over the objection of the DIP Agent (with consent
                      of the Requisite Lenders) (each of the foregoing, as applicable,
                      the “Maturity Date”).

               (k)    Event of Default: Shall mean Postpetition Default as defined
                      in the DIP Credit Agreement.

               (l)    Milestones: Certain chapter 11 plan and sale process
                      milestones, as set forth in the Interim Order.

               (m)    Adequate Protection: As adequate protection of the interests
                      of the Prepetition Lenders for the DIP Facility advances, use
                      of cash collateral and other collateral to the extent of any
                      diminution in value of such interests, the Prepetition Lenders
                      will receive, subject to the Carve-Out, (a) valid and
                      automatically perfected first-priority replacement liens and
                      security interests in and upon the DIP Collateral (as defined in
                      the DIP Orders), but junior to the liens securing the DIP
                      Facility, subject only to the Carve-Out, (b) adequate protection
                      payments consisting of (i) except to the extent paid under the
                      DIP Facility, cash reimbursement of the reasonable and
                      documented (in summary format) fees, costs, and expenses
                      (including reasonable professional fees) of the Prepetition
                      Agent and the Prepetition Lenders (including, for the
                      avoidance of doubt, the fees and expenses of Vinson & Elkins
                      L.L.P. and Jones Day) and (ii) monthly payment of interest
                      owed under the Prepetition Credit Agreement at the applicable
                      default rate except as otherwise agreed in writing by the Agent,
                      and (c) super-priority administrative expense claims under
                      section 507(b) of the Bankruptcy Code and junior to the DIP
                      Facility. The Agent may elect that such monthly adequate
                      protection interest be paid in kind and added to the principal
                      balance of the Prepetition Secured Indebtedness rather than in
                      cash. Notwithstanding the foregoing, in the event the payment
                      of such interest is (a) determined by final order of the Court
                      not to be allowable under section 506 of the Bankruptcy Code,
                      or (b) not provided to be paid under a confirmed plan, then
                      any party in interest as provided herein may assert that any
                      adequate protection interest payments made in respect of the
                      Prepetition Secured Indebtedness constitute and may be
                      recharacterized as principal repayments rather than payment of
                      interest.

               (n)    Stipulations: Debtors stipulate to, among other things, validity
                      and priority of claims and liens under Prepetition Credit


 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                         Page 10 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 11 of 163



                       Agreement. Debtors' stipulations are subject to challenge as
                       set forth in the DIP Orders.

               (o)     No Surcharge: No costs or expenses of administration which
                       have or may at any time be incurred in these Cases (or in any
                       successor chapter 7 case) shall be charged against or recovered
                       from the Collateral (including Cash Collateral) pursuant to
                       section 506(c) of the Bankruptcy Code without the prior
                       written consent of the Agent and the DIP Lenders or
                       Prepetition Lenders, as applicable, in their determination, and
                       no such consent shall be implied from any other action,
                       inaction, or acquiescence by the Agent or the DIP Lenders or
                       Prepetition Lenders, as applicable. Nothing contained in the
                       Interim Order shall be deemed to be a consent by the Agent
                       or the DIP Lenders or Prepetition Lenders to any charge, lien,
                       assessment, or claim against the Collateral under section 506(c)
                       of the Bankruptcy Code or otherwise.

               (p)     Section 552(b): The Agent and the Lenders shall be entitled
                       to all of the rights and benefits of section 552(b) of the
                       Bankruptcy Code, and the “equities of the case” exception
                       under section 552(b) of the Bankruptcy Code shall not apply
                       to the Agent or the Lenders with respect to proceeds, products,
                       offspring, or profits of any of the Collateral.

               (q)     Carve-Out: All direct borrowings and other obligations under
                       the DIP Facility shall at all times be subject to the Carve-Out,
                       which is summarized as follows:

                     (a)    the payment of unpaid fees required to be paid to the
                            Clerk of the Bankruptcy Court and to the U.S. Trustee
                            pursuant to 28 U.S.C. § 1930(a);

                     (b)    to the extent (i) provided for in the Budget, and
                            (ii) allowed at any time, whether by interim order,
                            procedural order, or otherwise, but subject to final
                            allowance by the Bankruptcy Court, all unpaid fees and
                            expenses (the “Allowed Professional Fees”) incurred by
                            persons or firms retained by the Debtors pursuant to
                            section 327, 328, or 363 of the Bankruptcy Code (the
                            “Debtor Professionals”), and any appointed official
                            committee of unsecured creditors (the “Creditors’
                            Committee”) pursuant to section 328 or 1103 of the
                            Bankruptcy Code (the “Committee Professionals” and,
                            together with the Debtor Professionals, the “Estate
                            Professionals”) at any time before the delivery by the
                            DIP Agent of a Carve-Out Trigger Notice (as defined
                            below); and


 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                          Page 11 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38          Page 12 of 163




                       (c)     Allowed Professional Fees of Estate Professionals in an
                               aggregate amount, after application of all retainers, not
                               to exceed $100,000 incurred on or after the first business
                               day following delivery by the DIP Agent of a Carve-Out
                               Trigger Notice, to the extent allowed at any time,
                               whether by interim order, procedural order, or otherwise
                               (such amount, the “Post-Carve-Out Trigger Notice
                               Cap”).

 C.      Authority in Support of Post-Petition Financing

         15.     The Debtors need immediate access to post-petition financing and use of Cash

 Collateral to preserve estate assets and facilitate the Debtors’ ability to either continue their business

 or implement an orderly wind-down, whichever is justified. For those reasons, the Debtors request

 that the Court enter the Interim Order and subsequently, the Final Order, among other things,

 authorizing the Debtors to obtain the DIP Facility and to use Cash Collateral, subject to the terms of

 the DIP Orders and the DIP Credit Agreement.

         16.     Section 364 of the Bankruptcy Code distinguishes among (i) obtaining unsecured

 credit in the ordinary course of business, (ii) obtaining unsecured credit outside the ordinary course

 of business, and (iii) obtaining credit with specialized priority or on a secured basis. If a debtor-in-

 possession cannot obtain post-petition credit on an unsecured basis, pursuant to Section 364(c) of the

 Bankruptcy Code, then the court may authorize such debtor to obtain credit or to incur debt that is

 entitled to superpriority administrative expense status, secured by a senior lien on unencumbered

 property, a junior lien on encumbered property, or a combination of the foregoing.

         17.     Bankruptcy Rule 4001(c) governs the procedures for obtaining authorization to obtain

 post-petition financing and provides, in relevant part, the following:

                 The court may commence a final hearing on a motion for authority to
                 obtain credit no earlier than 15 days after service of the motion. If the
                 motion so requests, the court may conduct a hearing before such 15
                 day period expires, but the court may authorize the obtaining of credit
                 only to the extent necessary to avoid immediate and irreparable harm
                 to the estate pending a final hearing.


 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                             Page 12 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38           Page 13 of 163




 Fed. R. Bankr. P. 4001(c). Accordingly, the Court is authorized to grant the relief requested herein.

 D.       Authority for Adequate Protection and Cash Collateral

          18.    Pursuant to Section 363(c)(2) of the Bankruptcy Code, a debtor-in-possession may not

 use cash collateral without the consent of the secured party or court approval. 11 U.S.C. § 363(c)(2).

 Section 363(e) of the Bankruptcy Code provides that, upon request of an entity that has an interest in

 property to be used by the debtor, the court shall prohibit or condition such use as is necessary to

 provide adequate protection of such interest. 11 U.S.C. § 363(e). Section 364(d) of the Bankruptcy

 Code provides that a debtor may obtain credit secured by a senior or equal lien if an existing secured

 creditor’s interest in the collateral security is adequately protected. 11 U.S.C. § 364(d)(1).

          19.    What constitutes adequate protection must be decided on a case-by-case basis. See In

 re O’Connor, 808 F.2d 1393, 1396 (10th Cir. 1987); In re Martin, 761 F.2d 472 (8th Cir. 1985); In re

 Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996); In re Realty Southwest Assocs., 140 B.R. 360 (Bankr.

 S.D.N.Y. 1992); In re Beker Indus. Corp., 58 B.R. 725 (Bankr. S.D.N.Y. 1986). The focus of the

 requirement is to protect a secured creditor from diminution in the value of its interest in the particular

 collateral during the period of use. See In re 495 Central Park Avenue Corp., 136 B.R. 626, 631 (Bankr.

 S.D.N.Y. 1992); In re Beker, 58 B.R. at 736; In re Hubbard Power & Light, 202 B.R. 680 (Bankr. E.D.N.Y.

 1996).

          20.    As noted above, the liens securing the DIP Facility will prime the liens granted to

 secure payment under the Prepetition Credit Agreement to the Prepetition Lenders, and will prime

 any other liens that might be asserted by other creditors other than any Prior Permitted Liens (as

 defined in the Interim Order), if any. Additionally, by this Motion, the Debtors request authority to

 use Cash Collateral of the Prepetition Lenders existing on or after the Petition Date. The Debtors

 have a need for this use of Cash Collateral pending entry of the Final Order.




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                              Page 13 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38           Page 14 of 163



         21.     As adequate protection of the interests of the Prepetition Lenders in the Prepetition

 Lenders’ Collateral, the Debtors would have the adequate protection obligations, and grant the

 Adequate Protection Liens (as defined in the Interim Order), as set forth in the Interim Order.

         i.      Approval Under Section 364(c).
         22.     The statutory requirement for obtaining post-petition credit under Section 364(c) is a

 finding, made after notice and a hearing, that the debtor-in-possession is “unable to obtain unsecured

 credit allowable under section 503(b)(1) of [the Bankruptcy Code] as an administrative expense.” See

 In re Garland Corp., 6 B.R. 456, 461 (1st Cir. BAP 1980) In re Crouse Group, Inc., 71 B.R. 544, 549 (Bankr.

 E.D. Pa. 1987) (opining that a debtor seeking unsecured credit under section 364(c) must prove that

 it was unable to obtain unsecured credit pursuant to § 364(b)); In re Ames Dept. Stores, Inc., 115 B.R. 34,

 37-39 (Bankr. S.D.N.Y. 1990) (debtor must show that it has made a reasonable effort to seek other

 sources of financing under section 364(a) and (b)).

         23.     As set forth in the Declaration of William Snyder, CRO, in Support of Chapter 11

 Petition and First-Day Motions, and as the evidence at the Final Hearing will demonstrate, the Debtors

 could not have obtained a post-petition financing facility on the terms and of the type required in

 these Chapter 11 Cases on an unsecured basis, or, indeed, on any terms other than the DIP Facility.

         24.     To show that the credit required is not obtainable on an unsecured basis, a debtor

 need only demonstrate “by a good-faith effort that credit was not available” without the protections

 afforded to potential lenders by section 364(c). Bray v. Shenandoah Federal Savings & Loan Assn. (In re

 Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). Thus, “[t]he statute imposes no duty to seek credit

 from every possible lender before concluding that such credit is unavailable.” Id.; see also Ames, 115

 B.R. at 40 (holding that debtor made a reasonable effort to secure financing when it selected the least

 onerous financing option from the remaining two lenders). Moreover, where few lenders are likely to

 be able and willing to extend the necessary credit to a debtor, “it would be unrealistic and unnecessary



 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                              Page 14 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38          Page 15 of 163



 to require [the debtor] to conduct an exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R.

 107, 113 (Bankr. N.D. Ga. 1988), aff’d, Anchor Savings Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4

 (N.D. Ga. 1989).

         25.     Initially, it must be observed that the universe of lenders who could commit to meet

 the Debtors’ post-petition financing requirements was quite limited for two reasons. First, the DIP

 Facility required both underwriting capacity and sophisticated syndication capabilities. Second, any

 other lender would have had to either gain the cooperation of the Prepetition Agent and Prepetition

 Lenders, refinance the Prepetition Secured Indebtedness (as such term is defined in the DIP Credit

 Agreement), or undertake a priming fight. After carefully evaluating the foregoing requirements, the

 Debtors determined that its efforts to arrange post-petition financing should be focused on the

 Prepetition Agent the Prepetition Lenders.

         26.     The Debtors submit that the foregoing reasons demonstrate that the first prong of

 Section 364(d)(1) of the Bankruptcy Code—the non-availability of credit except on the terms offered

 by DIP Lenders—is satisfied in this case.

         ii.     The DIP Facility is Necessary to Preserve Assets of The Debtors’ Estates

         27.     It is essential that the Debtors immediately instill their employees, vendors, service

 providers and customers with confidence in its ability to transition their business smoothly to the

 Chapter 11 process and to operate normally in that environment. The DIP Facility is necessary to

 continue, among other things, the orderly operation of the Debtors’ business, the maintenance of

 continued relationships with the Debtors’ vendors and service providers, and also to satisfy actual or

 procedurally necessary working requirements for the Debtors’ business.

         28.     The initial success of the Chapter 11 Cases and the stabilization of the Debtors’

 operations at the outset thereof depend on the confidence of the Debtors’ employees, vendors, service

 providers, and customers, which in turn depends on the Debtors’ ability to minimize the disruption



 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 15 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38          Page 16 of 163



 to its business due to the bankruptcy filing. If the relief sought in this Motion is delayed or denied,

 the necessary parties’ confidence may be shattered, consequently damaging the Debtors’ ability to

 preserve value for the estate. In contrast, once the DIP Facility is approved and implemented, the

 Debtors’ ability to continue functioning normally will be reasonably assured. Thus, the Debtors

 submit that their need for approval of the DIP Facility is immediate.

         iii.    The DIP Refinancing Should be Approved
         29.     The refinancing of a portion of the Prepetition Secured Indebtedness through the DIP

 Refinancing should be approved since, in the context of the Chapter 11 Cases, the refinancing is

 reasonable and does not run afoul of the provisions of, or the policies underlying, the Bankruptcy

 Code. See In re Barbara K. Enters., Inc., Case No. 08-11474, 2008 WL 2439649, at *14 (Bankr. S.D.N.Y.

 June 16, 2008) (explaining that courts defer to a debtor’s business judgment “so long as a request for

 financing does not ‘leverage the bankruptcy process’ and unfairly cede control of the reorganization

 to one party in interest.”). The refinancing is justified under the circumstances because, among other

 things: (i) the Prepetition Lenders are consenting to the use of Cash Collateral; (ii) the Prepetition

 Lenders, in their capacity as DIP Lenders, are agreeing to provide postpetition liquidity through the

 DIP Facility; and (iii) the refinancing will result in a decrease in aggregate Prepetition Secured

 Indebtedness.

         30.     Courts have approved the refinancing or repayment of prepetition obligations

 pursuant to debtor-in-possession loan facilities, including in interim financing orders. See, e.g., In re

 Tuesday Morning Corporation, Case No. 20-31476-HDH-11 (Bankr. N.D. Tex. June 26, 2020)

 (authorizing refinancing of all but small portion of prepetition secured claims under post-petition

 facility); In re ATP Oil & Gas Corp., Case No. 12-36187 (Bankr. S.D. Tex. Sept. 21, 2012) (authorizing

 refinancing of $367,600,000 plus accrued and unpaid interest under the post-petition facility); In re

 United Retail, Case No. 12-10405 (Bankr. S.D.N.Y. Feb. 1, 2012) (authorizing the refinancing of



 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 16 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38           Page 17 of 163



 $11,500,000 of existing letter of credit obligations); In re Velo Holdings, Inc., et al., Case No. 12-11384

 (Bankr. S.D.N.Y. April 2, 2012) (authorizing a dollar-for-dollar refinancing of prepetition obligations

 up to $20,000,000); In re Blockbuster, Inc., Case No. 10-14997 (Bankr. S.D.N.Y. Sept. 23, 2010)

 (authorizing the roll up of secured notes of up to $125 million); In re Chemtura Corp., Case No. 09-

 11233 (Bankr. S.D.N.Y. Mar. 18, 2009) (authorizing a $86.5 million refinancing revolving credit facility

 under a $400 million debtor-in-possession financing facility); In re Lyondell Chemical Co., Case No. 09-

 10023 (Bankr. S.D.N.Y. Mar. 1, 2009) (approving a dollar-for-dollar roll up of $3.25 billion of a

 prepetition secured debt facility); In re Tronox Inc., Case No. 09-10156 (Bankr. S.D.N.Y. Feb. 6, 2009)

 (approving the payment of $79.5 million of prepetition secured indebtedness); In re Lenox Sales, Inc.,

 No. 08-14679 (Bankr. S.D.N.Y. Dec. 16, 2008) (approving payment of $72.1 million in prepetition

 secured indebtedness); In re deCODE genetics, Inc., Case No. 09-14063 (JPW) (Bankr. D. Del. Nov. 16,

 2009) (authorizing the refinancing of over $3,000,000 outstanding under certain prepetition

 obligations); In re Rue21, Inc., Case No. 17-22045 (GLT) (Bankr. W.D. Pa. May 18, 2017) (approving,

 in interim order, refinancing of $100 million of prepetition secured debt in respect of $50 million of

 new money debtor-in-possession financing); In re M&G USA Corporation, Case No. 17-12307 (BLS)

 (Bankr. D. Del. Nov. 1, 2017) (approving, in interim order, refinancing of certain prepetition secured

 debt).

          iv.    The Terms of the DIP Facility are Fair, Reasonable, and Appropriate
          31.    The terms and conditions of the DIP Facility were negotiated by the parties in good

 faith and at arms’ length. In the reasonable exercise of the Debtors’ business judgment, the DIP

 Facility is the best financing option available under the Debtors’ present circumstances. The purpose

 of the DIP Facility is to refinance the Prepetition Secured Indebtedness and enable the Debtors to

 continue normal business operations during the Chapter 11 Cases. Further, the DIP Facility does not

 directly or indirectly deprive the Debtors’ estate or other parties-in-interest of possible rights and



 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                              Page 17 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38          Page 18 of 163



 powers by restricting the services for which professionals may be paid in this case. See Ames, 115 B.R.

 at 38 (observing that courts insist on carve-outs for professionals representing parties-in-interest

 because “absent such protection, the collective rights and expectation of all parties-in-interest are

 sorely prejudiced”).

         32.     The proposed DIP Facility provides, generally, that the security interests and

 administrative expense claims granted to the DIP Lenders as security for the obligations under the

 DIP Credit Agreement are subject to the Carve-Out, as described above. The DIP Facility also

 provides for payment of court-allowed fees and expenses of professionals subject to the terms of the

 Interim Order.     In Ames Dept. Stores, the bankruptcy court found that such “carve-outs” for

 professional fees are not only reasonable but necessary to ensure that official committees and the

 debtor’s estates are adequately assisted by counsel. See Ames, 115 B.R. at 40.

         33.     Likewise, the various fees and charges required by the DIP Lenders under the DIP

 Facility are reasonable and appropriate under the circumstances. Indeed, courts routinely authorize

 similar lender incentives beyond the explicit liens and rights specified in section 364 of the Bankruptcy

 Code. See In re Defender Drug Stores, Inc., 145 B.R. 312, 316 (9th Cir. BAP 1992) (approving financing

 facility pursuant to Section 364 of the Bankruptcy Code that included a lender “enhancement fee”).

         34.     The fairness and reasonableness of the terms of the DIP Facility will further be

 demonstrated at the Final Hearing.

         v.      The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section
                 364(e)
         35.     Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to collect

 on loans extended to a debtor, and its right in any lien securing those loans, even if the authority of




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 18 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38          Page 19 of 163



 the debtor to obtain such loans or grant such liens is later reversed or modified on appeal. Section

 364(e) of the Bankruptcy Code provides that:

                 The reversal or modification on appeal of an authorization under this
                 section [364 of the Bankruptcy Code] to obtain credit or incur debt, or
                 of a grant under this section of a priority or a lien, does not affect the
                 validity of any debt so incurred, or any priority or lien so granted, to
                 an entity that extended such credit in good faith, whether or not such
                 entity knew of the pendency of the appeal, unless such authorization
                 and the incurring of such debt, or the granting of such priority or lien,
                 were stayed pending appeal.

         36.     As explained herein and in the Snyder Declaration, the DIP Documents and the DIP

 Orders are the result of the Debtors’ reasonable and informed determination that the DIP Lenders

 offered the most favorable terms on which to obtain critical postpetition financing and arm’s-length,

 good-faith negotiations between the Debtors and the DIP Agent and DIP Lenders. The terms and

 conditions of the DIP Documents are reasonable and appropriate under the circumstances, and the

 proceeds of the DIP Facility will be used only for purposes that are permissible under the Bankruptcy

 Code. Further, no consideration is being provided to any party to the DIP Documents or under the

 DIP Orders other than as described herein. Accordingly, the Court should find that the DIP Lenders

 are “good-faith” lenders within the meaning of section 364(e) of the Bankruptcy Code and are entitled

 to all of the protections afforded by that section.

         vi.     The Automatic Stay Should be Modified on a Limited Basis
         37.     The DIP Orders provide that the automatic stay provisions of section 362 of the

 Bankruptcy Code will be modified to allow the DIP Agent and DIP Lenders to file any financing

 statements, security agreements, notices of liens, and other similar instruments and documents in

 order to validate and perfect the liens and security interests granted to them under the DIP Orders.

 The DIP Orders further provide that the automatic stay is modified as necessary to permit the Debtors

 to grant the DIP liens to the DIP Lenders and to incur all liabilities and obligations set forth in the

 DIP Orders. Finally, the DIP Orders provide that, following the occurrence of an event of default,


 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                              Page 19 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20               Entered 10/23/20 21:12:38           Page 20 of 163



 the automatic stay shall be vacated and modified to the extent necessary to permit the DIP Agent and

 DIP Lenders to exercise all rights and remedies in accordance with the DIP Documents. Stay

 modifications of this kind are ordinary and standard features of debtor-in-possession financing

 arrangements and, in the Debtors’ business judgment, are reasonable and fair under the circumstances

 of these Chapter 11 Cases.

         vii.    Application of the Business Judgment Standard
         38.     As described above, after appropriate investigation and analysis, the Debtors’

 restructuring team and management has concluded that the DIP Facility is the best alternative available

 under the circumstances of the Chapter 11 Cases. Bankruptcy courts routinely defer to a debtor’s

 business judgment on most business decisions, including the decision to borrow money, unless such

 decision is arbitrary and capricious. See In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D.

 Del. 1994) (noting that an interim loan, receivables facility, and asset-based facility were approved

 because they “reflect[ed] sound and prudent business judgment, . . . [and were] reasonable under the

 circumstances and in the best interest of [the debtor] and its creditors”); In re Simasko Prods. Co., 47

 B.R. 444, 449 (D. Conn. 1985) (“[B]usiness judgments should be left to the board room and not to

 this Court.”). Indeed, “more exacting scrutiny [of the debtor’s business decisions] would slow the

 administration of the debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s

 provision for private control of administration of the estate, and threaten the court’s ability to control

 a case impartially.” Richmond Leasing Co. v. Capital Bank, NA., 762 F.2d 1303, 1311 (5th Cir. 1985).

         39.     The Debtors have exercised sound business judgment in determining that a post-

 petition credit facility is appropriate and has satisfied the legal prerequisites to incur debt on the terms

 and conditions set forth in the DIP Credit Agreement. The terms of the DIP Credit Agreement are

 in the best interests of the Debtors and their estates. Accordingly, the Debtors should be granted

 authority to enter into the DIP Credit Agreement and to obtain funds from the DIP Lenders on the



 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                               Page 20 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38          Page 21 of 163



 secured and administrative “superpriority” basis described above pursuant to Sections 364(c) and

 364(d).

 E.        Interim Approval Should Be Granted
           40.   Pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2), a final hearing on the Motion may

 not be commenced before 15 days after service of that Motion. Fed. R. Bankr. P. 4001. This Court

 may, however, conduct a preliminary hearing before the expiration of that fifteen-day period and

 likewise authorize the incurrence of the DIP Facility and use of Cash Collateral, if necessary, to the

 extent necessary to avoid immediate and irreparable harm to the Debtors’ estates.

           41.   In examining requests under this Bankruptcy Rule, courts apply the same business-

 judgment standard as is applicable to other business decisions. See Ames, 115 B.R. at 38. After the 15-

 day period, the request for financing is not limited to those amounts necessary to prevent the

 destruction of the debtor’s business, and the debtor is entitled to borrow those amounts that it believes

 are prudent to the operation of its business. Id. at 36. The Debtors submit that, for the reasons set

 forth herein, the immediate obtaining of credit and the use of Cash Collateral, if necessary, on an

 interim basis as requested in this Motion are necessary to avert immediate and irreparable harm to the

 Debtors’ business.

           42.   The Debtors request that the Court conduct an expedited preliminary hearing on the

 Motion and authorize the Debtors from and after the entry of the Interim Order until a Final Hearing

 on the relief requested herein to obtain credit under the DIP Credit Agreement and to use Cash

 Collateral, if necessary. Such authorization will ensure that the Debtors maintain ongoing operations




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                            Page 21 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20               Entered 10/23/20 21:12:38          Page 22 of 163



 and avoid immediate and irreparable harm and prejudice to their estates and all parties in interest

 pending the Final Hearing.

 F.        Request for Final Hearing
           43.   As noted above, pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors

 respectfully request that the Court set a date for the Final Hearing that is no later than thirty (30) days

 following the entry of the Interim Order.

           44.   The Debtors respectfully request that they be authorized to serve a copy of the signed

 Interim Order, which fixes the time and date for the filing of objections, if any, by first-class mail on

 the Noticed Parties (as defined in the Interim Order) and to any other party that has filed a request

 for notices with this Court and to any Creditors’ Committee, or Creditors’ Committee Counsel, if

 same shall have filed a request for notice. The Debtors request that the Court consider such notice

 of the Final Hearing to be sufficient notice under Bankruptcy Rule 4001.

 G.        Notice is Sufficient & No Prior Request
           45.   Notice of this Motion has been given to the parties identified in Paragraph [104] of

 the DIP Credit Agreement. In light of the nature of the relief requested, the Debtors submit that no

 further notice is required. No prior application for the relief requested herein has been made to this

 or any other Court.

           WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order,

 substantially in the form attached hereto as Exhibit “A”; (ii) enter the Final Order, granting the relief

 requested herein on a final basis; and (iii) granting such other relief as the Court deems just and

 proper.

 DATED: October 23], 2020                         Respectfully submitted,

                                                  LAW OFFICES OF FRANK J. WRIGHT, PLLC

                                                  By:    /s/ Frank J. Wright
                                                          Frank J. Wright
                                                          Texas Bar No. 22028800


 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                              Page 22 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20      Entered 10/23/20 21:12:38   Page 23 of 163



                                                  Jeffery M. Veteto
                                                  Texas Bar No. 24098548
                                                  Jay A. Ferguson
                                                  Texas Bar No. 24094648

                                           2323 Ross Avenue, Suite 730
                                           Dallas, Texas 75201
                                           Telephone: (214) 935-9100
                                           PROPOSED COUNSEL TO DEBTORS
                                           AND DEBTORS-IN-POSSESION




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE             Page 23 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 24 of 163



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on the
 parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
 system for the Northern District of Texas and via United States Mail, first class postage prepaid, on
 October 24], 2020 on the Debtors’ Top Thirty (30) Largest Unsecured Creditors.

        U.S. Trustee
        1100 Commerce St.
        Room 976
        Dallas, Texas 75242

                                                         /s/ Frank J. Wright
                                                       Frank J. Wright




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE                         Page 24 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20      Entered 10/23/20 21:12:38   Page 25 of 163



                                         Exhibit A

                                       Interim Order




 DEBTORS’ MOTION TO AUTHORIZE DIP FACILITY & CASH COLLATERAL USE             Page 25 of 25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                    Entered 10/23/20 21:12:38              Page 26 of 163




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:                                                     §     Chapter 11
                                                            §
 Studio Movie Grill Holdings, LLC, et al.,1                 §     Case No. 20-32633-SGJ-11
                                                            §
 Debtors.                                                   §     Joint Administration Requested


 1
     The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
     Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill
     Concepts III, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie
     Grill Concepts VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906);
     Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII,
     LLC (5299); Movie Grill Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill
     Concepts XL, LLC (4454); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309);
     Movie Grill Concepts XLIII, LLC (9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts
     XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie
     Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322); Movie Grill Concepts XX, LLC
     (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC (6748); Movie Grill
     Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts XXV, LLC
     (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
     Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC
     (3223); Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill
     Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XXXV,
     LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie
     Grill Concepts XXXVIII, LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023);
     Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624);
     Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts
     XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (5940); Movie
     Grill Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LIII, LLC
     (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners
     3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC
     Management I, LLC (3224).




 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                    Entered 10/23/20 21:12:38              Page 27 of 163




                                   INTERIM ORDER
                            (I) AUTHORIZING DEBTORS TO
                   (A) USE CASH COLLATERAL ON A LIMITED BASIS
              AND (B) OBTAIN POSTPETITION FINANCING ON A SECURED,
            SUPERPRIORITY BASIS, (II) GRANTING ADEQUATE PROTECTION,
     (III) SCHEDULING A FINAL HEARING, AND (IV) GRANTING RELATED RELIEF

          CAME ON FOR CONSIDERATION on October 26, 2020, the Debtors’ Emergency

 Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

 364 (I) Authorizing Debtors to (A) Use Cash Collateral on a Limited Basis and (B) Obtain

 Postpetition Financing on a Secured, Superpriority Basis, (II) Granting Adequate Protection,

 (III) Scheduling a Final Hearing, and (IV) Granting Related Relief] [Docket No. __] (the

 “Motion”)2 filed by the above-captioned debtors, as debtors-in-possession (collectively, the

 “Debtors”) seeking entry of an interim order (this “Interim Order”) pursuant to Sections 105,

 361, 362(d), 363(c), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 503(b), and 507 of title 11 of the

 United States Code (the “Bankruptcy Code”), and Rules 2002, 4001, 6003, 6004, and 9014 of

 the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Local Rules of

 Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Northern

 District of Texas (the “Local Rules”), and the Procedures for Complex Chapter 11 Cases (the

 “Complex Case Procedures”), inter alia:

          (i)      authorizing the Debtors to obtain a priming secured and superpriority debtor-in-
                   possession delayed-draw term loan facility (the “DIP Facility”, and the loan
                   commitments thereunder, the “DIP Loan Commitments”) consisting of up to
                   $22,800,000 of new money commitments (the “DIP New Money
                   Commitments”), comprised of (A)(1) an initial amount to be available upon entry
                   of this Interim Order in an amount not to exceed $7,000,000 (the “Interim DIP
                   Loans”) and (2) the remaining DIP New Money Commitments (as reduced after
                   giving effect to any funded new money DIP Loans (as defined below)), to be


 2
      Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.



                                                                                                         Page 2 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                  Entered 10/23/20 21:12:38             Page 28 of 163




                  available upon entry of the Final Order (the “Final DIP Loans”), and (B) a
                  deemed refinancing of obligations under the Prepetition Credit Agreement (1) in
                  the amount equal to two times the Interim DIP Loans plus $2,200,000 on account
                  of obligations under the Prepetition Credit Agreement relating to advances made
                  in connection with the Third Amendment and Limited Consent to Second
                  Amended and Restated Credit and Guaranty Agreement dated October 22, 2020
                  (the “Third Amendment”) authorized upon the entry of this Interim Order (the
                  “Interim DIP Refinancing”), and (2) in the amount equal to two times the DIP
                  Loan Commitments minus the Interim DIP Loans upon entry of the Final Order
                  (together with the Interim DIP Refinancing, the “DIP Refinancing”, and each
                  funding of the term loans made under the DIP Facility, including the Interim DIP
                  Loans and the Final DIP Loans, plus the DIP Refinancing, collectively, the “DIP
                  Loans”), and each such funding plus the DIP Refinancing shall be deemed to be a
                  DIP Loan advance under the DIP Documents, pursuant to the terms and
                  conditions set forth herein and in that certain Senior Secured Superpriority
                  Debtor-in-Possession Financing Amendment dated as of October [__], 2020 to the
                  Prepetition Credit Agreement (as the same may be amended, restated,
                  supplemented, or otherwise modified from time to time, the “DIP Credit
                  Agreement”),3 by and among the Borrowers (as defined therein), the Guarantors
                  (as defined therein), Goldman Sachs Specialty Lending Group, L.P., as
                  administrative agent (in such capacity, the “DIP Agent”), for itself and for and on
                  behalf of the other lenders party thereto (collectively, including the DIP Agent in
                  its capacity as a lender under the DIP Credit Agreement, the “DIP Lenders”), and
                  all other related agreements and documents;

         (ii)     authorizing the Debtors to execute, deliver, and perform under the DIP Credit
                  Agreement and the other Credit Documents (as defined in the Prepetition Credit
                  Agreement, but as may be modified by the DIP Credit Agreement), the DIP
                  Orders (as defined below), and all other related agreements and documents
                  creating, evidencing, or securing indebtedness or obligations of any of the
                  Debtors to the DIP Agent and the DIP Lenders on account of the DIP Facility or
                  granting or perfecting liens or security interests by any of the Debtors in favor of
                  and for the benefit of the DIP Agent, for itself and for and on behalf of the DIP
                  Lenders, on account of the DIP Facility, in each case as the same now exists or
                  may hereafter be amended, modified, supplemented, ratified, assumed, extended,
                  renewed, restated, or replaced, and any and all of the agreements and documents
                  currently executed or to be executed in connection therewith or related to any of
                  the foregoing, by and among any of the Debtors, the DIP Agent, and the DIP
                  Lenders, and all of which must be in form and substance acceptable to the Agent
                  (as defined below), the terms of which are referenced and incorporated herein as
                  if set forth in haec verba (collectively, the “DIP Documents”);




 3
     A copy of the DIP Credit Agreement is attached hereto as Exhibit 1, and incorporated herein as if set forth in
     haec verba.



                                                                                                      Page 3 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 29 of 163




         (iii)    approving the terms and conditions of the DIP Credit Agreement and the DIP
                  Documents;

         (iv)     authorizing the Debtors to use Cash Collateral (as defined below) of the DIP
                  Agent, for itself and for and on behalf of the DIP Lenders, and Goldman Sachs
                  Special Lending Group, L.P., in its capacity as administrative agent (in such
                  capacity, the “Prepetition Agent,” and in such capacity and in its capacity as the
                  DIP Agent, collectively, the “Agent”) for itself and for and on behalf of the other
                  lenders (collectively, including the Prepetition Agent in its capacity as a lender
                  under the Prepetition Credit Agreement, the “Prepetition Lenders,” and together
                  with the DIP Lenders, collectively, the “Lenders”) under that certain Second
                  Amended and Restated Credit and Guaranty Agreement dated as of March 29,
                  2019, by and among, among others, the Debtors, the Prepetition Agent, and the
                  Prepetition Lenders (as amended, restated, amended and restated, supplemented,
                  or otherwise modified from time to time prior to the Petition Date, the
                  “Prepetition Credit Agreement”) in accordance with the terms and conditions set
                  forth herein;

         (v)      modifying the automatic stay of section 362 of the Bankruptcy Code (the
                  “Automatic Stay”) to the extent provided herein;

         (vi)     granting (i) continuing, valid, binding, enforceable, non-avoidable, and
                  automatically and properly perfected first-priority priming liens on and security
                  interests in the DIP Collateral (as defined below) to the DIP Agent, for itself and
                  for and on behalf of the DIP Lenders, to secure all obligations and indebtedness of
                  any of the Debtors to the DIP Agent and the DIP Lenders under the DIP
                  Documents (the “DIP Obligations”) and (ii) superpriority claims with priority
                  over all other administrative expense claims and other postpetition claims against
                  the Debtors and their estates, to the DIP Agent, for itself and for and on behalf of
                  the DIP Lenders, to secure the DIP Obligations;

         (vii)    granting automatically perfected liens, security interests, and other adequate
                  protection to the Prepetition Agent, for itself and for and on behalf of the
                  Prepetition Lenders, with respect to their interests in the DIP Collateral and the
                  Prepetition Lenders’ Collateral (as defined below);

         (viii)   authorizing the indefeasible transfer of Cash Collateral to and for the benefit of
                  the Agent, for itself and for and on behalf of the Lenders, as set forth herein;

         (ix)     scheduling the Final Hearing (as defined below) within thirty (30) days of the
                  Petition Date and approving notice with respect thereto in accordance with
                  Bankruptcy Rule 4001(c)(2); and

         (x)      waiving any applicable stay (including under Bankruptcy Rule 6004) with respect
                  to the effectiveness and enforceability of the Interim Order and providing for the
                  immediate effectiveness of the Interim Order.




                                                                                           Page 4 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 30 of 163




         The Court having considered the Motion, the terms of the DIP Credit Agreement and the

 DIP Documents, the Declaration of William Snyder, CRO of the Debtors, in Support of Chapter

 11 Petition and First Day Motions [Docket No. __], and the evidence submitted at the interim

 hearing held before this Court on October 26, 2020 to consider entry of this Interim Order (the

 “Interim Hearing”); and in accordance with Bankruptcy Rules 2002, 4001(b), (c), and (d), and

 9014 and the Local Rules, notice of the Motion and the Interim Hearing having been given; and

 it appearing that approval of the interim relief requested in the Motion is necessary to avoid

 immediate and irreparable harm to the Debtors pending the Final Hearing (as defined below) and

 is otherwise fair and reasonable and in the best interests of the Debtors, their creditors and their

 estates, and essential for the continued operation of the Debtors’ businesses; and all objections, if

 any, to the entry of this Interim Order having been withdrawn, resolved or overruled by the

 Court; and after due deliberation and consideration, and for good and sufficient cause appearing

 therefor:

 THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

 CONCLUSIONS OF LAW:

         1.       The Debtors have represented to this Court that they have agreed in good faith to

 the terms and conditions of the DIP Credit Agreement and this Interim Order.

         2.       The Debtors have stipulated and agreed as follows, and based upon the pleadings

 and evidence at the Interim Hearing before this Court, this Court hereby acknowledges such

 stipulations, and grants the relief herein, on an interim basis, pursuant to Bankruptcy Rule 4001

 to prevent immediate and irreparable harm to the Debtors and their estates. Therefore, consistent

 with sections 361, 362, 363, 364, 503(b), and 507 of the Bankruptcy Code, this Court hereby

 finds and orders:




                                                                                           Page 5 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 31 of 163




                                    OPPORTUNITY TO OBJECT

         3.       A final hearing on the Motion shall take place before the Honorable Stacey G. C.

 Jernigan, United States Bankruptcy Judge, at the United States Bankruptcy Court, Northern

 District of Texas, Earl Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom

 #1, Dallas, Texas 75242, at a date and time to be noticed by the Debtors to all parties in interest

 in a subsequent notice of hearing (the “Final Hearing”). Objections shall be in writing and shall

 be filed with the Clerk of the Court so that any such objections are received on or before the

 Objection Deadline. Pursuant to Bankruptcy Rule 4001(d)(2), any objection to the entry of a

 final order on the Motion (the “Final Order,” and together with the Interim Order, the “DIP

 Orders”) must be filed on or before 5:00 p.m. Central Time on the date that is five (5) business

 days prior to the Final Hearing.

         4.       The Debtors have represented to the Court that they have negotiated at arm’s

 length and have acted in good faith in the negotiation and preparation of the DIP Credit

 Agreement and this Interim Order, have been represented by counsel, and intend to be and are

 bound by their respective terms. The terms and conditions of this Interim Order and the DIP

 Documents reflect the Debtors’ exercise of prudent business judgment under exigent

 circumstances and are consistent with their fiduciary duties and are supported by reasonably

 equivalent value and fair consideration.

                               STATEMENT OF JURISDICTION

         5.       This Court has jurisdiction over this proceeding and the parties and property

 affected hereby pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding

 pursuant to 28 U.S.C. § 157(b)(2)(A), (B), (D), (G), (K), (M) and (O).




                                                                                         Page 6 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38    Page 32 of 163




                                             NOTICE

         6.       Sufficient and adequate notice of the Motion and the Interim Hearing has been

 given to prevent immediate and irreparable harm pursuant to Bankruptcy Rules 2002, 4001,

 9006, and 9014 and the Local Rules, and as required by sections 102, 105, 361, 362, 363, and

 364 of the Bankruptcy Code. Other than the notice provided for herein, no further notice of the

 interim relief sought in the Motion or of the Final Hearing is necessary.

                       FACTUAL AND PROCEDURAL BACKGROUND

         7.       On October 23, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

 for relief under chapter 11 of the Bankruptcy Code.          The Debtors have continued in the

 management and possession of their business and property as debtors-in-possession pursuant to

 sections 1107 and 1108 of the Bankruptcy Code.

         8.       On October 26, 2020, the Court conducted the Interim Hearing on the Motion and

 pronounced interim approval of the Motion as set forth herein.

         9.       An official committee of unsecured creditors (the “Committee”) has not been

 appointed in these chapter 11 cases (the “Cases”).

                             PREPETITION CREDIT AGREEMENT

                                 The Prepetition Lenders’ Claims

         10.      The Debtors admit, stipulate, and agree that, pursuant to the Prepetition Claim

 Documents (as defined below) and applicable law, the Prepetition Agent and the Prepetition

 Lenders held valid, enforceable, and allowable claims against the Debtors as of the Petition Date

 in an aggregate amount equal to at least $104,123,984.28 for unpaid principal, plus any and all

 interest, fees, costs, expenses, charges, and other claims, debts or obligations of the Debtors to

 the Prepetition Agent and the Prepetition Lenders that have accrued as of the Petition Date under

 the Prepetition Claim Documents (as defined below) and applicable law (the “Prepetition


                                                                                        Page 7 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 33 of 163




 Secured Indebtedness,” and together with all post-Petition Date interest, fees, costs, and charges

 allowed to the Prepetition Agent and the Prepetition Lenders on such claim pursuant to section

 506(b) of the Bankruptcy Code, collectively the “Prepetition Lenders’ Claim”).

          11.     The Debtors admit, stipulate, and agree that the Prepetition Lenders’ Claim

 constitutes an allowed, legal, valid, binding, enforceable, and non-avoidable obligation of and

 claim against the Debtors, and shall not be subject to any offset, defense, counterclaim,

 avoidance, recharacterization, or subordination pursuant to the Bankruptcy Code or any other

 applicable law, and the Debtors and their estates do not possess and shall not assert any claim,

 counterclaim, setoff, or defense of any kind, nature, or description which would in any way

 affect the validity, enforceability, allowance, and non-avoidability of the Prepetition Lenders’

 Claim.

                                 The Prepetition Claim Documents

          12.     The Debtors admit, stipulate, and agree that the Prepetition Lenders’ Claim is

 evidenced by certain documents executed and delivered to the Prepetition Agent and the

 Prepetition Lenders by the Debtors, including, without limitation, the Prepetition Credit

 Agreement and all notes, security agreements, assignments, pledges, mortgages, deeds of trust,

 guaranties, forbearance agreements, letters of credit, and other instruments or documents

 executed in connection therewith or related thereto (collectively the “Prepetition Claim

 Documents”). True and correct copies of certain of the Prepetition Claim Documents are

 maintained by the Debtors and the Prepetition Agent and will be made available to interested

 parties upon request.

          13.     The Debtors admit, stipulate, and agree that the Prepetition Claim Documents are

 genuine, valid, existing, legally enforceable and admissible in the Cases for all purposes.




                                                                                          Page 8 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                   Entered 10/23/20 21:12:38              Page 34 of 163




                                    The Prepetition Lenders’ Collateral

         14.      The Debtors admit, stipulate, and agree that the Prepetition Lenders’ Claim

 evidenced by the Prepetition Claim Documents is secured by perfected first-priority liens and

 security interests in substantially all assets of the Debtors, including, without limitation, the

 following property wherever located and now-owned or at any time hereafter acquired or in

 which such Debtor now has or at any time in the future may acquire any right, title, or interest

 (collectively, the “Prepetition Lenders’ Collateral”):                  (a) all Receivables and Receivable

 Records,4 (b) all cash, Money, Deposit Accounts, Securities Accounts, Commodity Accounts,

 and other Accounts, (c) all Intellectual Property, (d) all Investment Related Property (e) all

 Insurance, (f) all Goods, (g) Letter of Credit Rights, (h) Commercial Tort Claims, (i) all General

 Intangibles, Chattel Paper, Instruments and Documents evidencing any of the foregoing

 Prepetition Lenders’ Collateral or related to the foregoing Prepetition Lenders’ Collateral and

 Equity Interests held by any Debtor, (j) certain Leasehold Properties and other properties subject

 to Mortgages, (k) 100% of the issued and outstanding Capital Stock of each Debtor other than

 OHAM Holdings, LLC, and (l) to the extent not otherwise included above, any “Collateral” (for

 this reference only, as defined in the Prepetition Claim Documents notwithstanding footnote 4),

 all Proceeds, products, accessions, substitutions, replacements, rents and profits of any and all of

 the foregoing and all collateral security, Collateral Records, Collateral Support and Supporting

 Obligations and guarantees given by any person with respect to any of the foregoing. The

 Prepetition Lenders’ liens and security interests in the Prepetition Lenders’ Collateral were

 granted pursuant to, inter alia, the Prepetition Claim Documents.




 4
     Capitalized terms used in this paragraph 14 but not otherwise defined herein shall have the meanings set forth in
     the Prepetition Claim Documents.



                                                                                                         Page 9 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 35 of 163




         15.      The Debtors admit, stipulate, and agree that the Prepetition Agent and the

 Prepetition Lenders properly perfected their first-priority liens and security interests and other

 liens in the applicable Prepetition Lenders’ Collateral as evidenced by, among other things, the

 Prepetition Claim Documents, documents held in possession of the Prepetition Agent and the

 Prepetition Lenders, and documents filed with the appropriate state, county, and other offices.

                                       Defaults by the Debtors

         16.      The Debtors admit, stipulate, and agree that they are in default of their debts and

 obligations to the Prepetition Agent and the Prepetition Lenders under the terms and provisions

 of the Prepetition Claim Documents. The Debtors stipulate that these defaults exist, have not

 been timely cured, and are continuing. The Debtors stipulate that the filing of these Cases has

 accelerated the Prepetition Lenders’ Claim for all purposes in these Cases and in connection with

 the Prepetition Agent’s and the Prepetition Lenders’ enforcement of their rights and remedies

 under the Prepetition Claim Documents and applicable law. The Debtors admit, stipulate, and

 agree that each of the Debtors is indebted and liable under the terms and provisions of the

 Prepetition Claim Documents without defense, counterclaim, or offset of any kind, and the

 Prepetition Lenders’ Claim remains fully due and owing. The Debtors admit, stipulate, and

 agree that no payments or other transfers made by or on behalf of the Debtors to the Prepetition

 Agent or the Prepetition Lenders prior to the Petition Date are avoidable or recoverable from the

 Prepetition Agent or any of the Prepetition Lenders under any section of the Bankruptcy Code,

 any other federal, state, or other appliable law, or otherwise. The Debtors admit, stipulate, and

 agree that from and after the Petition Date, except as set forth in this Interim Order and in the

 DIP Credit Agreement, neither the Prepetition Agent nor the Prepetition Lenders shall have any

 obligation to lend or advance funds to the Debtors or their estates.




                                                                                         Page 10 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 36 of 163




                                      CASH COLLATERAL

                                     Lenders’ Cash Collateral

         17.      The Debtors admit, stipulate, and agree that all cash of each of the Debtors’

 bankruptcy estates, wherever located, and all cash equivalents, whether in the form of negotiable

 instruments, documents of title, securities, deposit accounts, investment accounts, or in any other

 form, that were on the Petition Date in any of the Debtors’ possession, custody or control, or in

 which any of the Debtors will obtain an interest during the pendency of these Cases whether via

 advances under the DIP Facility or otherwise, or which represent income, proceeds, products,

 rents, or profits of any of the Collateral shall constitute the cash collateral (collectively, “Cash

 Collateral”) of the Agent, for itself and for and on behalf of the Lenders. The Agent and the

 Lenders have, subject to the Carve-Out (as defined below), first-priority perfected liens and

 security interests in the Cash Collateral pursuant to the applicable provisions of the Prepetition

 Claim Documents, the DIP Documents, sections 363(a) and 552(b) of the Bankruptcy Code, and

 this Interim Order, and, the “equities of the case” exception of section 552(b) of the Bankruptcy

 Code shall not apply.

         18.      Each Debtor shall account to the Agent for all Cash Collateral that it now

 possesses, that it has permitted to be transferred into the possession of others (if any), that is

 being held by those in privity with the Debtors, or that any Debtor might hereafter obtain or have

 any interest in. Each Debtor shall account to the Agent for the receipt and use, if any, of the

 Cash Collateral received by the Debtors since the Petition Date and prior to the entry of this

 Interim Order. Absent a further order of this Court or the consent of the Agent, the Debtors are

 strictly prohibited from using the Cash Collateral except as expressly provided for herein.




                                                                                         Page 11 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 37 of 163




                     Need For and Consent to Limited Use of Cash Collateral

         19.      The Lenders do not consent to the Debtors’ use of Cash Collateral except in strict

 accordance with the terms and conditions contained in this Interim Order. The relief hereunder

 is necessary to avoid immediate and irreparable harm to the Debtors’ estates because, without the

 use of Cash Collateral, the Debtors will not have the funds necessary to maintain their assets, sell

 or otherwise liquidate their assets, provide financial information, and pay employee

 compensation, payroll taxes, overhead, and other expenses necessary to maximize the value of

 the Debtors’ estates. The Debtors require the use of Cash Collateral as provided herein.

         20.      Good, adequate, and sufficient cause has been shown to justify the granting of the

 relief requested herein. The use of Cash Collateral will benefit the Debtors and their estates.

 The ability of the Debtors to maximize the value of their estates depends upon the Debtors’

 ability to use Cash Collateral. Accordingly, the use of Cash Collateral by the Debtors is actual

 and necessary to preserving their estates.

                         Authorization for Limited Use of Cash Collateral

         21.      The Debtors are hereby authorized, on a limited basis, to use Cash Collateral only

 in strict accordance with the terms and conditions provided in this Interim Order and the Budget

 (as defined below). Except on the terms and conditions of this Interim Order, the Debtors are

 prohibited from using the Cash Collateral at any time absent consent of the Agent or further

 order of the Court.

                                           DIP FACILITY

                                        Need for DIP Facility

         22.      Without the ability to use Cash Collateral and obtain the loans under the DIP

 Facility, the Debtors will not have sufficient funds to maintain their assets, operate their

 businesses, reorganize, sell or otherwise liquidate their assets, provide financial information, or


                                                                                         Page 12 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 38 of 163




 pay employee compensation, payroll taxes, overhead, and other expenses necessary to maximize

 the value of the Debtors’ estates. The use of Cash Collateral and the loans provided under the

 DIP Facility is actual and necessary to preserving the Debtors and their estates. The DIP Agent

 and the DIP Lenders are willing to provide the DIP Facility to or for the benefit of the Debtors

 only in accordance with the terms of the DIP Credit Agreement and this Interim Order.

         23.      The Debtors have requested that the Agent and the DIP Lenders and Prepetition

 Lenders, as applicable, provide use of Cash Collateral and the DIP Facility in order to provide

 funds to be used for the purposes set forth in the Budget, and such other purposes as permitted by

 this Interim Order and to which the DIP Agent, for itself and for and on behalf of the DIP

 Lenders, consents in writing.

         24.      As set forth in the Motion and in the declaration in support thereof, the DIP

 Facility is the best source of debtor-in-possession financing available to the Debtors. The

 Debtors have been and continue to be unable to obtain financing from sources other than the DIP

 Lenders on terms more favorable than the terms of the DIP Facility. The Debtors have also been

 unable to obtain: (a) unsecured credit having priority over that of administrative expenses of the

 kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b) credit secured

 solely by a lien on property of the Debtors and their estates that is not otherwise subject to a lien;

 or (c) credit secured solely by a junior lien on property of the Debtors and their estates that is

 subject to a lien. Financing on a postpetition basis is not otherwise available without granting

 the DIP Agent, for the benefit of itself and the DIP Lenders: (a) perfected security interests in

 and DIP Liens on (each as provided herein) the DIP Collateral (as defined below) as set forth

 herein, (b) superpriority claims with the priorities set forth herein, and (c) the other protections

 set forth in this Interim Order.




                                                                                           Page 13 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 39 of 163




         25.      The terms of the DIP Facility and this Interim Order, including, without

 limitation, the related fees and priming liens in accordance therewith, are fair, just, and

 reasonable under the circumstances, are ordinary and appropriate for secured financing to

 debtors-in-possession, reflect the Debtors’ exercise of their prudent business judgment consistent

 with their fiduciary duties, and are supported by reasonably equivalent value and fair

 consideration. Any credit extended under the terms of this Interim Order and the DIP Facility

 shall be deemed to have been extended in good faith by the DIP Agent and the DIP Lenders, as

 the term “good faith” is used in section 364(e) of the Bankruptcy Code. Except as expressly

 permitted by this Interim Order, no obligation, payment, transfer, or grant of security hereunder

 or under the DIP Documents to the DIP Agent and/or the DIP Lenders (including their

 representatives) shall be stayed, restrained, voidable, avoidable, or recoverable, under the

 Bankruptcy Code or under applicable law (including, without limitation, under sections 502(d),

 544, and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform Voidable

 Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or

 similar statute or common law), or subject to any defense, avoidance, reduction, setoff,

 recoupment, offset, recharacterization, subordination (whether equitable, contractual, or

 otherwise), disallowance, impairment, claim, counterclaim, cross-claim, or challenge, whether

 under the Bankruptcy Code or any other applicable law or regulation by any person or entity.

                                   Authorization to Obtain Credit

         26.      The Debtors are hereby authorized to obtain credit under the DIP Facility only in

 accordance with the DIP Credit Agreement, the DIP Facility, this Interim Order, and the Budget.

         27.      The Debtors are hereby authorized (a) on an interim basis, to obtain (i) the Interim

 DIP Loans in an amount not to exceed $7,000,000 and (ii) the DIP Refinancing in the amount

 equal to two times the Interim DIP Loans plus $2,200,000 on account of obligations under the


                                                                                          Page 14 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38        Page 40 of 163




 Prepetition Credit Agreement relating to advances made in connection with the Third

 Amendment, and (b) subject to entry of the Final Order, to obtain (i) the Final DIP Loans in an

 amount not to exceed $22,800,000 (cumulative of the Interim DIP Loans) as provided in the DIP

 Credit Agreement and (ii) the DIP Refinancing in the amount equal to two times the DIP Loan

 Commitments minus the Interim DIP Loans, in each case in accordance with the terms and

 conditions set forth herein and in the DIP Credit Agreement and the DIP Documents.

         28.      Effective upon entry of this Interim Order, the Interim DIP Refinancing will be

 deemed to refinance and repay the Prepetition Lenders’ Claim held by the DIP Lenders in the

 amount of the Interim DIP Refinancing, and such Interim DIP Refinancing shall become DIP

 Obligations. Subject to and effective upon entry of the Final Order, the DIP Refinancing will be

 deemed to refinance and repay the Prepetition Lenders’ Claim held by the DIP Lenders in the

 amount of the DIP Refinancing, and such DIP Refinancing shall become DIP Obligations.

         29.      The DIP Documents and the terms therein, including, without limitation, the fees,

 indemnification provisions, and priming lien provisions, are approved in their entirety. The

 Debtors are authorized to execute, deliver, and perform under the DIP Documents.

                        DIP Liens and Superpriority Administrative Claims

         30.      Effective as of the Petition Date, the DIP Agent, for itself and for and on behalf of

 the DIP Lenders, is entitled to and is hereby granted first priority liens on and security interests

 in all property of the Debtors’ estates, including any property not subject to a lien, and priming

 liens on and security interests in such Collateral (as defined below) (collectively, the “DIP

 Liens”), and the protections of good-faith credit providers under sections 364(c)(1), (c)(2), and

 (c)(3), 364(d)(1), and 364(e) of the Bankruptcy Code to secure the DIP Facility, senior to all

 other liens and security interests, including adequate protection and replacement liens granted

 pursuant to the terms of this Interim Order, which DIP Liens shall secure all DIP Obligations


                                                                                           Page 15 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 41 of 163




 (and including, without limitation, principal and any other extensions of credit, interest, fees,

 expenses, and any fees and expenses of the DIP Agent and the DIP Lenders in these Cases,

 however incurred), but subject only to Prior Permitted Liens (as defined below) (if any), any

 amounts in a Professional Fee Escrow (as defined below) set forth in this Interim Order, and the

 Carve-Out.

         31.      All liens and security interests granted hereby and under the DIP Documents

 securing the DIP Facility, including the DIP Liens, are effective as of the Petition Date and are

 valid and automatically perfected first-priority priming liens and security interests, subject only

 to any Prior Permitted Liens (if any), any amounts in a Professional Fee Escrow set forth in this

 Interim Order, and the Carve-Out, in and upon, and hereby are granted in and attach to, all real

 and personal property of the Debtors and their bankruptcy estates, tangible or intangible,

 wherever located, including, but not limited to, all cash, cash equivalents, deposit accounts

 (including the Segregated DIP Account (as defined below)), commodity accounts, securities

 accounts, accounts receivable, chattel paper, letters of credit, letter of credit rights, supporting

 obligations, documents, fixtures, goods, instruments, investment property, inventory, equipment,

 patents, trademarks, copyrights, other general intangibles and equity interests, any proceeds of

 avoidance actions under chapter 5 of the Bankruptcy Code, in each case, whether now existing or

 hereafter acquired by the Debtors and the Debtors’ bankruptcy estates, and all proceeds,

 products, rents, revenues, and profits of any of the foregoing (the “DIP Collateral,” and together

 with the Prepetition Lenders’ Collateral, Adequate Protection Collateral, and the Cash Collateral,

 the “Collateral”).

         32.      Additionally, on account of the DIP Facility and use of Cash Collateral, the DIP

 Agent, for itself and for and on behalf of the DIP Lenders, is hereby granted superpriority




                                                                                         Page 16 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 42 of 163




 administrative claims (the “DIP Superpriority Claims”) and all other benefits and protections

 allowable under sections 507(b) and 503(b)(1) of the Bankruptcy Code, senior in right to all

 other administrative claims against the Debtors’ estates, subject to any amounts in a Professional

 Fee Escrow set forth in this Interim Order and the Carve-Out.

                                     Segregated DIP Account

         33.      All proceeds of the DIP Loans shall be deposited into a segregated deposit

 account subject to a deposit account control agreement in favor of the DIP Agent (such

 depository institution, the “Segregated DIP Account Depository,” and such deposit account, the

 “Segregated DIP Account”). The Segregated DIP Account shall not be subject to the liens of

 any person or entity other than (x) the valid perfected first priority priming lien of the DIP Agent

 for itself and for and on behalf of the DIP Lenders, (y) the valid perfected lien of the Prepetition

 Agent for itself and for and on behalf of the Prepetition Lenders, and (z) customary bankers’

 liens of the Segregated DIP Account Depository.          The Debtors shall be prohibited from

 withdrawing funds from the Segregated DIP Account except in strict compliance with the terms

 of this Interim Order and the DIP Documents.

         34.      The proceeds from any sale of any of the Debtors’ assets, any settlement,

 casualty, or condemnation proceeds relating to any of the Debtors’ assets shall be paid to the

 Agent for application to the Prepetition Lenders’ Claim and DIP Obligations allocated as

 determined by the Agent.

         35.      All funds transferred to Agent hereunder constitute Cash Collateral of the

 Lenders. In the event that any funds so transferred are ever determined not to be Cash Collateral,

 the Lenders expressly reserve all rights and remedies in connection with any such determination,

 and such funds as transferred shall be subject to the DIP Liens and DIP Superpriority Claims

 granted to the DIP Agent and the DIP Lenders hereunder.


                                                                                         Page 17 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38        Page 43 of 163




         36.      To the extent there exists or comes to exist any cash of the Debtors’ estates that is

 not Cash Collateral, wherever located and however held, such cash shall be deemed to have been

 used first by the Debtors’ estates, and such cash shall be subject to the DIP Liens, DIP

 Superpriority Claims, Adequate Protection Liens (as defined below), and Adequate Protection

 Superpriority Claims (as defined below) granted to the Agent and the Lenders hereunder.

                                    ADEQUATE PROTECTION

                                   Budgeted Cash Collateral Usage

         37.      As adequate protection of the DIP Lenders’ interests in the DIP Collateral and for

 the Debtors’ use of Cash Collateral and as a condition precedent to the DIP Lenders’ agreement

 to provide the DIP Facility, there shall be established a 13-week cash flow budget (the

 “Budget”), the initial version of which is attached hereto as Exhibit 2, updated on a weekly

 basis, for the Debtors’ cash receipts and expenses (including professional fees and expenses),

 which shall provide, among other things, for the payment of interest in respect of the DIP

 Facility on a monthly basis to the DIP Lenders, and the adequate protection amounts set forth

 herein. Any updates or revisions to the Budget shall require the prior written consent of the DIP

 Agent. Only so long as a Postpetition Default (as defined below) shall not have occurred, the

 Debtors are authorized to and shall use the Cash Collateral (including the advances under the

 DIP Facility) strictly in accordance with the Budget. Notwithstanding anything to the contrary

 herein, the Budget shall not be construed as a cap on the fees and expenses payable to

 professionals of the Agent or the Lenders.

         38.      The Debtors hereby covenant and agree that (i) the actual amount of aggregate

 receipts for each Measurement Period (as defined below) shall not be less than 85% of the

 amount projected in the Budget for such Measurement Period; (ii) the actual amount of

 disbursements (on a line item basis) for any Measurement Period shall not be more than 105% in


                                                                                           Page 18 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 44 of 163




 aggregate and 115% by line item of the amount projected in the Budget for such Measurement

 Period (variances permitted under the foregoing clauses (i) and (ii), each, a “Permitted

 Variance”).      Not later than 9:00 a.m. (Eastern time) on the Wednesday of each week

 commencing on November 4, 2020, the Debtors shall furnish to the DIP Lenders a weekly

 Budget update and reconciliation report, in form and substance acceptable to the DIP Agent (the

 “Budget Report”) that sets forth as of the preceding Sunday of each such week, for the prior

 rolling 4 weeks (each such period referred to herein as a “Measurement Period”, provided that if

 less than 4 weeks have passed since the approval of the most recent Budget, then the Budget

 amounts and actual amounts for the weeks preceding that Budget shall be the same for the

 purpose of calculating Permitted Variances), and on a cumulative basis from the Petition Date

 through the current week, variances of Budget amounts to actual amounts, including details of

 the Debtors’ revenue, receipts and disbursements for the previous calendar week and a

 comparison to the amounts set forth in the Budget therefor for the relevant Measurement Period

 ending on the last day of such week (on an aggregate and a line item by line item basis in the

 case of disbursements).

         39.      The Lenders’ consent to use of Cash Collateral and the DIP Lenders’ agreement

 to extend credit extends only to (i) amounts due under the DIP Facility and (ii) amounts actually

 incurred in accordance with the Budget. Subject to the amounts in a Professional Fee Escrow

 and the Carve-Out, upon the occurrence of a Postpetition Default, the Lenders’ consent to use of

 Cash Collateral or agreement to extend credit shall automatically and immediately terminate and

 any consent for use of Cash Collateral or agreement to extend credit to satisfy projected,

 budgeted expenditures shall be immediately terminated and deemed withdrawn unless such

 Postpetition Default is waived by the Agent, for itself and for and on behalf of the Lenders.




                                                                                        Page 19 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 45 of 163




          40.     Except as may specifically be provided in the Budget including, without

 limitation, for ordinary course payroll, benefits, and expense reimbursements, the Debtors agree

 that no transfer of Cash Collateral shall be made to any of the Debtors’ insiders, as that term is

 defined in section 101(31) of the Bankruptcy Code.          Any transfers to insiders shall be so

 identified in the Budget.

          41.     The Budget may be modified in writing only with the prior written consent of the

 Agent.

                                     Adequate Protection Liens

          42.     Taking into account all factors in these Cases, as adequate protection of the

 Lenders’ interests in the Collateral and for the Debtors’ use of Cash Collateral, and subject only

 to Prior Permitted Liens, if any, any amounts in a Professional Fee Escrow set forth in this

 Interim Order, the Carve-Out, and the DIP Liens, the Agent and the Lenders are hereby granted,

 effective as of the Petition Date, valid and automatically perfected first-priority replacement liens

 and security interests (the “Adequate Protection Liens”) in and upon the DIP Collateral (the

 “Adequate Protection Collateral”) that shall secure any diminution in value of the Agent’s and

 Lenders’ interests in the Collateral and for the Debtors’ use of Cash Collateral.

                                  Adequate Protection Payments

          43.     As additional adequate protection of the Lenders’ interests in the Collateral and

 for the Debtors’ use of Cash Collateral, and subject only to Prior Permitted Liens, if any, any

 amounts in a Professional Fee Escrow set forth in this Interim Order, the Carve-Out, the DIP

 Superpriority Claims, and the DIP Liens, the Agent and the Lenders are hereby granted, effective

 as of the Petition Date, adequate protection payments consisting of (i) except to the extent paid

 under the DIP Facility, cash reimbursement of the reasonable and documented (in summary

 format) fees, costs, and expenses (including reasonable professional fees) of the Prepetition


                                                                                          Page 20 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 46 of 163




 Agent and the Prepetition Lenders (including, without limitation, the fees and expenses of

 Vinson & Elkins L.L.P., FTI Consulting, Inc., and Jones Day), subject to the procedures set forth

 in paragraph 65 hereof for payment of Lenders’ Costs (as defined below) and (ii) monthly

 payment of interest owed under the Prepetition Claim Documents at the applicable default rate

 except as otherwise agreed in writing by the Agent.

         44.      The Agent may elect that such monthly adequate protection interest be paid in

 kind and added to the principal balance of the Prepetition Secured Indebtedness rather than in

 cash. Notwithstanding the foregoing, in the event the payment of such interest is (a) determined

 by final order of the Court not to be allowable under section 506 of the Bankruptcy Code, or

 (b) not provided to be paid under a confirmed plan, then any party in interest as provided herein

 may assert that any adequate protection interest payments made in respect of the Prepetition

 Secured Indebtedness constitute and may be recharacterized as principal repayments rather than

 payment of interest.

                             Adequate Protection Superpriority Claims

         45.      To the extent of any diminution in value of the Prepetition Lenders’ interest in the

 Prepetition Lenders’ Collateral, the Prepetition Lenders are hereby granted superpriority

 administrative expense claims (the “Adequate Protection Superpriority Claims”) and all of the

 other benefits and protections allowable under section 507(b) of the Bankruptcy Code, junior

 only in right to any DIP Superpriority Claims, any amounts in a Professional Fee Escrow set

 forth in this Interim Order, and the Carve-Out, that shall protect against any diminution in value

 of the Prepetition Agent’s and Prepetition Lenders’ interests in the Prepetition Lenders’

 Collateral and for the Debtors’ use of Cash Collateral.




                                                                                          Page 21 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 47 of 163




                                        Automatic Perfection

         46.      This Interim Order shall be sufficient and conclusive evidence of the priority,

 perfection, attachment, and validity of all of the DIP Lenders and the Prepetition Lenders’

 security interests in and liens on the Collateral granted and created hereunder, and such security

 interests and liens shall constitute valid, automatically perfected and unavoidable security

 interests and liens, with the priorities granted hereunder, effective as of the Petition Date, without

 the necessity of creating, filing, recording, or serving any financing statements, continuation

 statements, mortgages, or other documents that might otherwise be required under federal or

 state law in any jurisdiction or the taking of any other action to validate or perfect the security

 interests and liens granted to the Agent, for itself and for and on behalf of the DIP Lenders and

 the Prepetition Lenders, by this Interim Order.

         47.      To the extent that any applicable non-bankruptcy law otherwise would restrict the

 granting, scope, enforceability, attachment, or perfection of the liens and security interests

 granted and created by this Interim Order or otherwise would impose filing or registration

 requirements with respect to such liens and security interests, such law is hereby pre-empted to

 the maximum extent permitted by the Bankruptcy Code, applicable federal law, and the judicial

 power of the United States Bankruptcy Court.

         48.      By virtue of the terms of this Interim Order, (a) to the extent that the Agent has

 filed Uniform Commercial Code financing statements or other security or perfection documents

 under the names of any of the Debtors, such filings shall be deemed to properly perfect the liens

 and security interests granted under this Interim Order and (b) to the extent that the Agent has

 entered into deposit account control agreements with any of the Debtors, such agreements shall

 remain in effect and the Agent shall continue to have control over the accounts subject thereto as

 set forth therein, in each case without further action by the Agent.


                                                                                           Page 22 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 48 of 163




         49.      If the Agent shall elect, in its determination, for any reason to file any Uniform

 Commercial Code financing statements or other recordable documents, or execute or enter into

 deposit account control agreements, to further evidence perfection of its interests in property of

 the estates, the Agent, or, upon the request of the Agent, the Debtors, are authorized and directed

 to execute, enter into, and/or file, or cause to be executed, entered into, and/or filed, all such

 financing statements or deposit account control agreements and other such documents, and the

 execution, entering into, filing, recording, or service (as the case may be) of such financing

 statements, deposit control agreements, or similar documents shall be deemed to have been made

 at the time of and on the Petition Date, and the signature(s) of any person(s) designated by the

 Debtors, whether by letter to the Agent or by appearing on any one or more of the agreements or

 other documents respecting the security interests and liens granted hereunder shall bind the

 Debtors and their estates. The Agent may execute such documents on behalf of the Debtors as

 the Debtors’ attorney-in-fact or file a certified copy of this Interim Order in any filing or

 recording office in any county or other jurisdiction in which any of the Debtors have real or

 personal property, and, in such event, the subject filing or recording officer is authorized and

 directed to file or record such documents or certified copy of this Interim Order.

                                        Authorization to Act

         50.      The Debtors are hereby authorized and directed to perform all acts, take any

 action, and execute and comply with the terms of such other documents, instruments and

 agreements, as the Agent may require as evidence of and for the protection of the Collateral, or

 that may be otherwise deemed necessary by the Agent to effectuate the terms and conditions of

 this Interim Order and the DIP Facility.

         51.      Until such time as the Prepetition Lenders’ Claim and the DIP Obligations shall

 have been indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition


                                                                                         Page 23 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 49 of 163




 Claim Documents and the DIP Documents, and without further order of the Court: (a) the

 Debtors shall use the proceeds of the DIP Facility and all Cash Collateral strictly in accordance

 with the terms of the Budget requirements and the other terms of this Interim Order; (b) the

 Debtors shall not, without prior order of the Court (after notice to Agent), engage in any

 transaction that is not in the ordinary course of the Debtors’ business, and (c) the Debtors shall

 timely comply with all of the covenants set forth in the DIP Documents.

                                        Prior Permitted Liens

         52.      The security interests and liens granted pursuant to the terms of this Interim Order

 are subject to any other valid, perfected and unavoidable liens and security interests of any other

 secured creditor in any assets of any of the Debtors existing on the Petition Date that are senior

 in priority under applicable law to the liens and security interests granted under the Prepetition

 Claim Documents in the Prepetition Lenders’ Collateral (collectively, the “Prior Permitted

 Liens”). The Debtors or any other party in interest, including the Agent, the DIP Lenders, and

 the Prepetition Lenders, shall have the right to object to the validity, priority, or extent of any

 such Prior Permitted Liens, or the allowance of such debts secured thereby, or to institute any

 actions or adversary proceedings with respect thereto. The DIP Liens granted to the DIP Agent

 and the DIP Lenders, and the Adequate Protection Liens granted to the Prepetition Agent and the

 Prepetition Lenders, each as pursuant to this Interim Order, shall not at any time be (a) made

 subject or subordinated to, or made pari passu with, any other lien or security interest existing on

 the Petition Date, or any claim, lien, or security interest created under sections 363 or 364(d) of

 the Bankruptcy Code or otherwise (except with respect to any Prior Permitted Liens), or

 (b) subject to any lien or security interest that is avoided and preserved for the benefit of the

 Debtors’ estates under section 551 of the Bankruptcy Code.




                                                                                          Page 24 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 50 of 163




                                        No Additional Liens

         53.      Until such time as the Prepetition Lenders’ Claim and the DIP Obligations shall

 have been indefeasibly paid and satisfied in full in accordance with the terms of the Prepetition

 Claim Documents and the DIP Documents, the Debtors shall not be authorized to obtain credit

 secured by a lien or security interest in the Collateral, other than the DIP Facility, without the

 prior written consent of the DIP Agent, for itself and for and on behalf of the DIP Lenders, or by

 order of the Court upon reasonable notice.

                                              No Liability

         54.      No act committed or action taken by the Lenders or by the Agent, for itself and

 for and on behalf of the DIP Lenders or the Prepetition Lenders, as applicable, under this Interim

 Order, the DIP Facility, the DIP Documents, the Prepetition Claim Documents, or the collection

 of the Prepetition Lenders’ Claim or the DIP Obligations, shall be used, construed, or deemed to

 hold the Agent and/or the DIP Lenders or Prepetition Lenders, as applicable, to be in “control” of

 or participating in the governance, management, or operations of the Debtors for any purpose,

 without limitation, or to be acting as a “responsible person(s)” or “owner(s) or operator(s)” or a

 person(s) in “control” with respect to the governance, management, or operation of the Debtors

 or their businesses (as such terms, or any similar terms, are used in the Internal Revenue Code,

 WARN Act, Comprehensive Environmental Response, Compensation and Liability Act, or the

 Bankruptcy Code, each as may be amended from time to time, or any other federal or state

 statute, at law, in equity, or otherwise) by virtue of the interests, rights, and remedies granted to

 or conferred upon the Agent and the DIP Lender or Prepetition Lenders, as applicable, under the

 Prepetition Claim Documents, the DIP Documents, or this Interim Order including, without

 limitation, such rights and remedies as may be exercisable by the Agent and the DIP Lenders or




                                                                                          Page 25 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 51 of 163




 Prepetition Lenders, as applicable, in connection with this Interim Order, the DIP Facility, the

 DIP Documents, or the Prepetition Claim Documents.

                                           Automatic Stay

         55.      The Automatic Stay is hereby modified to the extent necessary to permit (a) the

 Debtors, the Agent, and the DIP Lenders or Prepetition Lenders, as applicable, to commit all acts

 and take all actions necessary to implement the DIP Facility and this Interim Order, (b) all acts,

 actions, and transfers contemplated herein, including, without limitation, transfers of Cash

 Collateral and other funds and payment of fees and expenses to and on behalf of the Agent and

 the Lenders by the Debtors as provided herein, and (c) consistent with the terms of this Interim

 Order, to permit the Agent and/or the DIP Lenders or Prepetition Lenders, as applicable, at their

 option, to pursue their rights and remedies as to the Collateral in accordance with the Prepetition

 Claim Documents, the DIP Documents, and applicable law.

                      Collateral Insurance, Maintenance, Taxes, and Deposits

         56.      The Debtors shall maintain, with financially sound and reputable insurance

 companies, insurance of the kind covering the Collateral, and in accordance with the Prepetition

 Claim Documents and the DIP Documents (covering such risks in amounts as shall be

 satisfactory to the Agent and shall name the Agent, for itself and for and on behalf of the DIP

 Lenders or Prepetition Lenders, as applicable, as loss payee thereunder), including, without

 limitation, insurance covering the Collateral and such other collateral of the DIP Lenders and

 Prepetition Lenders, if any, as the Agent may from time to time request; and, at the Agent’s

 request, the Debtors shall deliver to the Agent evidence of the maintenance of such insurance.

         57.      Upon receipt of notification (written or oral) that an insurance policy covering any

 Collateral will not be renewed by the respective carrier, the Debtors will promptly, but in no

 event later than four (4) business days following such notification, notify the Agent in writing of


                                                                                          Page 26 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38       Page 52 of 163




 such occurrence and thereafter provide the Agent with the status of all negotiations, if any,

 regarding such policy on a weekly basis.

         58.      To the extent permitted by the Budget, the Debtors shall make any and all

 payments necessary to keep the Collateral and their other property in good repair and condition

 and not permit or commit any waste thereof. The Debtors shall exercise their business judgment

 and use commercially reasonable efforts to preserve, maintain, and continue all material patents,

 licenses, privileges, franchises, certificates and the like necessary for the operation of their

 businesses.

         59.      To the extent the Debtors have made or make any deposits for the benefit of

 utility companies or any other entity, or otherwise set aside funds for the benefit of any entity

 (and the Debtors shall not make any such deposits or otherwise set aside funds which are not

 included in the Budget without first obtaining prior written consent of the Agent), such deposits

 shall be, and hereby are, upon any return of same to the Debtors, subject to the first-priority

 perfected liens and security interests of the Agent granted pursuant to this Interim Order,

 including (without limitation) the adequate protection liens granted herein and the Agent's liens

 in respect of the DIP Facility and the Prepetition Claim Documents and the Debtors’ use of Cash

 Collateral granted by this Interim Order.

                                     Reporting Requirements

         60.      The Debtors are authorized and directed to provide to the Agent and the Lenders

 all of the documentation and reports required under the Prepetition Credit Agreement, DIP Credit

 Agreement, and the other DIP Documents unless the Agent waives or modifies such

 requirements in writing (the “Reporting Information”).

         61.      The Reporting Information shall also include: (a) weekly reports of receipts and

 budgeted cash usage that also identify any variances from the Budget on a line item basis, with


                                                                                      Page 27 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38          Page 53 of 163




 sufficient supporting detail as required by the DIP Agent; (b) copies of all reports submitted or

 filed with the Office of the United States Trustee within two (2) days after such submission or

 filing; and (c) such additional financial or other information concerning the acts, conduct,

 property, assets, liabilities, operations, financial condition, and transactions of the Debtors, or

 concerning any matter that may affect the administration of the Debtors’ estates, as the Agent

 may from time to time request.         All Reporting Information shall be in accordance with

 accounting principles and bookkeeping practices consistently applied with past accounting

 principles and bookkeeping practices and reporting of the Debtors to the Agent.

         62.      The Debtors shall promptly deliver to the Agent and the Lenders (in either case,

 through counsel) any and all documentation that in any way relates to a solicitation, offer, or

 proposed sale or disposition of a material amount of property of the Debtors’ estates, including,

 but not limited to, letters of inquiry, solicitations, letters of intent, or asset purchase agreements.

 The Debtors shall provide access to the DIP Agent, the DIP Lenders and their advisors to any

 data room maintained to share information with potential investors or buyers of assets of the

 Debtors.

         63.      The Agent, the Lenders, and their respective representatives, agents, consultants

 and other professionals, shall be permitted, in coordination with the Debtors’ counsel, to contact

 and communicate with the Debtors and their financial and sale advisors regarding potential

 transactions for the sale or other disposition of assets of the Debtors’ estates. The Debtors shall

 be responsive and employ commercially reasonable efforts to cooperate in the coordination of all

 such contacts and communications, including, without limitation, by conducting update

 telephone conferences with the Debtors, their financial and sale advisors, the Agent and the

 Lenders upon request regarding any potential transactions for the sale or other disposition of the




                                                                                           Page 28 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 54 of 163




 assets of the Debtors’ estates. In the event the Debtors are not responsive and/or do not employ

 their best efforts to cooperate in the coordination of all such contacts and communications, then,

 upon notice of same by the Agent to the Debtors, the Debtors consent to an expedited hearing

 upon the Agent’s motion in which the Agent, on behalf of its representatives, agents, consultants

 and other professionals, may seek to be permitted to conduct such contacts and communications

 without the Debtors’ consent.

         64.      The Agent and the Lenders, and their respective representatives, agents and

 advisors, shall have full access, upon reasonable notice during normal business hours, to the

 Debtors’ business records, business premises, and to the Collateral to enable the Agent, the

 Lenders or their respective representatives, agents and advisors to (a) review, appraise, and

 evaluate the physical condition of the Collateral, (b) inspect and review the financial records and

 all other records of the Debtors concerning the operation of the Debtors’ businesses, and

 (c) evaluate the Debtors’ overall financial condition and all other records relating to the

 operations of the Debtors. The Debtors shall fully cooperate with the Agent and the Lenders

 regarding such reviews, evaluations, and inspections, and shall make their employees and

 professionals available to the Agent and the Lenders and their representatives, agents and

 advisors upon reasonable notice and during normal business hours, to conduct such reviews,

 evaluations, and inspections.

        Interest, Fees, Costs and Expenses of the DIP Lenders and Prepetition Lenders

         65.      During the Cases, as additional adequate protection, all interest, fees, costs, and

 expenses, including attorneys’ fees and expenses, due at any time to the Agent and the DIP

 Lenders or Prepetition Lenders, as applicable, under the Prepetition Claim Documents and/or the

 DIP Documents, as applicable, or that are incurred as a result of or are in any way related to the

 Debtors’ Cases (collectively, the “Lenders’ Costs”), including, without limitation, the fees and


                                                                                         Page 29 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 55 of 163




 expenses of Vinson & Elkins L.L.P., FTI Consulting, Inc., and Jones Day, may be charged under

 the DIP Facility by the DIP Lenders and the Prepetition Lenders, as applicable, and shall be paid

 by the Debtors out of the Cash Collateral or out of any DIP Facility advances. The Debtors are

 hereby authorized to pay such Lenders’ Costs without the Agent or the DIP Lenders or

 Prepetition Lenders, as applicable, or their counsel either (a) having to file any further

 application with this Court for approval or payment or (b) having to comply with any guidelines

 established by the U.S. Trustee. Any such Lenders’ Costs that are incurred after the Petition

 Date that constitute fees and expenses incurred by any professional retained by the Agent or the

 Lenders shall be paid within ten (10) business days of delivery of a summary invoice to the

 Debtors, which invoice need not contain detailed time entries and may be redacted for privilege

 as determined by the Agent and the Lenders (as applicable), with a copy to the U.S. Trustee and

 any official Committee appointed in these Cases; provided, however, that (i) any redacted fee

 statements shall retain all privileges irrespective of any disclosure of any privileged matter, and

 any such disclosure shall be deemed inadvertent for all purposes and deemed stricken from any

 record in these Cases or otherwise, (ii) if the Debtors, the U.S. Trustee, or any official

 Committee objects to the reasonableness of such fees and expenses and cannot resolve such

 objection within five (5) business days of service of such summary invoice(s), the Debtors, the

 U.S. Trustee, or any official Committee, as the case may be, shall file and serve upon such

 professional an objection with the Court (a “Fee Objection”) limited to the issue of the

 reasonableness of the disputed fees and expenses within ten (10) calendar days of the delivery of

 such summary invoice; (iii) if the Debtors, the U.S. Trustee, or any official Committee fails to

 object to the reasonableness of such fees and expenses within ten (10) calendar days, any

 objection of the Debtors, the U.S. Trustee, or any official Committee, as the case may be, shall




                                                                                        Page 30 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 56 of 163




 be waived, (iv) the Debtors shall timely pay in accordance with this Interim Order the undisputed

 fees and expenses reflected on any invoice to which a Fee Objection has been timely filed, and

 (v) notwithstanding the foregoing (i) – (iv) of this sentence, the Lenders’ Costs incurred prior to

 and unpaid as of the Petition Date shall be paid indefeasibly upon entry of this Interim Order.

 Payments of Lenders’ Costs may be effectuated directly by the Agent and all such payments

 shall constitute advances under the DIP Facility. All Lenders’ Costs owed to the Agent and the

 Lenders, regardless of whether or not such Lenders’ Costs are set forth in the Budget and

 including, without limitation, all fees referred to in the DIP Documents (including, without

 limitation, all attorneys’ and other professionals’ fees and expenses), shall constitute obligations

 under the DIP Facility and shall be secured by the DIP Collateral and afforded all priorities and

 protections afforded to the DIP Facility under this Interim Order and the DIP Documents.

                           Professional Fees of the Estates; Carve-Out

         66.      The Debtors shall be deemed to first use any unencumbered cash they may have,

 if any; further, the DIP Liens, Adequate Protection Liens, and all other liens on the DIP

 Collateral will be subject to: (a) the payment of unpaid fees required to be paid to the Clerk of

 the Court and to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a); (b) to the extent (i) provided

 for in the Budget, and (ii) allowed at any time, whether by interim order, procedural order, or

 otherwise, but subject to final allowance by the Court, all unpaid fees and expenses (the

 “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to

 section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”), and any

 appointed Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

 Professionals” and, together with the Debtor Professionals, the “Estate Professionals”) at any

 time before the delivery by the DIP Agent of a Carve-Out Trigger Notice (as defined below); and

 (c) Allowed Professional Fees of all Estate Professionals in an aggregate amount, after


                                                                                         Page 31 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 57 of 163




 application of all retainers, not to exceed $100,000 incurred on or after the first business day

 following delivery by the DIP Agent of a Carve-Out Trigger Notice, to the extent allowed at any

 time, whether by interim order, procedural order, or otherwise (such amount, the “Post-Carve-

 Out Trigger Notice Cap”) (the foregoing clauses (a) through (c), collectively, the “Carve-Out”).

 The Term “Carve-Out Trigger Notice” shall mean a written notice stating that the Post-Carve-

 Out Trigger Notice Cap has been invoked, delivered by hard copy or email by the DIP Agent to

 lead bankruptcy counsel for the Debtors, the U.S. Trustee, and counsel to the Committee, which

 notice may be delivered following the occurrence and continued existence of a Postpetition

 Default under the terms of this Interim Order.

         67.      Amounts to be paid for Allowed Professional Fees, in compliance with amounts

 designated for such in the Budget, and subject to any terms and conditions of applicable

 engagement agreements and appurtenant orders for the employment of such Estate Professionals,

 for periods prior to the delivery of a Carve-Out Trigger Notice shall be set aside weekly and held

 by the Debtors’ bankruptcy counsel in a trust account for the Estate Professionals (each, a

 “Professional Fee Escrow”) for the sole purpose of funding Allowed Professional Fees incurred

 prior to delivery of a Carve-Out Trigger Notice. To the extent funds in the Professional Fee

 Escrow are not used for such purposes, any such unused funds shall be refunded to the Debtors,

 subject to the liens and claims of the Agent.

         68.      Any payment or reimbursement made to any Estate Professional in respect of any

 Allowed Professional Fees prior to the delivery of the Carve-Out Trigger Notice shall not reduce

 the Carve-Out; provided, however, that no amounts paid prior to any Postpetition Default or

 under the Carve-Out shall be used for the purpose of: objecting to or contesting in any manner,

 or in raising any defenses to, the validity, extent, perfection, priority, or enforceability of the




                                                                                        Page 32 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 58 of 163




 Prepetition Secured Indebtedness or any liens or security interests with respect thereto, or any

 other rights or interests of the Prepetition Agent or DIP Agent or the Prepetition Lenders or DIP

 Lenders, or in asserting any claims or causes of action, including, without limitation, any actions

 under chapter 5 of the Bankruptcy Code against the Prepetition Agent or DIP Agent, or the

 Prepetition Lenders or DIP Lenders; preventing, hindering, or delaying the DIP Agent’s or DIP

 Lenders’ enforcement of realization upon any of the DIP Collateral after the occurrence of a

 Postpetition Default; using Cash Collateral or selling any Collateral except as specifically

 permitted in this Interim Order or by order of the Court with the consent of the Agent; incurring

 indebtedness except as permitted by this Interim Order and the DIP Credit Agreement;

 modifying the DIP Agent’s or DIP Lenders’ rights under the DIP Credit Agreement; or

 committing any other act or taking any other action that is materially adverse to the Agent or the

 Lenders; provided, however, that the Committee may utilize up to $25,000 to investigate the

 liens and claims of the Prepetition Agent and the Prepetition Lenders and any actions that the

 estates may have against the Prepetition Agent and the Prepetition Lenders. Any payment or

 reimbursement made to any Estate Professional in respect of any Allowed Professional Fees after

 delivery of the Carve-Out Trigger Notice shall reduce the Carve-Out dollar-for-dollar.

         69.      Payments from the Carve-Out shall be subject to any terms and conditions of the

 engagement agreements and appurtenant orders for the employment of each Estate Professional.

 The Debtors shall be permitted to pay compensation and reimbursement of expenses incurred

 prior to the occurrence of a Postpetition Default in accordance with the Budget and allowed and

 payable under sections 330 and 331 of the Bankruptcy Code, as the same may be due and

 payable solely from the applicable Professional Fee Escrow. Other than the Carve-Out set forth

 above, the Agent, for itself and for and on behalf of the DIP Lenders and the Prepetition Lenders,




                                                                                        Page 33 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 59 of 163




 does not consent to any carve-out from the Collateral for payment of any fees and expenses of

 the Estate Professionals.

         70.      Until such time as the Prepetition Lenders’ Claim and the DIP Obligations shall

 have been indefeasibly paid and satisfied in full in accordance with the Prepetition Claim

 Documents and the DIP Documents, any remaining unapplied retainer funds at the conclusion of

 an Estate Professional’s engagement shall be immediately returned to the Agent, for itself and

 for and on behalf of the DIP Lenders and the Prepetition Lenders, as the DIP Lenders’ and

 Prepetition Lenders’ Cash Collateral. Any and all payments of fees and expenses to any Estate

 Professionals or use of Cash Collateral shall constitute diminution in the value of the Prepetition

 Lenders’ Collateral and the DIP Collateral for all purposes including all adequate protection and

 superpriority claims granted under the Bankruptcy Code and this Interim Order. The Agent, for

 itself and for and on behalf of the DIP Lenders and the Prepetition Lenders, expressly retains the

 right to object to any fees or expenses of any Estate Professional as to reasonableness or on any

 other grounds.     None of the Agent, the DIP Lenders or the Prepetition Lenders shall be

 responsible for the payment or reimbursement of any fees or disbursements of any Estate

 Professional incurred in connection with the Cases or any case arising upon the conversion of

 any of these Cases to a case under chapter 7 of the Bankruptcy Code or in any other proceedings

 related to any of the foregoing. Nothing in this Interim Order or otherwise shall be construed to

 obligate the Agent, the DIP Lenders or the Prepetition Lenders, in any way, to pay compensation

 to, or to reimburse expenses of, any Estate Professional or to guarantee that the Debtors have

 sufficient funds to pay such compensation or reimbursement.

         71.      Notwithstanding the foregoing, and irrespective of the Carve-Out, in no event

 shall Cash Collateral, the Carve-Out, each Professional Fee Escrow, or the proceeds of any loans,




                                                                                        Page 34 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 60 of 163




 advances, or other funds made available by the DIP Lenders or the Prepetition Lenders to or for

 the benefit of the Debtors be used for the payment or reimbursement of any fees, expenses, costs

 or disbursements of any Estate Professional or other persons incurred with the purpose of:

 (a) objecting to or contesting in any manner, or in raising any defenses to, the validity, extent,

 perfection, priority, or enforceability of the Prepetition Lenders’ Claim, the Prepetition Claim

 Documents, the DIP Facility, the DIP Documents, this Interim Order, or any liens or security

 interests granted thereby or with respect thereto, or any other rights or interests of the Agent or

 the DIP Lenders or Prepetition Lenders under any Prepetition Claim Document or DIP

 Document, (b) investigating, asserting, prosecuting, or the joinder in any claims or causes of

 action against the Agent or the DIP Lenders or Prepetition Lenders, or any of their officers,

 directors, employees, affiliates, agents, attorneys, or equity holders (whether arising under state

 law, the Bankruptcy Code, or any other federal or foreign law); (c) preventing, enjoining,

 hindering or otherwise delaying the Agent’s or the DIP Lenders’ or Prepetition Lenders’

 enforcement of the Prepetition Claim Documents, the DIP Documents or this Interim Order or

 any realization upon any Collateral (unless such enforcement or realization is in direct violation

 of an explicit provision in any DIP Document or this Interim Order); (d) incurring indebtedness

 except as permitted by the DIP Documents or this Interim Order; (e) modifying the DIP Agent’s

 or the DIP Lenders’ rights under any DIP Documents or this Interim Order without the DIP

 Agent’s or the DIP Lenders’ consent in their determination; (f) asserting or declaring any liens or

 security interests granted under any of the Prepetition Claim Documents, the DIP Documents, or

 this Interim Order to have a priority other than the priority set forth herein or therein;

 (g) asserting, prosecuting or the joinder in, any action or other proceeding seeking to grant a lien

 or security interest senior to, or on parity with, the liens and security interests of the Agent and




                                                                                         Page 35 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38       Page 61 of 163




 the DIP Lenders and Prepetition Lenders in the Collateral, as applicable, or any portion thereof

 without the Agent’s and the DIP Lenders’ or Prepetition Lenders’, as applicable, consent in their

 determination; (h) asserting or declaring any of the Prepetition Claim Documents, DIP

 Documents, or this Interim Order to be invalid, not binding or unenforceable in any respect; or

 (i) using Cash Collateral or selling any Collateral except as specifically permitted in the DIP

 Documents or this Interim Order.

                                           No Surcharge

         72.      No costs or expenses of administration which have or may at any time be incurred

 in these Cases (or in any successor chapter 7 case) shall be charged against or recovered from the

 Collateral (including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code without

 the prior written consent of the Agent and the DIP Lenders or Prepetition Lenders, as applicable,

 in their determination, and no such consent shall be implied from any other action, inaction, or

 acquiescence by the Agent or the DIP Lenders or Prepetition Lenders, as applicable. Nothing

 contained in this Interim Order shall be deemed to be a consent by the Agent or the DIP Lenders

 or Prepetition Lenders to any charge, lien, assessment, or claim against the Collateral under

 section 506(c) of the Bankruptcy Code or otherwise.

                                          No Marshaling

         73.      The Agent and the DIP Lenders and Prepetition Lenders shall not be subject in

 any way whatsoever to the equitable doctrine of “marshaling” or any similar doctrine with

 respect to the Collateral.

                              Section 552(b) of the Bankruptcy Code

         74.      The Agent and the Lenders shall be entitled to all of the rights and benefits of

 section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under section




                                                                                       Page 36 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38      Page 62 of 163




 552(b) of the Bankruptcy Code shall not apply to the Agent or the Lenders with respect to

 proceeds, products, offspring, or profits of any of the Collateral.

                                         No Proofs of Claim

         75.      Neither the Agent nor the DIP Lenders or Prepetition Lenders shall be required to

 file proofs of claim in respect of the DIP Loans or the Prepetition Lenders' Claim in any of the

 Cases or subsequent cases of the Debtors under any chapter of the Bankruptcy Code, and this

 Interim Order, including the Debtors’ stipulations in this Interim Order, shall be deemed to

 constitute a timely filed proof of claim against the applicable Debtor(s). Any order entered by

 the Court in relation to the establishment of a bar date for any claim (including without

 limitation, administrative expense claims and priority claims) in any of the Cases or subsequent

 cases shall not apply to the Agent or the DIP Lenders or Prepetition Lenders with respect to the

 Prepetition Lenders’ Claim or the DIP Obligations.            Notwithstanding the foregoing, for

 administrative convenience, the Agent (on behalf of itself and the Prepetition Lenders) is hereby

 authorized and entitled, in its determination, but not required, to file (and amend and/or

 supplement, as applicable) a master proof of claim for any claims of any of the Prepetition

 Lenders or DIP Lenders in respect of the Prepetition Lenders’ Claim or the DIP Obligations, as

 applicable; provided, however, that nothing in this Interim Order shall waive the right of any

 Prepetition Lender or DIP Lender to file its own proof of claim against any of the Debtors.

                            POSTPETITION DEFAULT/REMEDIES

                                        Postpetition Defaults

         76.      The occurrence of any of the following shall constitute a Postpetition Default

 under this Interim Order and the DIP Documents upon notice to the Debtors by the Agent, for

 itself and for and on behalf of the DIP Lenders: (a) any default, violation, or breach by any of

 the Debtors of any of the terms of this Interim Order or any of the DIP Documents; (b) the


                                                                                       Page 37 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 63 of 163




 occurrence of the Expiration Date (as defined below), maturity, termination, expiration, or non-

 renewal of this Interim Order or the DIP Facility as provided for herein or in any of the DIP

 Documents; (c) the Debtors shall fail to pay any principal or other extensions of credit of the DIP

 Facility when the same becomes due and payable; (d) the Debtors shall fail to pay any interest on

 the DIP Facility or any fee or other amount due with respect to the DIP Facility after such

 interest, fee, or other amount becomes due and payable; (e) the Debtors shall fail to obtain, on or

 before thirty (30) days after the Petition Date, an order by the Court approving the Motion on a

 final basis in form and substance satisfactory to the Agent, for itself and for and on behalf of the

 DIP Lenders; (f) any representation or warranty made by the Debtors in any DIP Document or in

 any statement or certificate given after the Effective Date of the DIP Documents by the Debtors

 in writing pursuant to any DIP Document or in connection with any DIP Document shall be false

 in any material respect on the date as of which made; (g) any of these Cases shall be dismissed or

 converted to a case under chapter 7 of the Bankruptcy Code, except as agreed to by the Agent;

 (h) the appointment of a trustee or examiner with expanded powers in any of these Cases, or a

 change in the independent directors, sale agent, or CRO of the Debtors that is not approved by

 the Agent; (i) any security interest, lien, claim, or encumbrance, excluding any Prior Permitted

 Liens, shall be granted in any of the Collateral which is pari passu with or senior to the liens

 (including adequate protection liens), security interests, or claims of the Agent or the DIP

 Lenders or Prepetition Lenders, as applicable, including any surcharge of the Collateral pursuant

 to section 506(c) of the Bankruptcy Code; (j) the entry of an order granting relief from the

 Automatic Stay to the holder or holders of any other security interest or lien (other than the

 Agent or the DIP Lenders or Prepetition Lenders) in any Collateral to permit the pursuit of any

 judicial or non-judicial transfer or other remedy against any of the Prepetition Lenders’




                                                                                         Page 38 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 64 of 163




 Collateral or DIP Collateral, in each case involving assets with a value in excess of $50,000;

 (k) any provision of the DIP Documents shall cease to be valid and binding on the Debtors, or

 the Debtors shall so assert in any pleading filed with any court; (l) the Debtors shall attempt to

 vacate or modify this Interim Order over the objection of the Agent, for itself and for and on

 behalf of the DIP Lenders and Prepetition Lenders; (m) the entry of an order pursuant to section

 363 of the Bankruptcy Code approving the sale of a material portion of the Debtors’ assets

 unless such order contemplates either indefeasible payment in full in cash of the DIP Facility

 upon consummation of the sale or is otherwise consented to in writing by the Agent; (n) the

 failure to meet any of the Milestones (as defined below), absent the consent of the Agent; (o) the

 entry of any order modifying, reversing, revoking, staying, rescinding, vacating, or amending

 this Interim Order; (p) the filing or confirmation of a plan of reorganization that is not acceptable

 to the Agent in the treatment of the Prepetition Lenders’ Claim or the claims arising in

 connection with the DIP Facility; or (q) any challenge to the extent, validity, priority, or

 unavoidability of the liens securing the Prepetition Lenders’ Claim and/or the DIP Obligations is

 commenced by the Debtors or an order is entered sustaining any such challenge commenced by

 any party other than the Debtors (any of the foregoing postpetition defaults being referred to in

 this Interim Order, individually, as a “Postpetition Default”, and collectively, as “Postpetition

 Defaults”).

                                              Remedies

         77.      Upon the occurrence of any Postpetition Default, and at all times thereafter, but

 subject to the Carve-Out: (a) any and all obligations of the DIP Agent and the DIP Lenders in

 connection with the DIP Facility or under this Interim Order and the DIP Documents shall

 immediately terminate, (b) the DIP Agent, for itself and for and on behalf of the DIP Lenders

 may declare all or any part of the DIP Facility to be immediately accelerated and due and


                                                                                          Page 39 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 65 of 163




 payable for all purposes, rights, and remedies, and (c) the Debtors’ authority to use Cash

 Collateral shall immediately terminate.

         78.      Furthermore, upon any occurrence of any Postpetition Default, and after the

 giving of three (3) days’ notice by the Agent to the Debtors, any Committee, and the U.S.

 Trustee, then without further act, notice, or action by the Agent, or any further notice, hearing or

 order of this Court, the Automatic Stay shall be immediately modified and the Agent shall be and

 is hereby authorized, to take any and all actions and remedies that the Agent may deem

 appropriate to proceed against, take possession of, protect, and realize upon the Collateral and

 any other property of any of the Debtors’ estates, including, without limitation, (a) any right or

 remedy set forth in the DIP Documents, (b) any right or remedy that the Agent may deem

 appropriate to proceed against, take possession of, foreclose upon, sell (in whole or in part),

 protect, and realize upon the Collateral and any other property of any of the Debtors’ estates

 upon which the Agent and the Prepetition Lenders or DIP Lenders have been or may hereafter be

 granted liens and security interests to obtain repayment of the DIP Obligations and the

 Prepetition Lenders’ Claim, (c) the commencement of actions for specific performance and for

 the foreclosure upon any Collateral, (d) the sale of the Collateral, or any portion thereof, either as

 a whole or in part, at private or public auction, and the Agent, for itself and for and on behalf of

 the Prepetition Lenders and DIP Lenders, shall have the right to purchase the Collateral at same

 by credit bidding all or a part of their debt or otherwise, (e) taking possession of the Collateral

 and the exercise, without interference, and, if necessary, as the attorney-in-fact for the Debtors,

 of any rights of the Debtors in the management, possession, operation, protection or preservation

 of the Collateral, (f) the receipt of proceeds from the sale of any Collateral, (g) the direction of

 the payment for any purchase of the Collateral directly to the Agent, for itself and for and on




                                                                                           Page 40 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 66 of 163




 behalf of the DIP Lenders or Prepetition Lenders, as applicable, (h) the right of setoff and

 recoupment as to any funds of the Debtors’ estates held by the Agent, for itself and for and on

 behalf of the DIP Lenders or Prepetition Lenders, as applicable, and (i) the right to seek and

 obtain the appointment of a receiver, chief restructuring officer, or trustee over the Debtors

 and/or the Collateral; provided that the Agent and the DIP Lenders or Prepetition Lenders, as

 applicable, shall not be obligated to take title to any of the Collateral in the pursuit of any of the

 Agent’s or the DIP Lenders’ or Prepetition Lenders’ rights and remedies and the Debtors shall

 cooperate with the Agent and the DIP Lenders and Prepetition Lenders, as applicable, in

 conjunction with the exercise of any right and the pursuit of any remedy by the Agent or the DIP

 Lenders or Prepetition Lenders, as applicable, without limitation.

         79.      Upon or after the occurrence of any Postpetition Default, the Agent and the DIP

 Lenders or Prepetition Lenders, as applicable, may, in their determination, advance funds to the

 Debtors or consent to the Debtors’ use of Cash Collateral, and all such advances or consent to

 use of Cash Collateral (a) shall not constitute a waiver, limitation, or modification of the Agent’s

 and the DIP Lenders’ or Prepetition Lenders’, as applicable, rights and remedies pursuant to the

 Prepetition Claim Documents, the DIP Documents, this Interim Order, and applicable law and

 (b) shall be and hereby are granted all of the protections granted to the Agent and the DIP

 Lenders and Prepetition Lenders under this Interim Order in connection with the DIP Facility

 and use of Cash Collateral.

                                              Milestones

         80.      The Debtors shall achieve each of the following milestones (as the same may be

 extended from time to time with the written consent of the DIP Agent (the “Milestones”):

         DIP Facility Milestones

         (i)      Not later than three (3) business days after the Petition Date, the Debtors shall


                                                                                           Page 41 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 67 of 163




                  have obtained entry of this Interim Order by the Court, in form and substance
                  acceptable to the Agent, granting the Motion on an interim basis as set forth
                  herein;

         (ii)     Not later than thirty (30) days after the Petition Date, the Debtors shall have
                  obtained entry of the Final Order by the Court, in form and substance acceptable
                  to the Agent, granting the Motion on a final basis;

         Plan Milestones

         (iii)    Not later than sixty (60) days after the Petition Date, the Debtors shall file a
                  chapter 11 plan on terms acceptable to the Agent in all respects (the “Plan”), a
                  corresponding disclosure statement (the “Disclosure Statement”), and a motion
                  seeking approval of the Disclosure Statement, in each case, in form and substance
                  acceptable to the Agent;

         (iv)     Not later than eighty-five (85) days after the Petition Date, the hearing on
                  approval of the Disclosure Statement shall have occurred, and the Debtors shall
                  have obtained entry of an order by the Court, in form and substance acceptable to
                  the Agent, approving the Disclosure Statement;

         (v)      Not later than one hundred twenty (120) days after the Petition Date, the hearing
                  to consider confirmation of the Plan (the “Confirmation Hearing”) shall occur;

         (vi)     Not later than three (3) business days following the Confirmation Hearing, the
                  Debtors shall have obtained entry by the Bankruptcy Court of an order, in form
                  and substance acceptable to the Agent, confirming the Plan (the “Confirmation
                  Order”);

         (vii)    Not later than one hundred thirty-five (135) days after the Petition Date, the
                  effective date of the Plan and the discharge of the obligations under the DIP
                  Facility by (a) indefeasible payment in full in cash or (b) such other treatment as
                  may be agreed to by the DIP Lenders and the Debtors shall have occurred;

         Sale Process Milestones. As a potential part of the Plan and separately and
 simultaneously with the Plan, by motion under section 363 of the Bankruptcy Code (a “363
 Sale”) to be effectuated as determined by Agent if the Plan is not timely confirmed and
 effectuated, the Debtors shall pursue a sale of substantially all of the equity in or operating assets
 of the Debtors on terms acceptable to the Agent, which may be pursuant to a Plan or a 363 Sale
 as determined by the Agent and the potential purchaser (a “Plan/Sale Transaction”). The
 following Milestones shall apply with respect to such Plan/Sale Transaction process:

         (viii)   Not later than ten (10) days after the Petition Date, the Debtors shall have filed a
                  motion, in form and substance acceptable to the Agent, seeking approval of,
                  among other things, (a) a Plan/Sale Transaction, (b) bidding procedures,
                  (c) required minimum bid levels, (d) credit bid rights, and (e) Plan toggle rights,
                  in each case, subject to the consent of the Agent (the “Bidding Procedures”) and
                  related relief in connection with a Plan/Sale Transaction (the “Bidding


                                                                                          Page 42 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38        Page 68 of 163




                  Procedures and Sale Motion”);

         (ix)     Not later than forty-five (45) days after the Petition Date, (a) the hearing on the
                  Bidding Procedures and Sale Motion shall have occurred and (b) the Debtors shall
                  have obtained entry of an order by the Court, in form and substance acceptable to
                  the Agent (the “Bidding Procedures Order”), approving the Bidding Procedures
                  and setting a date for the hearing to approve a Plan/Sale Transaction;

         (x)      Not later than seventy-five (75) days after the Petition Date, the final deadline to
                  submit qualified bids (the “Bid Deadline”) shall have occurred;

         (xi)     Not later than five (5) days after the Bid Deadline, the Debtors shall have
                  commenced the auction contemplated by the Bidding Procedures;

         (xii)    Not later than ten (10) days after the Bid Deadline, the Debtors shall have
                  obtained entry by the Court of an order, in form and substance acceptable to the
                  Agent, approving a Plan/Sale Transaction (the “Sale Order”); and

         (xiii)   Not later than ninety (90) days after the Petition Date, the closing of a Plan/Sale
                  Transaction shall have occurred, and substantially contemporaneously therewith,
                  the Debtors shall pay to the DIP Agent and/or Prepetition Agent (as applicable)
                  the net proceeds of the Plan/Sale Transaction to the full extent of the claims of the
                  Prepetition Agent, the Prepetition Lenders, the DIP Agent, and the DIP Lenders,
                  including but not limited to principal, interest, premium, fees (including but not
                  limited to counsel and advisor fees), and costs.

         81.      The Debtors covenant and agree that they will comply with each of the

 Milestones. Each of the Milestones may be extended or waived in writing by the Agent. The

 Debtors shall promptly file with the Court a notice of any extension or waiver of any Milestone

 granted by the Agent.

                                          Right to Credit Bid

         82.      The Agent, for itself and for and on behalf of the DIP Lenders or the Prepetition

 Lenders, as applicable, may credit bid any portion and up to the entire amount of the Prepetition

 Lenders’ Claim and the DIP Obligations, as applicable, at any time on any individual asset,

 portion of the assets, or all assets constituting their respective Collateral in conjunction with any

 Plan/Sale Transaction, with the Prepetition Lenders’ Claim and the DIP Obligations allocated

 among such assets as determined by the Agent, subject to any applicable challenge rights (the



                                                                                           Page 43 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38          Page 69 of 163




 “Credit Bid Right”). The Agent shall be a qualified and permitted bidder in all respects at any

 auction, and shall not be required to submit a deposit, purchase agreement, or any other

 deliverable or documentation to the Debtors or their representatives or agents. Upon exercise of

 the Credit Bid Right, the DIP Lenders or the Prepetition Lenders, as applicable, shall not be

 required to take title to any individual asset, portion of the assets, or all of the assets, and the

 Agent shall have the right to designate any person or entity that shall take title to the individual

 asset, portion of the assets, or all of the assets that are subject to the Credit Bid Right. Except for

 the holders of any Prior Permitted Liens, no other person may credit bid unless the entire amount

 of the Prepetition Lenders’ Claim and the DIP Obligations will be indefeasibly paid in full in

 cash on the closing of a Plan/Sale Transaction. In the event the Agent, for itself and for and on

 behalf of the DIP Lenders or Prepetition Lenders, as applicable, exercises its Credit Bid Right

 and the amount of the Agent’s credit bid exceeds the total amount of the highest bids for the

 assets subject to the Credit Bid Right, the Agent’s credit bid, for itself and for and on behalf of

 the DIP Lenders or Prepetition Lenders, as applicable, shall be deemed the highest and best bid

 and such credit bid shall be accepted by the Debtors and be presented for approval to the Court.

                                          OTHER TERMS

         83.      The Debtors, the Agent and the DIP Lenders are authorized to implement, in

 accordance with the terms of the DIP Documents, any modifications or amendments to any DIP

 Document which are not material and adverse to the Debtors. Any modifications or amendments

 of any DIP Document which are material and adverse to the Debtors shall be subject to prior

 approval by this Court upon motion by the Debtors.

         84.      The Agent and the DIP Lenders or Prepetition Lenders, as applicable, may assign

 or participate any portion of their Prepetition Lenders’ Claims or the DIP Obligations and enter




                                                                                           Page 44 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 70 of 163




 into an intercreditor agreement or other documentation related to same as determined by the

 Agent and the DIP Lenders or Prepetition Lenders, as applicable.

          85.     Other than any Prior Permitted Liens and the Carve-Out, no priority claims shall

 be allowed that are or will be prior to or on parity with the superpriority claims or secured claims

 of the Agent and the DIP Lenders or Prepetition Lenders, as applicable, against the Debtors and

 their estates arising from the Prepetition Claim Documents, the DIP Documents, and this Interim

 Order.

          86.     No obligations incurred or payments or other transfers made by or on behalf of

 the Debtors on account of the DIP Facility shall be avoidable or recoverable from the DIP Agent

 or the DIP Lenders under any section of the Bankruptcy Code, or any other federal, state, or

 other applicable law.

          87.     Except for the reasonable and necessary sale of inventory in the ordinary course

 of the Debtors’ business and as may be provided for in the Budget and consistent with the terms

 of the DIP Credit Agreement, the Debtors shall not sell, transfer, lease, encumber, or otherwise

 dispose of any of the Collateral, without the prior written consent of the Agent as set forth

 herein. The Debtors shall not enter into any amendments to the leases for their theaters or

 authorize their agents or advisors to agree to the terms of such amendments without the prior

 written consent of the DIP Agent.

          88.     All advances under the DIP Credit Agreement are made in reliance on this Interim

 Order, and so long as the DIP Obligations and the Prepetition Lenders’ Claim remain unpaid,

 there shall not at any time be entered in these Cases any other order that, except as consented to

 by the Agent in writing, (a) authorizes the use of Cash Collateral or the sale, lease, or other

 disposition of the Collateral unless the cash proceeds will indefeasibly pay the Prepetition




                                                                                         Page 45 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 71 of 163




 Lenders’ Claim and the DIP Obligations in full, (b) authorizes the obtaining of credit or the

 incurring of indebtedness secured by a lien or security interest in property in which the Agent or

 the DIP Lenders or Prepetition Lenders, as applicable, hold or assert liens or security interests, or

 (c) grants to any claim a priority administrative claim status that is equal or superior to the

 superpriority status granted to the Agent and the DIP Lenders or Prepetition Lenders, as

 applicable, herein.

         89.      The terms hereunder and under the DIP Documents, the security interests and

 liens granted to the Agent and the DIP Lenders and Prepetition Lenders under this Interim Order,

 and the rights of the Agent and the DIP Lenders and Prepetition Lenders pursuant to this Interim

 Order with respect to the Collateral, and treatment of the Prepetition Lenders’ Claim shall not be

 altered, modified, extended, impaired, or affected by any plan of reorganization of the Debtors

 without the prior written approval of the Agent.

         90.      The terms and provisions of this Interim Order and any actions taken pursuant

 hereto shall survive entry of any order that may be entered converting to chapter 7 or dismissing

 these Cases, except for the Debtors’ authority to use Cash Collateral and any obligations of the

 DIP Agent and the DIP Lenders under the DIP Documents (all of which shall immediately

 terminate upon entry of such an order). The terms and provisions of this Interim Order, as well

 as the priorities in payment, liens, and security interests granted pursuant to this Interim Order

 and the DIP Documents, shall continue in this or any subsequent case under the Bankruptcy

 Code of the Debtors, and such priorities in payment, liens, and security interests shall maintain

 their priority as provided by this Interim Order until such time as the Prepetition Lenders’ Claim

 and the DIP Obligations shall have been indefeasibly paid and satisfied in full in accordance with

 the terms of the Prepetition Claim Documents and the DIP Documents and the Agent and the




                                                                                          Page 46 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 72 of 163




 DIP Lenders and Prepetition Lenders shall have no further obligation or financial

 accommodation to the Debtors.

         91.      The provisions of this Interim Order shall inure to the benefit of the Debtors, the

 Agent, the DIP Lenders, and the Prepetition Lenders, and they shall be binding upon (a) the

 Debtors and their successors and assigns, including any trustee or other fiduciary hereafter

 appointed as legal representative of the Debtors or with respect to property of the estates of the

 Debtors, whether under chapter 11 of the Bankruptcy Code, any confirmed plan, or any

 subsequent chapter 7 case, and (b) all creditors of the Debtors and other parties in interest.

         92.      If any or all of the provisions of this Interim Order are hereafter modified,

 vacated, or stayed without the prior written agreement of the Agent, such modification, vacation,

 or stay shall not affect (a) the validity of any obligation, indebtedness or liability incurred by the

 Debtors to the Agent and the DIP Lenders or Prepetition Lenders before the effective date of

 such modification, vacation, or stay or (b) the validity or enforceability of any security interest,

 lien, priority or other protection authorized, granted, or created hereby or pursuant to any of the

 DIP Documents. Notwithstanding any such modification, vacation, or stay, any indebtedness,

 obligations, or liabilities incurred by the Debtors to the Lenders or the Agent, for itself or for and

 on behalf of the DIP Lenders or Prepetition Lenders, as applicable, before the effective date of

 such modification, vacation, or stay shall be governed in all respects by the original provisions of

 this Interim Order, and the Agent, for itself and for and on behalf of the DIP Lenders or

 Prepetition Lenders, as applicable, shall be entitled to all the liens, rights, remedies, privileges,

 and benefits granted herein and pursuant to the DIP Documents with respect to all such

 indebtedness, obligations, or liabilities.




                                                                                           Page 47 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 73 of 163




         93.      To the extent the terms and conditions of the DIP Documents are in express

 conflict (as opposed to being additive, limiting, or more specific than this Interim Order) with the

 terms and conditions of this Interim Order, the terms and conditions of this Interim Order shall

 control.

         94.      No determination, agreement, decision, consent, election, approval, acceptance,

 waiver, designation, authorization, or other similar circumstance or matter of or by the Agent or

 the DIP Lenders or Prepetition Lenders hereunder or related hereto (the “Agent Consent”)

 requested of the Agent by the Debtors pursuant to the terms of this Interim Order or otherwise

 shall be inferred from any action, inaction, or acquiescence of the Agent, and shall require a

 writing acceptable to the Agent that is signed by the Agent or its authorized representative or

 attorney and expressly states such Agent Consent, without limitation. Any act committed or

 action taken by the Agent hereunder shall be deemed to be made for itself and for and on behalf

 of the Prepetition Lenders or DIP Lenders, as applicable. Any authority or other right, benefit, or

 interest granted to the Agent hereunder is deemed to be granted to the Agent for itself and for

 and on behalf of the DIP Lenders or the Prepetition Lenders, as applicable. Except as otherwise

 agreed in the DIP Credit Agreement, any Agent Consent hereunder shall require the approval of

 the Requisite Lenders (as defined in the DIP Credit Agreement).

         95.      Nothing herein shall be deemed or construed to waive, limit, or modify the rights

 of the Agent, for itself and for and on behalf of the DIP Lenders or Prepetition Lenders, to obtain

 further adequate protection and other statutory protections for the use of the Collateral, including

 Cash Collateral, or to seek other relief in these Cases in accordance with any provision of the

 Bankruptcy Code or applicable law. Nothing herein shall in any way affect the rights of the

 Agent or the DIP Lenders or Prepetition Lenders as to any non-Debtor entity, without limitation.




                                                                                         Page 48 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 74 of 163




         96.      Unless expressly and specifically provided otherwise herein, nothing herein shall

 be deemed or construed to waive, limit, modify or prejudice the claims, rights, protections,

 privileges and defenses of the Agent and the DIP Lenders or Prepetition Lenders afforded

 pursuant to the Bankruptcy Code.

         97.      This Interim Order, and the findings of fact and conclusions of law contained

 herein, shall be effective upon signature by the Court, and may be relied upon by the Agent, the

 DIP Lenders, the Prepetition Lenders, and the Debtors without the necessity of entry into the

 docket sheet of these Cases. To the extent any findings may constitute conclusions, and vice

 versa, they are hereby deemed as such.

         98.      This Court hereby expressly retains jurisdiction over all persons and entities, co-

 extensive with the powers granted to the United States Bankruptcy Court under the Bankruptcy

 Code, to enforce the terms of this Interim Order and to adjudicate any and all disputes in

 connection therewith by motion and without necessity of an adversary proceeding.

         99.      All headings in this Interim Order are descriptive and for reference only, and do

 not have separate meaning or change any terms therein.

     RESERVATION OF RIGHTS OF PARTIES IN INTEREST/DEADLINE TO ACT

         100.     The stipulations and releases contained in paragraphs 10-17 and 101 of this

 Interim Order in respect of the Prepetition Agent and Prepetition Lenders (a) shall be binding

 upon the Debtors for all purposes; and (b) shall be binding upon all other parties in interest,

 including the Committee, if any, for all purposes unless (1) a party (subject in all respects to any

 agreement or applicable law which may limit or affect such entities right or ability to do so) has

 properly filed an adversary proceeding or contested matter by no later than the earlier of (i) five

 (5) days prior to any confirmation hearing or (ii) seventy-five (75) days from the date of entry of

 this Interim Order (or, in the case of any Committee, if appointed within thirty (30) days of the


                                                                                         Page 49 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 75 of 163




 Petition Date, no later than the earlier of (i) 5 days prior to any confirmation hearing or (ii) sixty

 (60) days from the date of such appointment) (such applicable period of time, the “Challenge

 Deadline”), (x) challenging the extent, priority, validity, perfection, amount, or allowability of

 the Prepetition Claim Documents or the Prepetition Agent’s or the Prepetition Lenders’ security

 interests in and liens upon the Prepetition Lenders’ Collateral, or (y) otherwise asserting any

 claims or causes of action against the Prepetition Agent or the Prepetition Lenders on behalf of

 the Debtors’ estates; and (2) the Court rules in favor of the plaintiff in any such timely and

 properly filed adversary proceeding or contested matter. If no such adversary proceeding or

 contested matter is properly filed as of such dates or the Court does not rule in favor of the

 plaintiff in any such proceeding, then: (a) the stipulations and releases contained paragraphs 10-

 17 and 101 of in this Interim Order in respect of the Prepetition Agent and Prepetition Lenders

 shall be binding on all parties in interest, including the Committee; (b) the obligations of the

 Debtors under the Prepetition Claim Documents shall constitute allowed claims for all purposes

 in these Cases, and any subsequent chapter 7 case(s); (c) the Prepetition Agent’s and the

 Prepetition Lenders’ security interests in and liens upon the Prepetition Lenders’ Collateral shall

 be deemed to have been, as of Petition Date, legal, valid, binding, perfected, first-priority

 security interests and liens, not subject to recharacterization, subordination (except to the extent

 permitted in this Interim Order) or otherwise avoidable; and (d) the Prepetition Lenders’ Claim

 and the Prepetition Agent’s and the Prepetition Lenders’ security interests in and liens on the

 Prepetition Lenders’ Collateral shall not be subject to any other or further challenge by the

 Committee or any other party in interest seeking to exercise the rights of the Debtors’ estates,

 including, without limitation, any successor thereto.       If any such adversary proceeding or

 contested matter is properly filed as of such dates, the stipulations and releases contained in




                                                                                          Page 50 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38      Page 76 of 163




 paragraphs 10-17 and 101 of this Interim Order in respect of the Prepetition Agent and

 Prepetition Lenders shall remain binding and preclusive (i) on any party who did not file such

 adversary proceeding or contested matter and (ii) as to any party who did file such adversary

 proceeding or contested matter, except to the extent that such admissions and releases were

 expressly challenged in such adversary proceeding or contested matter. Nothing contained in

 this Interim Order shall be deemed to grant standing to any party to commence any such

 adversary proceeding or contested matter.

                                   RELEASE OF CLAIMS

         101.     EACH OF THE DEBTORS (IN THEIR OWN RIGHT AND, SUBJECT TO THE

 RESERVATION OF RIGHTS OF PARTIES IN INTEREST/DEADLINE TO ACT SECTION

 IMMEDIATELY ABOVE, ON BEHALF OF THEIR ESTATES, REPRESENTATIVES,

 DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, ATTORNEYS

 AND AGENTS, AND THEIR SUCCESSORS AND ASSIGNS, IN EACH CASE TO THE

 EXTENT PERMITTED BY APPLICABLE LAW) (COLLECTIVELY, THE “RELEASING

 PARTIES”)        HEREBY    RELEASES,        ACQUITS,    FOREVER       DISCHARGES        AND

 COVENANTS NOT TO SUE THE AGENT, THE DIP LENDERS,                        THE PREPETITION

 LENDERS, AND THE AGENT’S AND THE DIP LENDERS’ AND PREPETITION

 LENDERS’ RESPECTIVE REPRESENTATIVES, DIRECTORS, MEMBERS, PRINCIPALS,

 OFFICERS, EMPLOYEES, INDEPENDENT CONTRACTORS, AGENTS, ADVISORS,

 PROFESSIONALS (INCLUDING BUT NOT LIMITED TO COUNSEL), SUBSIDIARIES,

 AND AFFILIATES AND EACH OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS

 (THE “RELEASED PARTIES”) FROM ANY AND ALL ACTS AND OMISSIONS OF THE

 RELEASED PARTIES, AND FROM ANY AND ALL CLAIMS, CAUSES OF ACTION,

 AVOIDANCE ACTIONS, COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS,


                                                                                   Page 51 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38   Page 77 of 163




 DEBTS, SUMS OF MONEY, ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES,

 OBLIGATIONS, LIABILITIES, OBJECTIONS, LEGAL PROCEEDINGS, EQUITABLE

 PROCEEDINGS, AND EXECUTIONS OF ANY NATURE, TYPE, OR DESCRIPTION

 WHICH THE RELEASING PARTIES HAVE OR MAY COME TO HAVE AGAINST THE

 RELEASED PARTIES, AT LAW OR IN EQUITY, BY STATUTE OR COMMON LAW, IN

 CONTRACT, IN TORT, INCLUDING BANKRUPTCY CODE CHAPTER 5 CAUSES OF

 ACTION, WHETHER THE LAW OF THE UNITED STATES OR ANY OTHER COUNTRY,

 UNION, ORGANIZATION OF FOREIGN COUNTRIES OR OTHERWISE, KNOWN OR

 UNKNOWN, SUSPECTED OR UNSUSPECTED, BUT EXCLUDING OBLIGATIONS

 UNDER THE DIP FACILITY ARISING AFTER THE DATE OF THIS INTERIM ORDER

 (COLLECTIVELY, THE “RELEASED CLAIMS”). THE DEBTORS ON BEHALF OF THE

 RELEASING PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES

 ON ACCOUNT OF ANY RELEASED CLAIM. THIS PARAGRAPH IS IN ADDITION TO

 AND SHALL NOT IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO

 SUE, OR WAIVER BY THE RELEASING PARTIES IN FAVOR OF THE RELEASED

 PARTIES. NOTWITHSTANDING THE RELEASES AND COVENANTS IN FAVOR OF

 THE RELEASED PARTIES CONTAINED ABOVE IN THIS PARAGRAPH, SUCH

 RELEASES AND COVENANTS IN FAVOR OF THE RELEASED PARTIES SHALL BE

 DEEMED ACKNOWLEDGED AND REAFFIRMED BY THE DEBTORS EACH TIME

 THERE IS AN ADVANCE OF FUNDS, EXTENSION OF CREDIT, OR FINANCIAL

 ACCOMMODATION UNDER THIS INTERIM ORDER AND THE DIP DOCUMENTS.

 THIS SECTION SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL SURVIVE

 ANY DELIVERY AND PAYMENT ON THE OBLIGATIONS OR TERMINATION OF THE




                                                                           Page 52 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38   Page 78 of 163




 PREPETITION CREDIT AGREEMENT, THE DIP CREDIT AGREEMENT, OR THIS

 INTERIM ORDER.

                                INDEMNIFICATION

         102.     IN ADDITION TO, AND WITHOUT LIMITATION OF, ANY AND ALL

 INDEMNITIES PROVIDED IN THE PREPETITION CLAIM DOCUMENTS, EACH

 RELEASING PARTY SHALL AND DOES HEREBY, JOINTLY AND SEVERALLY,

 INDEMNIFY AND HOLD EACH OF THE RELEASED PARTIES HARMLESS FROM AND

 AGAINST ANY AND ALL CLAIMS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF

 ACTION, SUITS, JUDGMENTS, COSTS, AND EXPENSES, INCLUDING, WITHOUT

 LIMITATION, ATTORNEYS’ FEES AND OTHER ADVISORY FEES (INCLUDING,

 WITHOUT LIMITATION, FEES AND EXPENSES OF VINSON & ELKINS L.L.P., FTI

 CONSULTING, INC., AND JONES DAY), ARISING OUT OF OR FROM OR RELATED TO

 ANY OF THE PREPETITION CLAIM DOCUMENTS, IN EACH CASE INCLUDING THE

 LOSSES ARISING FROM THE SOLE OR THE CONTRIBUTORY NEGLIGENCE OF ANY

 PREPETITION AGENT AND PREPETITION LENDER, BE AVAILABLE TO THE EXTENT

 THAT SUCH CLAIMS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS,

 JUDGMENTS, COSTS, AND EXPENSES ARE DETERMINED BY A COURT OF

 COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT TO

 HAVE RESULTED FORM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF

 SUCH PREPETITION AGENT OR PREPETITION LENDER. IF ANY ACTION, SUIT, OR

 PROCEEDING IS BROUGHT AGAINST ANY OF THE RELEASED PARTIES, DEBTORS

 SHALL, AT THE AGENT’S OR THE DIP LENDERS’ OR PREPETITION LENDERS’ (AS

 APPLICABLE) REQUEST, DEFEND THE SAME AT THEIR SOLE COST AND EXPENSE,

 SUCH COST AND EXPENSE TO BE A JOINT AND SEVERAL LIABILITY OF DEBTORS,


                                                                           Page 53 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 79 of 163




 BY COUNSEL SELECTED BY THE AGENT. THIS SECTION SHALL REMAIN IN FULL

 FORCE AND EFFECT AND SHALL SURVIVE ANY DELIVERY AND PAYMENT ON

 THE OBLIGATIONS OR TERMINATION OF THE PREPETITION CREDIT AGREEMENT,

 THE DIP CREDIT AGREEMENT, OR THIS INTERIM ORDER.

         103.     Notwithstanding any due diligence period granted to other parties in interest

 herein, as a result of the Debtors’ review of the Prepetition Claim Documents and the facts

 related thereto, the Debtors shall have no right to file a complaint pursuant to Bankruptcy Rule

 7001 or otherwise, or any other pleading asserting a claim or cause of action arising out of or

 related to the Prepetition Claim Documents, the DIP Documents, or any transactions or dealings

 related to same.

                                             NOTICE

         104.     The Debtors’ proposed counsel shall serve this Interim Order on all of the

 following parties: (a) the Office of the United States Trustee; (b) the attorneys for the Agent and

 the DIP Lenders and Prepetition Lenders; (c) all creditors known to the Debtors who have or

 may assert liens against any of the Debtors’ assets; (d) the United States Internal Revenue

 Service; (e) the 40 largest unsecured creditors of the Debtors; and (f) all parties in interest who

 have filed a notice of appearance or upon whom service must be effected under the Federal Rules

 of Bankruptcy Procedure or the Local Rules.

                               EXPIRATION DATE/MATURITY

         105.     The Agent’s consent and Debtors’ authority to use Cash Collateral and the DIP

 Lenders’ commitment to provide credit under the DIP Credit Agreement and this Interim Order,

 subject to the funding and Budget limitations above, shall be effective upon entry of this Interim

 Order to and including the earlier of: (a) notice of the occurrence of a Postpetition Default or

 (b) November 22, 2020, at 5:00 p.m. Central Time, at which time all of the Debtors’ authority to


                                                                                        Page 54 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38       Page 80 of 163




 use Cash Collateral and to obtain credit under the DIP Credit Agreement and this Interim Order

 shall terminate, as shall the DIP Agent’s and the DIP Lenders’ obligation to continue funding the

 DIP Facility, unless extended by written agreement of the parties hereto, a copy of which with an

 updated Budget shall be promptly filed with this Court by the Debtors (the “Expiration Date”).

         106.     THIS ORDER IS EFFECTIVE IMMEDIATELY.

                                  # # # END OF ORDER # # #




                                                                                      Page 55 of 55
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20    Entered 10/23/20 21:12:38   Page 81 of 163




                                     EXHIBIT 1

                       FORM OF DIP CREDIT AGREEMENT




                                       Exhibit 1
 US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 82 of 163




                   SENIOR SECURED SUPERPRIORITY
           DEBTOR-IN-POSSESSION FINANCING AMENDMENT TO
   SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

         This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION FINANCING
 AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
 AGREEMENT (this “DIP Financing Amendment”) is entered into as of October [__], 2020,
 among OHAM HOLDINGS, LLC, a Texas limited liability company (“Holdings”), STUDIO
 MOVIE GRILL HOLDINGS, LLC, a Texas limited liability company (“SMG”), the other
 parties signatory hereto as DIP Borrowers (together with SMG, collectively, the “DIP Borrowers”
 and, each individually, a “DIP Borrower”), GOLDMAN SACHS SPECIALTY LENDING
 GROUP, L.P., in its capacity as administrative agent (in such capacity, “Administrative Agent”)
 and in its capacity as collateral agent (in such capacity, “Collateral Agent”), and the undersigned
 Lenders. Unless otherwise defined herein, all capitalized terms used herein that are defined in the
 Credit Agreement referred to below shall have the meanings given to such terms in the Credit
 Agreement, as amended hereby.

                                             RECITALS

          WHEREAS, Holdings, the DIP Borrowers, Administrative Agent and the financial
 institutions party thereto as Lenders are parties to that certain Second Amended and Restated
 Credit and Guaranty Agreement dated as of March 29, 2019 (as amended by that certain Waiver,
 Consent and First Amendment to Second Amended and Restated Credit and Guaranty Agreement
 dated as of March 13, 2020, that certain Second Amendment to Second Amended and Restated
 Credit Agreement dated as of June 30, 2020, that certain Third Amendment and Limited Consent
 to Second Amended and Restated Credit Agreement dated as of October 22, 2020 and as further
 amended, restated, supplemented or otherwise modified from time to time, including pursuant to
 this DIP Financing Amendment and any subsequent amendment, the “Credit Agreement”);

          WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have made loans
 and granted other financial accommodations to the DIP Borrowers, which loans are secured by a
 first priority and properly perfected lien upon substantially all of the personal property and certain
 real property of the Credit Parties;

         WHEREAS, the Credit Parties acknowledge that the Events of Default set forth on Exhibit
 A attached hereto (collectively, the “Prepetition Defaults”) occurred under the Credit Documents
 prior to giving effect to this DIP Financing Amendment and may be continuing;

         WHEREAS, each of the Credit Parties filed a voluntary petition for relief under Chapter
 11, Title 11, United States Code, on October 23, 2020, in the United States Bankruptcy Court for
 the Northern District of Texas, Dallas Division;

        WHEREAS, the Credit Parties have insufficient unencumbered cash or liquid assets with
 which to operate their respective businesses;

        WHEREAS, the Credit Parties are unable to obtain credit on an unsecured basis or as an
 administrative expense pursuant to 11 U.S.C. §§ 364(a) and (b), and 503(b)(1);



 US 7435990v.10 GOL405/67019
Case 20-32633-sgj11 Doc 15 Filed 10/23/20              Entered 10/23/20 21:12:38       Page 83 of 163




        WHEREAS, an immediate need exists for the Credit Parties to obtain funds to continue
 operation of their respective businesses;

         WHEREAS, the Credit Parties have requested that the Lenders extend additional credit to
 the DIP Borrowers in the form of new money delayed draw term loans up to an aggregate amount
 not to exceed the DIP New Money Commitment for Budgeted Expenses from the DIP Financing
 Amendment Effective Date until the Post-Petition Termination Date;

        WHEREAS, Administrative Agent and the undersigned DIP Lenders have agreed to grant
 the request of the Credit Parties to extend such additional credit, but only upon the terms and
 conditions set forth in this DIP Financing Amendment and the Financing Orders; and

         WHEREAS, the DIP Borrowers have agreed to secure their obligations to Administrative
 Agent and the Lenders in connection with such additional credit with, among other things, a first
 priority priming perfected security interest in all of the Credit Parties’ existing and future personal
 and real property, as set forth in the Financing Orders and subject to the Carve-Out.

         NOW, THEREFORE, in consideration of the premises and the mutual covenants and
 agreements contained herein and for other good and valuable consideration, the receipt and
 sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows:

 SECTION 1. Amendments. In reliance on the representations, warranties, covenants and
 agreements contained in this DIP Financing Amendment, the Credit Agreement shall be amended
 effective as of the DIP Financing Amendment Effective Date as follows:

         1.1.    Amended Definitions. The definition of “Adjusted LIBOR Rate” contained in
 Section 1.1 of the Credit Agreement shall be amended by deleting the last paragraph thereof in its
 entirety.

          1.2.    Amended and Restated Definitions. The definitions of the following terms
 contained in Section 1.1 of the Credit Agreement shall each be amended and restated to read in
 full as follows:

                “Affected Lender” as defined in Section 2.17(c).

                “Affected Loans” as defined in Section 2.17(c).

               “Borrower” or “Borrowers” as defined in the preamble hereto. For the
        avoidance of doubt, the term Borrowers shall also include the DIP Borrowers, as
        applicable.

               “Change of Control” means, at any time, (i) Schultz shall cease to
        beneficially own and control at least 51.0% on a fully diluted basis of the economic
        and voting interests in the Capital Stock of Holdings; (ii) Holdings shall cease to
        beneficially own and control 100% on a fully diluted basis of the economic and
        voting interest in the Capital Stock of each of its Subsidiaries, including SMG
        (subject, in the case of the Capital Stock of Subsidiaries of SMG, to transactions
        permitted under Section 6.9 or Section 6.10); or (iii) the majority of the seats (other

                                                   2
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38       Page 84 of 163




       than vacant seats) on the board of managers of Holdings cease to be occupied by
       Persons who either (a) were members of the board of managers of Holdings on the
       DIP Financing Amendment Effective Date, or (b) were nominated for election by
       the board of managers of Holdings, a majority of whom were on the board of
       managers on the DIP Financing Amendment Effective Date or whose election or
       nomination for election was previously approved by a majority of such managers.

              “Class” means (i) with respect to Lenders, each of the following classes of
       Lenders: (a) Lenders having MDTL Exposure, (b) Lenders having Revolving
       Exposure and (c) Lenders having DIP Loan Exposure, and (ii) with respect to
       Loans, each of the following classes of Loans: (a) MDT Loans, (b) Revolving
       Loans, and (c) DIP Loans.

              “Commitment” means, as the context requires, any Revolving
       Commitment, any MDTL Commitment and/or any DIP New Money Commitment
       of a Lender, and “Commitments” means all such commitments of all Lenders.

               “Credit Documents” means any of this Agreement, the First Amendment,
       the Second Amendment, the Third Amendment, the DIP Financing Amendment,
       the Notes, if any, the Collateral Documents, the Fee Letter, the Reaffirmation
       Agreements, the TowerBrook Subordination Agreement, any other Subordination
       Agreements and all other documents, instruments or agreements executed and
       delivered by a Credit Party for the benefit of any Agent or any Lender in connection
       herewith (including in connection with the Original Credit Agreement or Existing
       Credit Agreement), in each case, as amended, supplemented or otherwise modified
       from time to time in accordance with the terms hereof and thereof.

               “Credit Party” means Holdings, each DIP Borrower and each of their
       respective direct and indirect Subsidiaries.

              “Guarantor” means Holdings and each of its Subsidiaries.

               “Lender” means, as the context requires, each financial institution listed on
       the signature pages hereto as a Prepetition Lender or a DIP Lender and any other
       Person that becomes a party hereto as a DIP Lender pursuant to an Assignment
       Agreement or any other DIP Financing Document.

              “Loan” means, as the context requires, any MDT Loan, any Revolving
       Loan and/or any DIP Loan.

               “Material Adverse Effect” means a material adverse effect on and/or
       material adverse developments with respect to (i) the business operations,
       properties, assets, condition (financial or otherwise) or prospects of the Credit
       Parties, taken as a whole; (ii) a significant portion of the industry or business
       segment in which the Credit Parties operate or rely upon if such effect or
       development is reasonably likely to have a material adverse effect on the Credit
       Parties taken as a whole, (iii) the ability of any Credit Party to fully and timely
       perform its Obligations; (iii) the legality, validity, binding effect, or enforceability
                                                  3
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 85 of 163




       against a Credit Party of a DIP Facility Document to which it is a party, or the
       perfection or priority of any security interest or other Lien granted therein with
       respect to any DIP Collateral; or (iv) the rights, remedies and benefits available to,
       or conferred upon, any Agent and any Lender or any Secured Party under any DIP
       Facility Document; provided that the occurrence of the Prepetition Defaults and the
       commencement of the Cases shall not constitute a Material Adverse Effect.

             “MDTL Commitment” means the commitment of a Lender to make any
       MDT Loans during the MDTL Commitment Period, and “MDTL Commitments”
       means such commitments of all such Lenders. The amount of each Lender’s
       MDTL Commitment as of the DIP Financing Amendment Effective Date is zero.

               “Permitted Liens” means each of the Liens permitted pursuant to Section
       6.2 in existence and validly perfected immediately prior to the Petition Date.

               “Pro Rata Share” means (i) with respect to all payments, computations and
       other matters relating to any Prepetition Loan of any Lender, the percentage
       obtained by dividing (a) the Prepetition Loan Exposure of that Lender, by (b) the
       aggregate Prepetition Loan Exposure of all Lenders; (ii) with respect to all
       payments, computations and other matters relating to the DIP Loans of any DIP
       Lender, the percentage obtained by dividing (a) the DIP Loan Exposure of that DIP
       Lender, by (b) the aggregate DIP Loan Exposure of all DIP Lenders; (iii) with
       respect to all payments, computations and other matters relating to the DIP New
       Money Loans of any DIP Lender, the percentage obtained by dividing (a) the DIP
       New Money Loan Exposure of that DIP Lender, by (b) the aggregate DIP New
       Money Loan Exposure of all DIP Lenders; (iv) with respect to all payments,
       computations and other matters relating to the New Money Protective Advances of
       any DIP Lender, the percentage obtained by dividing (a) the New Money Protective
       Advances of that DIP Lender, by (b) the aggregate New Money Protective
       Advances of all DIP Lenders; and (v) with respect to all payments, computations
       and other matters relating to any DIP Refinancing Loan of any DIP Lender, the
       percentage obtained by dividing (a) the DIP Refinancing Loan Exposure of that
       DIP Lender, by (b) the aggregate DIP Refinancing Loan Exposure of all DIP
       Lenders. For all other purposes with respect to each DIP Lender, “Pro Rata
       Share” means the percentage obtained by dividing (A) an amount equal to the sum
       of the Prepetition Loan Exposure, the DIP New Money Loan Exposure and the DIP
       Refinancing Loan Exposure of that DIP Lender, by (B) an amount equal to the sum
       of the aggregate Prepetition Loan Exposure, the aggregate DIP New Money Loan
       Exposure and the aggregate DIP Refinancing Loan Exposure of all DIP Lenders.

               “Requisite Class Lenders” means, at any time of determination, but
       subject to the provisions of Section 2.21, (i) for the Class of Lenders having MDTL
       Exposure, Lenders holding more than 50% of the aggregate MDTL Exposure of all
       Lenders, (ii) for the Class of Lenders having Revolving Exposure, Lenders holding
       more than 50% of the aggregate Revolving Exposure of all Lenders, and (iii) for
       the Class of Lenders having DIP Loan Exposure, Lenders holding more than 50%
       of the aggregate DIP Loan Exposure of all Lenders. To the extent there is more

                                                 4
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38       Page 86 of 163




       than one (1) Lender with respect to any Class of Loans, “Requisite Class Lenders”
       for such Class must include at least two (2) Lenders of such Class of Lenders;
       provided, that any Lenders that are Affiliates or Related Funds as of any date of
       determination shall constitute one (1) Lender for such purposes. If, at any time, a
       Goldman Sachs Lender is a Lender with respect to any Class of Loans at such time,
       “Requisite Class Lenders” shall include such Goldman Sachs Lender at such time
       with respect to such Class of Loans unless after the Petition Date such Goldman
       Sachs Lender assigned or otherwise transferred any of its Prepetition Loan
       Exposure and/or DIP Loan Exposure to a non-Goldman Sachs Lender such that the
       total aggregate amount of its Prepetition Loan Exposure and DIP Loan Exposure at
       such time is less than the total aggregate amount of its Prepetition Loan Exposure
       and DIP Loan Exposure as of the Petition Date (and assuming entry of the
       applicable Financing Orders). If, at any time, a Crestline Lender is a Lender with
       respect to any Class of Loans at such time, “Requisite Class Lenders” shall
       include such Crestline Lender at such time with respect to the Class of Loans unless
       after the Petition Date such Crestline Lender assigned or otherwise transferred any
       of its Prepetition Loan Exposure and/or DIP Loan Exposure to a non-Crestline
       Lender such that the total aggregate amount of its Prepetition Loan Exposure and
       DIP Loan Exposure at such time is less than the total aggregate amount of its
       Prepetition Loan Exposure and DIP Loan Exposure as of the Petition Date (and
       assuming entry of the applicable Financing Orders).

                “Requisite Lenders” means, at any time of determination, but subject to
       Section 2.21, one or more Lenders having or holding MDTL Exposure, Revolving
       Exposure and/or DIP Loan Exposure and representing more than 50% of the sum
       of (i) the aggregate MDTL Exposure of all Lenders, (ii) the aggregate Revolving
       Exposure of all Lenders, and (iii) the aggregate DIP Loan Exposure of all Lenders.
       To the extent there is more than one (1) Lender hereunder, “Requisite Lenders”
       must include at least two (2) Lenders; provided, that any Lenders that are Affiliates
       or Related Funds as of any date of determination shall constitute one (1) Lender for
       such purposes. If, at any time, Goldman Sachs Bank USA or any of its affiliates is
       a Lender at such time (each, a “Goldman Sachs Lender”), “Requisite Lenders”
       shall include such Goldman Sachs Lender at such time unless after the Petition Date
       such Goldman Sachs Lender assigned or otherwise transferred any of its Prepetition
       Loan Exposure and/or DIP Loan Exposure to a non-Goldman Sachs Lender such
       that the total aggregate amount of its Prepetition Loan Exposure and DIP Loan
       Exposure at such time is less than the total aggregate amount of its Prepetition Loan
       Exposure and DIP Loan Exposure as of the Petition Date (and assuming entry of
       the applicable Financing Orders). If, at any time, any affiliate of Crestline
       Management, L.P. or fund or other institution with respect to which Crestline
       Management, L.P. serves as investment manager is a Lender at such time (each, a
       “Crestline Lender”), “Requisite Lenders” shall include such Crestline Lender at
       such time unless after the Petition Date such Crestline Lender assigned or otherwise
       transferred any of its Prepetition Loan Exposure and/or DIP Loan Exposure to a
       non-Crestline Lender such that the total aggregate amount of its Prepetition Loan
       Exposure and DIP Loan Exposure at such time is less than the total aggregate


                                                5
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38      Page 87 of 163




        amount of its Prepetition Loan Exposure and DIP Loan Exposure as of the Petition
        Date (and assuming entry of the applicable Financing Orders).

               “Revolving Commitment” means the commitment of a Lender to make or
        otherwise fund a Revolving Loan and “Revolving Commitments” means such
        commitments of all Lenders in the aggregate. The amount of each Lender’s
        Revolving Commitment as of the DIP Financing Amendment Effective Date is
        zero.

               “S&P” means S&P Global Ratings, or any successor to its rating agency
        business.

        1.3.    Additional Definitions. Section 1.1 of the Credit Agreement shall be amended to
 add each of the following definitions to such section in appropriate alphabetical order:

                “Acceptable Plan of Reorganization” means a chapter 11 plan of
        reorganization in form and substance satisfactory to Administrative Agent and
        Requisite Lenders (or Administrative Agent with the consent or direction of
        Requisite Lenders) in all respects and consented to by Administrative Agent and
        Requisite Lenders (or Administrative Agent with the consent or direction of
        Requisite Lenders), confirmed by an order (in form and substance satisfactory to
        Administrative Agent and Requisite Lenders (or Administrative Agent with the
        consent or direction of Requisite Lenders)) of the Bankruptcy Court under the
        Cases, (i) containing a release in favor of Administrative Agent, Collateral Agent
        and the Lenders and their respective Indemnitees, (ii) containing provisions
        acceptable to the Administrative Agent and Requisite Lenders with respect to the
        settlement or discharge of all claims and other debts and liabilities of the Credit
        Parties, (iii) providing for the payment in full in cash of the Post-Petition
        Obligations (unless otherwise consented to by Administrative Agent and the
        Requisite Lenders in respect of DIP Loans (or Administrative Agent with the
        consent or direction of such Requisite Lenders)), and (iv) such Acceptable Plan of
        Reorganization shall not have been modified, altered, amended or otherwise
        changed or supplemented without the prior written consent of Administrative Agent
        and Requisite Lenders (or Administrative Agent with the consent or direction of
        Requisite Lenders).

               “Adequate Protection Lien” as defined in the Financing Orders.

               “Advisor” as defined in Section 5.23.

                “Avoidance Action” any claims and causes of action arising under sections
        544, 545, 547, 548, 549, and 550 of the Bankruptcy Code or any other similar state
        or federal law.

              “Avoidance Proceeds” the proceeds and property recovered in respect of
        any Avoidance Actions.



                                                6
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 88 of 163




               “Bankruptcy Court” means the United States Bankruptcy Court for the
       Northern District of Texas, Dallas Division or any other court with competent
       jurisdiction over the Cases.

               “Benchmark Delayed Discontinuance Event” means the occurrence of
       one or more of the following events with respect to the Adjusted LIBOR Rate: (1)
       a public statement or publication of information by or on behalf of the administrator
       of the Adjusted LIBOR Rate announcing that such administrator will cease at a
       future date to provide the Adjusted LIBOR Rate, permanently or indefinitely,
       provided that, at the time of such statement or publication, there is no successor
       administrator that will continue to provide the Adjusted LIBOR Rate; (2) a public
       statement or publication of information by the regulatory supervisor for the
       administrator of the Adjusted LIBOR Rate, the U.S. Federal Reserve System, an
       insolvency official with jurisdiction over the administrator for the Adjusted LIBOR
       Rate, a resolution authority with jurisdiction over the administrator for the Adjusted
       LIBOR Rate or a court or an entity with similar insolvency or resolution authority
       over the administrator for the Adjusted LIBOR Rate, which states that the
       administrator of the Adjusted LIBOR Rate will cease to provide the Adjusted
       LIBOR Rate permanently or indefinitely, provided that, at the time of the statement
       or publication, there is no successor administrator that will continue to provide the
       Adjusted LIBOR Rate; or (3) a public statement or publication of information by
       the administrator of the Adjusted LIBOR Rate that it will invoke, permanently or
       indefinitely, its insufficient submissions policy.

              “Benchmark Discontinuance Event” means a Benchmark Delayed
       Discontinuance Event or a Benchmark Immediate Discontinuance Event.

               “Benchmark Immediate Discontinuance Event” means (1) a public
       statement by the regulatory supervisor for the administrator of the Adjusted LIBOR
       Rate or any Governmental Authority having jurisdiction over the Lender
       announcing that the Adjusted LIBOR Rate is no longer representative or may no
       longer be used; (2) a public statement or publication of information by or on behalf
       of the administrator of the Adjusted LIBOR Rate announcing that such
       administrator has ceased to provide the Adjusted LIBOR Rate, permanently or
       indefinitely, and there is no successor administrator that will continue to provide
       the Adjusted LIBOR Rate; (3) a public statement or publication of information by
       the regulatory supervisor for the administrator of the Adjusted LIBOR Rate, the
       U.S. Federal Reserve System, an insolvency official with jurisdiction over the
       administrator for the Adjusted LIBOR Rate, a resolution authority with jurisdiction
       over the administrator for the Adjusted LIBOR Rate or a court or an entity with
       similar insolvency or resolution authority over the administrator for the Adjusted
       LIBOR Rate, which states that the administrator of the Adjusted LIBOR Rate has
       ceased to provide the Adjusted LIBOR Rate permanently or indefinitely, and there
       is no successor administrator that will continue to provide the Adjusted LIBOR
       Rate; (4) the Adjusted LIBOR Rate is not published by the administrator of the
       Adjusted LIBOR Rate for five consecutive Business Days and such failure is not
       the result of a temporary moratorium, embargo or disruption declared by the

                                                 7
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38      Page 89 of 163




       administrator of the Adjusted LIBOR Rate or by the regulatory supervisor for the
       administrator of the Adjusted LIBOR Rate; (5) a public statement or publication of
       information by the administrator of the Adjusted LIBOR Rate that it has invoked,
       permanently or indefinitely, its insufficient submissions policy; or (6) a Benchmark
       Delayed Discontinuance Event has occurred and the Adjusted LIBOR Rate event
       about which a public statement or publication of information is made giving rise to
       such Benchmark Delayed Discontinuance Event has actually occurred or
       transpired.

              “Bid Deadline” as defined in Section 5.24(e)(v).

              “Bid Procedure” as defined in Section 5.24(e)(iii).

              “Bid Procedures Order” as defined in Section 5.24(e)(iv).

              “Bid Procedures and Sale Motion” as defined in Section 5.24(e)(iii).

                “Budget” means a rolling 13-week cash flow budget detailing the Credit
       Parties’ projected receipts, operating disbursements (including payroll and benefit
       expenses and general and administrative expenses), non-operating disbursements
       (including capital expenditures, debt service, adequate protection payments, and
       professional fees and expenses), and net cash flows as amended, restated,
       supplemented or otherwise modified from time to time, which budget (and any such
       modifications thereto) shall be (i) in form and substance acceptable to and approved
       in writing (including email) by Administrative Agent and Requisite Lenders (or
       Administrative Agent with the consent or direction of Requisite Lenders) in their
       respective sole and absolute discretion, (ii) incorporated into the Financing Orders,
       and (iii) attached as Exhibit B to the DIP Financing Amendment (as in effect on the
       DIP Financing Amendment Effective Date).

              “Budget Test Period” means the week most recently ended on the last
       Sunday prior to the delivery of each Budget Variance Report (or, if a week has not
       elapsed since the Petition Date, the cumulative period since the Petition Date).

               “Budget Variance Report” means a variance report in substantially the
       same line-item detail as the related Budget and otherwise in form and detail
       reasonably satisfactory to Administrative Agent and the Requisite Lenders, which
       variance report shall (i) reconcile the Budget to the actual sources and uses of cash
       for the relevant Budget Test Period, (ii) show, for such periods, actual results for
       the same line items included in the Budget, in any event including the following
       items: (a) receipts, (b) operating disbursements, (c) payroll and benefit expenses,
       (d) general and administrative expenses, (e) professional fees, (f) capital
       expenditures, (g) debt service, (h) adequate protection payments, and (i) net cash
       flow, (iii) reconcile variances from values set forth for such periods in the relevant
       Budget (on a line-by-line basis with respect to disbursements), (iv) provide a
       reasonably detailed explanation for all material variances, and (v) be certified as



                                                 8
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38        Page 90 of 163




       being true correct and complete by the Financial Officers of DIP Borrower
       Representative.

               “Budgeted Expenses” means expenses permitted to be paid by the Credit
       Parties in accordance with the Budget, subject to the Permitted Variances.

               “Carve-Out” as defined in the Financing Orders.

              “Cases” means the Chapter 11 bankruptcy cases of the Credit Parties
       pending before the Bankruptcy Court captioned “In re Studio Movie Grill Holdings,
       LLC, et al.”, jointly administered, Case No. 20-32633-SGJ-11, including any
       adversary proceedings or other ancillary proceedings related thereto.

               “Cash Collateral” means cash collateral, as such term is defined in Section
       363(a) of the Bankruptcy Code and as defined in the Financing Orders, arising from
       or relating to Collateral granted to Administrative Agent for the benefit of the
       Lenders and any other Secured Parties.

               “Cash Management Order” shall mean the order of the Bankruptcy Court
       entered in the Cases after the “first day” hearing, together with all extensions,
       modifications and amendments thereto, in form and substance satisfactory to
       Administrative Agent and Requisite Lenders (or Administrative Agent with the
       consent or direction of Requisite Lenders) in their respective sole discretion, which
       among other matters authorizes the Credit Parties to maintain their existing cash
       management and treasury arrangements or such other arrangements as shall be
       acceptable to Administrative Agent and Requisite Lenders (or Administrative
       Agent with the consent or direction of Requisite Lenders) in their respective sole
       discretion.

               “Confirmation Hearing” as defined in Section 5.24(d)(iii).

               “Confirmation Order” as defined in Section 5.24(d)(iv).

               “Crestline Lender” as defined in the definition of “Requisite Lenders”.

               “DIP Borrowers” means Studio Movie Grill Holdings, LLC, a Texas
       limited liability company, and each of its direct and indirect Subsidiaries that are or
       become borrowers of DIP Loans from time to time in accordance with this
       Agreement.

               “DIP Borrower Representative” as defined in Section 2.27(c).

               “DIP Collateral” means, subject to the terms of the Financing Orders, any
       and all assets and properties of the Credit Parties and the Credit Parties’ bankruptcy
       estates, wherever located, including property subject to avoided liens, now owned
       or after acquired, real and personal, tangible and intangible, and all proceeds,
       substitutions, products, rents or profits thereof, including, without limitation, (a) the
       following presently-owned and after-acquired personal property: (i) accounts, (ii)

                                                  9
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 91 of 163




       accessions, (iii) chattel paper (both tangible and electronic), (iv) commercial tort
       claims, (v) commodity accounts, (vi) commodity contracts, (vii) deposit accounts
       (including the DIP Funding Account), (viii) documents, (ix) equipment, (x)
       financial assets, (xi) fixtures, (xii) general intangibles, (xiii) goods, (xiv)
       intellectual property (including patents, trademarks and copyrights), (xv)
       instruments, (xvi) inventory, (xvii) investment property, (xviii) letters of credit,
       (xix) letters of credit rights, (xx) payment intangibles, (xxi) permits, (xxii) farm
       products, (xxiii) crops, (xxiv) timber, (xxv) as-extracted collateral, (xxvi) mobile
       homes, (xxvii) health care insurance receivables, (xxviii) notes, (xxix) promissory
       notes, (xxx) securities (certificated and uncertificated), (xxxi) securities accounts,
       (xxxii) securities entitlements, (xxxiii) software, (xxxiv) supporting obligations,
       (xxxv) collateral records, (xxxvi) insurance, (xxxvii) causes of action, (xxxviii)
       subject to the entry of the Final Order, any Avoidance Action and Avoidance
       Proceeds, and (xxxix) money (as each such term used in clause (a) of this definition
       may be defined in the UCC), (b) all Collateral, (c) all “Collateral” (or any
       equivalent or similar term describing property in which Liens are granted as
       security for the DIP Loans) under and as defined in any Financing Order, and (d)
       all presently owned or after-acquired real property and improvements thereon and
       leases of real property.

               “DIP Facility Documents” means, collectively, the DIP Financing
       Amendment and the other Credit Documents, the Financing Orders and all other
       documents, mortgages, instruments and agreements entered into by a Credit Party
       or an Affiliate of a Credit Party in favor of Administrative Agent, Collateral Agent
       or any DIP Lender in connection with the DIP Financing Amendment from time to
       time, as any or all of the same may be amended, restated, supplemented, replaced,
       substituted or otherwise modified from time to time, including any such
       amendments, restatements, supplements, replacements, substitutions and other
       modifications.

               “DIP Financing Amendment” means that certain Senior Secured
       Superpriority Debtor-In-Possession Financing Amendment to this Agreement
       dated as of the DIP Financing Amendment Effective Date, by and among the Credit
       Parties, Administrative Agent and the Lenders signatory thereto.

               “DIP Financing Amendment Effective Date” means October [__], 2020.

              “DIP Funding Account” means that certain Controlled Account of SMG
       held with Capital One, National Association, Account No. XXXXXX-8769.

               “DIP Loan” means any DIP New Money Loan and any DIP Refinancing
       Loan.

            “DIP Lenders” means the Lenders providing DIP New Money
       Commitments in the percentages as set forth in the DIP Financing Amendment.




                                                10
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 92 of 163




              “DIP Loan Exposure” means, with respect to any DIP Lender, as of any
       date of determination, the sum of (i) such DIP Lender’s DIP New Money Loan
       Exposure, plus (ii) such DIP Lender’s DIP Refinancing Loan Exposure.

              “DIP New Money Commitment” means, with respect to each DIP Lender,
       the commitment of such DIP Lender to make DIP New Money Loans to the DIP
       Borrowers in an aggregate principal amount not to exceed the amount set forth
       opposite such DIP Lender’s name on Exhibit C to the DIP Financing Amendment,
       as such amount may be adjusted or reduced from time to time in accordance with
       this Agreement. The aggregate amount of the DIP Lenders’ DIP New Money
       Commitments on the DIP Financing Amendment Effective Date is $22,800,000.

              “DIP New Money Commitment Period” means the period commencing
       on (and including) the DIP Amendment Effective Date and ending on (but
       excluding) the Post-Petition Termination Date.

              “DIP Motion” as defined in Section 5.24(a).

               “DIP New Money Loan Exposure” means, with respect to any DIP
       Lender, as of any date of determination, the sum of (i) the outstanding principal
       amount of the DIP New Money Loans of such DIP Lender plus (ii) the remaining
       unused portion of such DIP Lender’s DIP New Money Commitment; provided that,
       at any time prior to the making of any DIP New Money Loan, the DIP New Money
       Loan Exposure of any DIP Lender shall be equal to such DIP Lender’s DIP New
       Money Commitment.

              “DIP New Money Loans” as defined in Section 2.26(a).

              “DIP Refinancing Loan Exposure” means, with respect to any DIP
       Lender, as of any date of determination, the outstanding principal amount of the
       DIP Refinancing Loans of such DIP Lender.

              “DIP Refinancing Loans” as defined in Section 2.26(b).

              “Disclosure Statement” as defined in Section 5.24(d)(i).

              “Estate Professionals” as defined in the Financing Orders.

              “Expiration Date” as defined in the Financing Orders.

                “Extraordinary Receipts” means any Cash, Cash Equivalents, or other
       proceeds received by or paid for the account of any Credit Party or any of its
       Subsidiaries outside of the ordinary course of such Person’s business, including any
       such payments in respect of purchase price adjustments, foreign, United States,
       state or local tax refunds, judgments, settlements for actual or potential litigation or
       similar claims or other consideration of any kind in connection with any cause of
       action, pension plan reversions, proceeds of insurance, indemnity payments,
       payments in respect of earn out obligations or seller financing indebtedness,

                                                 11
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38         Page 93 of 163




       security deposits and other refunds, and payments similar to any of the foregoing
       receipts; provided, however, that “Extraordinary Receipts” shall not include
       proceeds otherwise subject to Sections 2.13(a) through 2.13(e).

               “Final Order” means an order of the Bankruptcy Court authorizing and
       approving on a final basis, among other things, the DIP Loans contemplated by this
       Agreement in the form of the Interim Order (with only such modifications thereto
       as are necessary to convert the Interim Order to a final order, to authorize and
       approve the DIP Refinancing Loans and such other modifications as are satisfactory
       to the Credit Parties and Administrative Agent and Requisite Lenders (or
       Administrative Agent with the consent or direction of Requisite Lenders) in their
       respective sole discretion) (as the same may be amended, supplemented, or
       modified from time to time after entry thereof with the consent of the Credit Parties
       and Administrative Agent and Requisite Lenders (or Administrative Agent with the
       consent or direction of Requisite Lenders) in their respective sole discretion) as to
       which no stay has been entered.

              “Final Order Entry Date” as defined in Section 2.26(b)(ii).

              “Final DIP Refinancing Amount” means, with respect to the entry of the
       Final Order, an amount equal to the product of (a) the sum of (x) the aggregate
       principal amount of DIP New Money Commitments, minus (y) the Interim DIP
       New Money Availability Amount, multiplied by (b) two.

               “Financial Officers” means, collectively, the chief financial officer and the
       chief restructuring officer, if any, of any Person.

               “Financing Orders” means any of the one or more orders of the
       Bankruptcy Court authorizing and approving, on either an interim or final basis, (a)
       the financing contemplated by the DIP Financing Amendment, including the DIP
       New Money Loans and the DIP Refinancing Loans, (b) the use of Cash Collateral,
       (c) the granting of Liens and claims by the Credit Parties in favor of Collateral
       Agent, (d) the payment by the Credit Parties of the fees contemplated by the DIP
       Financing Amendment and this Agreement, and (e) other obligations of the Credit
       Parties under this Agreement and the other DIP Facility Documents, in each case,
       in form and substance satisfactory to Administrative Agent and Requisite Lenders
       (or Administrative Agent with the consent or direction of Requisite Lenders), and
       including the Interim Order and the Final Order.

              “First Amendment” means that certain Waiver, Consent and First
       Amendment to Second Amended and Restated Credit and Guaranty Agreement
       dated as of the First Amendment Effective Date, by and among the Credit Parties,
       Administrative Agent and the Lenders signatory thereto.

              “Fraudulent Transfer Law” as defined in Section 2.27(a).

              “Funding Borrower” as defined in Section 2.27(b).


                                                12
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38        Page 94 of 163




             “Goldman Sachs Lender” as defined in the definition of “Requisite
       Lenders”.

               “Interim DIP Refinancing Amount” means, with respect to the entry of
       the Interim Order, an amount equal to the sum of (a) the aggregate principal amount
       of New Money Protective Advances, which aggregate principal amount is
       $2,200,000, plus (b) the product of (x) the Interim DIP New Money Availability
       Amount, multiplied by (y) two.

              “Interim DIP New Money Availability Amount” means $7,000,000.

              “Interim DIP New Money Undrawn Amount” means an amount equal to
       the sum of (a) the Interim DIP New Money Availability Amount, minus (b) the
       aggregate principal amount of DIP New Money Loans borrowed prior to the
       Bankruptcy Court’s approval of the Final Order.

               “Interim Order” means an order of the Bankruptcy Court authorizing on
       an interim basis, among other things, the DIP Loans contemplated by this
       Agreement, in form and substance satisfactory to the Credit Parties, Administrative
       Agent, and Requisite Lenders (or Administrative Agent with the consent or
       direction of Requisite Lenders) in their respective sole discretion.

              “Interim Order Entry Date” as defined in Section 2.26(b)(i).

              “Milestone” or “Milestones” as defined in Section 5.24.

             “New Money Protective Advances” means the “New Money Protective
       Advances” funded pursuant to (and as defined in) the Third Amendment.

              “Obligation Aggregate Payment” as defined in Section 2.27(b).

              “Obligation Fair Share” as defined in Section 2.27(b).

              “Obligation Fair Share Contribution Amount” as defined in Section
       2.27(b).

              “Obligation Fair Share Shortfall” as defined in Section 2.27(b).

              “Permitted Variance” as defined in Section 5.20(a).

              “Petition Date” means October 23, 2020.

              “Plan” as defined in Section 5.24(d)(i).

              “Plan/Sale Transaction” as defined in Section 5.24(e)(iii).

              “Plan/Sale Transaction Milestone”           or   “Plan/Sale   Transaction
       Milestones” as defined in Section 5.24(e).


                                               13
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38         Page 95 of 163




              “Post-Petition Default” means the occurrence of any of the following
       events on or after the Petition Date:

              (a)   The DIP Borrowers shall fail to pay any principal of the DIP Loans
                    when the same becomes due and payable.

              (b)   The maturity, termination, expiration or non-renewal of the
                    Financing Orders or the DIP New Money Commitments, including
                    the occurrence of the Expiration Date.

              (c)   The DIP Borrowers shall fail to pay any interest on the DIP Loans
                    or any fee or other amount due with respect to the Post-Petition
                    Obligations when such interest, fee, or other amount becomes due
                    and payable.

              (d)   Any representation or warranty made by any Credit Party in the DIP
                    Financing Amendment or in any statement or certificate given after
                    the DIP Financing Amendment Effective Date by any Credit Party
                    in writing pursuant to any DIP Facility Document or in connection
                    with any DIP Facility Document shall be false in any material
                    respect on the date as of which made.

              (e)   Any Credit Party shall breach or violate any term, covenant or
                    agreement contained in the Financing Orders, the DIP Financing
                    Amendment, Sections 5 or 6 of this Agreement, or in any of the other
                    DIP Facility Documents (in each case, excluding the Prepetition
                    Defaults).

              (f)   Any of the Cases shall be dismissed or converted to a case under
                    Chapter 7 of the Bankruptcy Code; or a Chapter 11 trustee, examiner
                    or other fiduciary with decision making authority with expanded
                    power (beyond those set forth in sections 1106(a)(3) and (4) of the
                    Bankruptcy Code) under 1106(b) of the Bankruptcy Code shall be
                    appointed in any of the Cases without the express prior written
                    consent of Administrative Agent and Requisite Lenders (or
                    Administrative Agent with the consent or direction of Requisite
                    Lenders).

              (g)   The Bankruptcy Court shall not have entered, within thirty (30) days
                    following the Petition Date, a Final Order in form and substance
                    satisfactory to Administrative Agent and Requisite Lenders (or
                    Administrative Agent with the consent or direction of Requisite
                    Lenders).

              (h)   Any security interest, lien or encumbrance, excluding Permitted
                    Liens, shall be granted in any of the DIP Collateral which is pari
                    passu with or senior to the liens of Administrative Agent or the
                    Lenders (including (x) the liens securing the DIP Loans, (y) the liens
                                             14
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38         Page 96 of 163




                    securing the other Obligations hereunder, and (z) the Adequate
                    Protection Liens), including any surcharge of the DIP Collateral
                    pursuant to Bankruptcy Code § 506(c), or otherwise, without the
                    express prior written consent of Administrative Agent and Requisite
                    Lenders (or Administrative Agent with the consent or direction of
                    Requisite Lenders) in their respective sole and absolute discretion.

              (i)   The Bankruptcy Court shall enter an order granting relief from the
                    automatic stay to the holder or holders of any other security interest
                    or lien (other than the DIP Lenders) in any DIP Collateral to permit
                    the pursuit of any judicial or non-judicial transfer or other remedy
                    against any assets of the Credit Parties constituting DIP Collateral,
                    in each case, involving assets with value in excess of $50,000,
                    without the express written consent of Administrative Agent and
                    Requisite Lenders (or Administrative Agent with the consent or
                    direction of Requisite Lenders) in their respective sole and absolute
                    discretion.

              (j)   Any provision of the documents relating to the DIP Loans shall
                    cease to be valid and binding on any Credit Party, or any Credit
                    Party shall so assert in any pleading filed in any court.

              (k)   The Credit Parties shall for any reason fail to timely meet any of the
                    Milestones or the Plan/Sale Transaction Milestones without the
                    express written consent of Administrative Agent and Requisite
                    Lenders (or Administrative Agent with the consent or direction of
                    Requisite Lenders) in their respective sole and absolute discretion.

              (l)   The Credit Parties shall fail to timely deliver any report or
                    information, or timely meet any other deadline under the Interim
                    Order, Final Order, or DIP Facility Documents.

              (m)   The Credit Parties shall attempt to vacate or modify the Financing
                    Orders over the objection of Administrative Agent (with the consent
                    or at the direction of Requisite Lenders), for itself and for and on
                    behalf of the DIP Lenders.

              (n)   Any of the Credit Parties shall institute any proceeding or support
                    the same by any other Person (including, without limitation, any
                    official committee of unsecured creditors appointed in the Cases)
                    who seeks to challenge the extent, validity priority or unavoidability
                    of Administrative Agent’s or the Lenders’ liens or security interests
                    securing the Obligations, or an order is entered sustaining any such
                    challenge commenced by any party other than the Credit Parties.

              (o)   The entry of an order pursuant to Bankruptcy Code § 363 approving
                    the sale of a material portion of the Credit Parties’ assets without the

                                              15
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38         Page 97 of 163




                      prior written consent of Administrative Agent and Requisite
                      Lenders (or Administrative Agent with the consent or direction of
                      Requisite Lenders) to such sale in their respective sole and absolute
                      discretion, unless such order contemplates indefeasible payment in
                      full in cash of the DIP Loans upon consummation of such sale.

              (p)     The entry of any order modifying, reversing, revoking, staying,
                      rescinding, vacating, or amending the Financing Orders without the
                      prior written consent of Administrative Agent and Requisite
                      Lenders (or Administrative Agent with the consent or direction of
                      Requisite Lenders) in their respective sole and absolute discretion.

              (q)     The filing by any of the Credit Parties, or the confirmation, of any
                      plan of reorganization that is not an Acceptable Plan of
                      Reorganization.

              (r)     The chief restructuring officer, independent directors or sale advisor
                      of the Credit Parties shall be changed without the express written
                      consent of Administrative Agent and Requisite Lenders (or
                      Administrative Agent with the consent or direction of Requisite
                      Lenders).

              (s)     Any “Postpetition Defaults” under and as defined in the Financing
                      Orders.

              (t)     An application shall be filed by any Credit Party for the approval of
                      any claim, or an order of the Bankruptcy Court shall be entered
                      granting any claim (other than the Carve Out), in any of the cases
                      that is pari passu with or senior to (i) the adequate protection claims
                      provided for in the Financing Orders or (ii) the claims (as such term
                      is defined in the Bankruptcy Code) of any Agent or the Lenders in
                      respect of the DIP Loans.

              “Post-Petition Funding Notice” as defined in Section 2.26(b).

               “Post-Petition Obligations” means all present and future obligations,
       indebtedness and other liabilities of the Credit Parties or any of them arising with
       respect to any Financing Orders or the DIP Loans, including without limitation the
       principal amount thereof, and any interest, fees, expenses, indemnification
       obligations, and other charges related thereto or in connection therewith, and any
       and all renewals, extensions, rearrangements, and refundings of the foregoing.

               “Post-Petition Termination Date” means the earliest of (i) February 20,
       2021; (ii) either (A) the entry of an order pursuant to section 363 of the Bankruptcy
       Code approving a sale not otherwise consented to by the Credit Parties,
       Administrative Agent and Requisite Lenders (or Administrative Agent with the
       consent or direction of Requisite Lenders) of substantially all of the Credit Parties’
       assets or (B) the closing of a sale consented to by the DIP Lenders, Administrative
                                                16
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38        Page 98 of 163




       Agent and Requisite Lenders (or Administrative Agent with the consent or direction
       of Requisite Lenders) of substantially all of the Credit Parties’ assets pursuant to
       section 363 of the Bankruptcy Code; (iii) the effective date of any plan of
       reorganization of any of the Credit Parties; (iv) the entry of an order for the
       conversion of any of the Credit Parties’ Cases to a case under Chapter 7 of the
       Bankruptcy Code; (v) the entry of an order for the dismissal of any of the Credit
       Parties’ bankruptcy Cases; (vi) the date the DIP Loans become due and payable in
       full under the DIP Facility Documents, whether by acceleration or otherwise; (vii)
       November 22, 2020, if the Final Order has not been entered by such date (which
       date may be extended with the prior written consent of Administrative Agent and
       Requisite Lenders (or Administrative Agent with the consent or direction of
       Requisite Lenders) in their respective sole and absolute discretion); (viii)
       appointment of a chapter 11 trustee; (ix) the date following the occurrence of a
       Post-Petition Default and the giving by Administrative Agent (with the consent or
       at the direction of Requisite Lenders) of five (5) days’ prior written notice of
       termination to DIP Borrower Representative, provided that no such notice shall be
       required if the “Expiration Date” under and as defined in the Financing Orders
       occurs; or (x) the date on which the Bankruptcy Court approves the extension of
       any other credit facilities to any of the Credit Parties over the objection of
       Administrative Agent (with the consent or at the direction of Requisite Lenders).

              “Prepetition Defaults” has the meaning assigned to that term in the DIP
       Financing Amendment.

             “Prepetition Lenders” means, at any time, the Lenders and the Lender
       Counterparties that are owed outstanding Prepetition Obligations.

             “Prepetition Loans” means, at any time of determination, any outstanding
       Revolving Loan and any outstanding MDT Loans.

              “Prepetition Loan Exposure” means, with respect to any Lender, as of any
       time of determination, the outstanding principal amount of any Prepetition Loans
       of such Lender.

               “Prepetition Obligations” means all Obligations outstanding immediately
       prior to the Petition Date.

              “Prepetition Outstanding Amounts” means (a) those amounts as set forth
       in Exhibit D to the DIP Financing Amendment, (b) any reimbursable costs or other
       expenses under Section 10.2 of this Agreement, and (c) any other Obligations under
       the Credit Documents outstanding immediately prior to the execution of the DIP
       Financing Amendment.

              “Professional Fee Escrow” as defined in the Financing Orders.

              “Restructuring Committee” as defined in the DIP Financing Amendment.

              “Sale Approval Order” as defined in Section 5.24(e)(vii).

                                               17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38         Page 99 of 163




             “Second Amendment” means that certain Second Amendment to Second
       Amended and Restated Credit and Guaranty Agreement dated as of the Second
       Amendment Date, by and among the Credit Parties, Administrative Agent and the
       Lenders signatory thereto.

               “Superpriority Claim” means a superpriority administrative expense
       claim in the case of any Credit Party having priority over any and all administrative
       expenses, diminution claims and all other priority claims against the Credit Party,
       subject only to the Carve-Out, now existing or hereafter arising, of any kind
       whatsoever, including, without limitation, all administrative expenses of the kind
       specified in sections 503(b) and 507(b) of the Bankruptcy Code, and over any and
       all administrative expenses or other claims arising under sections 105, 326, 328,
       330, 331, 365, 503(b), 506(c) (subject only to and effective upon entry of the Final
       Order), 507(a), 507(b), 546, 726, 1113 or 1114 of the Bankruptcy Code, in each
       case whether or not such claim or expenses may become secured by a judgment
       Lien or other non-consensual Lien, levy, or attachment.

              “Third Amendment” means that certain Third Amendment and Limited
       Consent to Second Amended and Restated Credit and Guaranty Agreement dated
       as of October 22, 2020, by and among the Credit Parties, Administrative Agent and
       the Lenders signatory thereto.

            “Total Liquidity” means the total unfunded DIP New Money
       Commitments under this Agreement.

       1.4.   Amendment to Fees Section.

               (a)    Section 2.10(c) of the Credit Agreement is hereby amended by amending
       and restating such section, which Section 2.10(c) will read in full as follows:

                       (c)    The DIP Borrowers jointly and severally agree to pay to DIP
              Lenders having DIP New Money Commitments commitment fees equal to
              (i) the average of the daily aggregate DIP New Money Commitments then
              in effect, multiplied by (ii) 1.00% per annum. All fees referred to in this
              Section 2.10(c) shall be paid to Administrative Agent as set forth in Section
              2.15(a) and upon receipt, Administrative Agent shall promptly distribute to
              each DIP Lender its Pro Rata Share thereof.

               (b)    Section 2.10(d) of the Credit Agreement is hereby amended by amending
       and restating such section, which Section 2.10(d) will read in full as follows:

                      (d)    All fees referred to in Sections 2.10(a), (b) and (c) shall be
              calculated on the basis of a 360-day year and the actual number of days
              elapsed and shall be payable monthly in arrears on the last day of each
              month during the Revolving Commitment Period, MDTL Commitment
              Period or the DIP New Money Commitment Period, as applicable,
              commencing on the first such date to occur after the Restatement Effective
              Date or the DIP Amendment Effective Date, as applicable, and on the
                                                18
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 100 of 163




                Revolving Commitment Termination Date, the MDTL Commitment
                Termination Date or the Post-Petition Termination Date, as applicable.

                (c)    Section 2.10 of the Credit Agreement is hereby amended by adding a new
         clause (f) immediately after clause (e) therein, which new clause (f) will read in full as
         follows:

                        (f)     The DIP Borrowers jointly and severally agree to pay to DIP
                Lenders having DIP New Money Commitments exit fees equal to two
                percent (2.00%) of the DIP New Money Commitments (prior to giving
                effect the funding of any DIP New Money Loans) on the earlier to occur of
                (x) acceleration of the DIP Loans or (y) the Post-Petition Termination Date.
                All fees referred to in this Section 2.10(f) shall be paid to Administrative
                Agent as set forth in Section 2.15(a) and upon receipt, Administrative Agent
                shall promptly distribute to each DIP Lender its Pro Rata Share thereof.

         1.5.    Amendment to Voluntary Prepayments Section. Section 2.12(a) of the Credit
  Agreement is hereby amended by replacing both references to “Section 2.17(c)” therein with
  references to “Section 2.17(d)”.

         1.6.    Amendment to Mandatory Prepayments/Commitment Reductions Section.
  Section 2.13 of the Credit Agreement is hereby amended by amending and restating such section,
  which Section 2.13 will read in full as follows:

                2.13.   Mandatory Prepayments/Commitment Reductions.

                (a)    Asset Sales. On the date of receipt by any Credit Party or any of its
         Subsidiaries of any Net Asset Sale Proceeds of any DIP Collateral, the DIP
         Borrowers shall prepay the Obligations as set forth in Section 2.14(b) in an
         aggregate amount equal to 100% of such Net Asset Sale Proceeds.

                (b)     Insurance/Condemnation Proceeds. On the date of receipt by any
         Credit Party or any of its Subsidiaries, or Administrative Agent as loss payee, of
         any Net Insurance/Condemnation Proceeds, the DIP Borrowers shall prepay the
         Obligations as set forth in Section 2.14(b) in an aggregate amount equal to 100%
         of such Net Insurance/Condemnation Proceeds.

                 (c)     Issuance of Equity Securities. On the date of receipt by any Credit
         Party or any of its Subsidiaries of any Cash proceeds from a capital contribution to,
         or the issuance of any Capital Stock of, any Credit Party or any of its Subsidiaries,
         the DIP Borrowers shall prepay the Obligations as set forth in Section 2.14(b) in an
         aggregate amount equal to 100% of such proceeds, net of underwriting discounts
         and commissions and other reasonable costs and expenses associated therewith, in
         each case, paid to non-Affiliates, including reasonable legal fees and expenses.

                 (d)     Issuance of Debt. On the date of receipt by any Credit Party or any
         of its Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness
         of any Credit Party (other than DIP New Money Loans), the DIP Borrowers shall

                                                  19
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38       Page 101 of 163




         prepay the Obligations as set forth in Section 2.14(b) in an aggregate amount equal
         to 100% of such proceeds, net of underwriting discounts and commissions and other
         reasonable costs and expenses associated therewith, in each case, paid to non-
         Affiliates, including reasonable legal fees and expenses.

                (e)     [Intentionally Reserved]

                 (f)     Extraordinary Receipts. On the date of receipt by any Credit Party
         or any of its Subsidiaries of Extraordinary Receipts, the DIP Borrowers shall prepay
         the Obligations as set forth in Section 2.14(b) in an aggregate amount equal to 100%
         of such Extraordinary Receipts.

                 (g)     Prepayment Certificate. Concurrently with any prepayment of the
         DIP Loans and/or reduction of the DIP New Money Commitments pursuant to
         Sections 2.13(a) through 2.13(f), DIP Borrower Representative shall deliver to
         Administrative Agent a certificate of its Financial Officers demonstrating the
         calculation of the amount of the applicable net proceeds or other amount required
         to be applied as a prepayment, as the case may be. In the event that the DIP
         Borrowers shall subsequently determine that the actual amount received exceeded
         the amount set forth in such certificate, DIP Borrower Representative shall
         promptly make an additional prepayment of the Obligations as set forth in Section
         2.14(b) in an amount equal to 100% of such excess, and DIP Borrower
         Representative shall concurrently therewith deliver to Administrative Agent a
         certificate of Financial Officers demonstrating the derivation of such excess.

         1.7.   Amendment to Application of Prepayments/Reductions Section.

                 (a)      Sections 2.14(a) and 2.14(b) of the Credit Agreement are each hereby
         amended by amending and restating such sections, which Sections 2.14(a) and 2.14(b) will
         read in full as follows:

                        (a)    [Intentionally Reserved]

                       (b)    Application of Prepayments to Loans.          Any
                voluntary prepayments of Loans pursuant to Section 2.12 and any
                mandatory prepayment of any Loan pursuant to Section 2.13 shall
                be applied in accordance with the waterfall set forth in Section
                2.15(h).

                 (b)     Section 2.14(d) of the Credit Agreement is hereby amending by replacing
         the reference to “Section 2.17(c)” therein with a reference to “Section 2.17(d)”.

         1.8.     Amendment to Post-Default Collateral Proceeds Waterfall Section. Section
  2.15(h) of the Credit Agreement is hereby amended by amending and restating such section, which
  Section 2.15(h) will read in full as follows:

                 (h)    Notwithstanding anything to the contrary in any Credit Document,
         if an Event of Default shall have occurred and not otherwise been waived, and the

                                                   20
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 102 of 163




         Obligations have become due and payable in full hereunder, whether by
         acceleration, maturity or otherwise, and, in any event, at any time from and after
         the Petition Date, all payments or proceeds received by any Agent hereunder or
         under any DIP Facility Document in respect of any of the Obligations (including,
         but not limited to, Obligations arising under any Interest Rate Agreement that are
         owing to any Lender or Lender Counterparty), including, but not limited to, all
         proceeds received by any Agent in respect of any Plan/Sale Transaction or any other
         sale, collection from, or other realization upon all or any part of the DIP Collateral,
         shall be applied in full or in part as follows:

                 first, to the payment of all costs and expenses of such sale, collection or
         other realization, including reasonable compensation to each Agent and Lender and
         their respective agents and counsel, and all other expenses, liabilities and advances
         made or incurred by any Agent or Lender in connection therewith, and all amounts
         for which any Agent is entitled to indemnification hereunder or under any DIP
         Facility Document (in its capacity as an Agent and not as a Lender) and all advances
         made by any Agent at the direction of Requisite Lenders (other than Loans) under
         any DIP Facility Document for the account of the applicable Credit Party, and to
         the payment of all costs and expenses paid or incurred by any Agent or Lender in
         connection with the exercise of any right or remedy hereunder or under any DIP
         Facility Document, all in accordance with the terms hereof or thereof;

                 second, to the extent of any excess of such proceeds, to the payment of all
         other Post-Petition Obligations to the DIP Lenders and/or Prepetition Obligations
         to the Prepetition Lenders in accordance with their Pro Rata Shares and in such
         order of payment as determined by Requisite Lenders in their sole discretion; and

                third, to the extent of any excess of such proceeds, to the payment to or upon
         the order of the DIP Borrowers or to whosoever may be lawfully entitled to receive
         the same or as a court of competent jurisdiction may direct.

          1.9.  Amendment to Ratable Sharing Section. Section 2.16 of the Credit Agreement
  is hereby amended by amending and restating such section, which Section 2.16 will read in full as
  follows:

                2.16. Ratable Sharing. Lenders hereby agree among themselves that,
         except as otherwise provided in any DIP Facility Document, if any of them shall,
         whether by voluntary payment (other than a voluntary prepayment of DIP Loans
         made and applied in accordance with the terms hereof), through the exercise of any
         right of set-off or banker’s lien, by counterclaim or cross action or by the
         enforcement of any right under the DIP Facility Documents or otherwise, or as
         adequate protection of a deposit treated as Cash Collateral under the Bankruptcy
         Code, receive payment or reduction of a proportion of the aggregate amount of
         principal, interest, fees and other amounts then due and owing to such Lender
         hereunder or under the other DIP Facility Documents (collectively, the “Aggregate
         Amounts Due” to such Lender) which is greater than the proportion received by
         any other Lender in respect of the Aggregate Amounts Due to such other Lender,

                                                   21
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38          Page 103 of 163




        then the Lender receiving such proportionately greater payment shall (a) notify
        Administrative Agent and each other Lender of the receipt of such payment and (b)
        apply a portion of such payment to purchase participations (which it shall be
        deemed to have purchased from each seller of a participation simultaneously upon
        the receipt by such seller of its portion of such payment) in the Aggregate Amounts
        Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
        shall be shared by all Lenders in proportion to the Aggregate Amounts Due to them;
        provided, if all or part of such proportionately greater payment received by such
        purchasing Lender is thereafter recovered from such Lender upon the bankruptcy
        or reorganization of any Credit Party or otherwise, those purchases shall be
        rescinded and the purchase prices paid for such participations shall be returned to
        such purchasing Lender ratably to the extent of such recovery, but without interest.
        Each Credit Party expressly consents to the foregoing arrangement and agrees that
        any holder of a participation so purchased may exercise any and all rights of
        banker’s lien, set-off or counterclaim with respect to any and all monies owing by
        such Credit Party to that holder with respect thereto as fully as if that holder were
        owed the amount of the participation held by that holder.

        1.10.   Amendment to Making or Maintain LIBOR Rate Loans Section.

                (a)     Section 2.17 of the Credit Agreement is hereby amended by re-lettering
        clause (e) therein as clause (f), clause (d) therein as clause (e), clause (c) therein as clause
        (d), clause (b) therein as clause (c) and adding a new clause (b) immediately after clause
        (a) therein, which new clause (b) will read in full as follows:

                (b)     LIBOR Discontinuation.

                         (i)     If at any time the Administrative Agent determines (which
                determination shall be final and conclusive absent manifest error) that (i)
                the circumstances set forth in clause (a) above have arisen and such
                circumstances are unlikely to be temporary or (ii) a Benchmark
                Discontinuation Event has occurred, the Administrative Agent and DIP
                Borrower Representative shall endeavor to establish an alternate
                replacement rate of interest to the Adjusted LIBOR Rate that gives due
                consideration to the then prevailing market convention for determining a
                rate of interest for bank loans in the United States at such time as well as to
                the Administrative Agent’s operational requirements, and the
                Administrative Agent and DIP Borrower Representative shall enter into an
                amendment to this Agreement to reflect such alternate rate of interest and
                such other related changes to this Agreement as may be applicable. If such
                replacement rate of interest as so determined would be less than one percent
                (1.00%), such rate shall be deemed to be one percent (1.00%). In order to
                account for the relationship of the replacement interest rate to the Adjusted
                LIBOR Rate, additional spread adjustment and/or other adjustments may be
                taken into account in the replacement rate of interest to preserve the
                economic yield of the Lenders in effect as of, and as contemplated on, the
                DIP Financing Amendment Effective Date.

                                                  22
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 104 of 163




                        (ii)   Notwithstanding anything to the contrary in Section 10.5, the
                amendment referred to in clause (i) above shall become effective without
                any further action or consent of any other party to this Agreement so long
                as the Lenders shall have received at least five (5) Business Days’ prior
                written notice of such amendment thereof and the Administrative Agent
                shall not have received, within five (5) Business Days of the date of such
                notice to the Lenders, a written notice from the Requisite Lenders stating
                that the Requisite Lenders object to such amendment.

                        (iii) To the extent that a Benchmark Immediate Discontinuance
                Event has occurred, until an alternate rate of interest shall be determined in
                accordance with this paragraph, (x) no Loans may be made as, or converted
                to, LIBOR Rate Loans, and (y) any Funding Notice or
                Conversion/Continuation Notice given by DIP Borrower Representative
                with respect to LIBOR Rate Loans shall be deemed to be rescinded by DIP
                Borrower Representative.

                 (b)     Section 2.17(c) of the Credit Agreement is hereby amended by replacing (i)
         the reference to “Section 2.17(c)” therein with a reference to “Section 2.17(d)” and (ii) the
         reference to “Section 2.17(b)” therein with a reference to “Section 2.17(c)”.

         1.11. Additional DIP Loans Section. Section 2 of the Credit Agreement is hereby
  amended by adding a new Section 2.26 immediately after Section 2.25 therein, which new Section
  2.26 will read in full as follows:

                2.26    DIP Loans.

                (a)     DIP New Money Loans.

                               (i)     Subject to the terms and conditions of this
                Agreement and in the Financing Orders, each DIP Lender agrees, severally
                and not jointly, to make, from time to time commencing on the DIP
                Financing Amendment Effective Date until but not including the Post-
                Petition Termination Date, one or more delayed draw term loans (any such
                loans advanced pursuant to this Section 2.26(a) or as contemplated by
                Sections 2.10 or 5.4 of the DIP Financing Amendment, “DIP New Money
                Loans”) to the DIP Borrowers in an aggregate principal amount not to
                exceed such DIP Lender’s DIP New Money Commitment.

                                (ii)   The initial portion of the DIP New Money
                Commitments shall be available in multiple draws in an aggregate amount
                equal to the Interim DIP New Money Availability Amount during the period
                commencing on the Bankruptcy Court’s entry of the Interim Order and
                ending with the Bankruptcy Court’s entry of the Final Order, subject to the
                condition precedent that, as of the funding of any such initial DIP New
                Money Loan, the Bankruptcy Court shall have entered the Interim Order
                not later than three (3) Business Days following the Petition Date. After

                                                  23
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38       Page 105 of 163




               entry of the Final Order, DIP Borrower Representative may request multiple
               borrowings of the total remaining DIP New Money Commitments, if any.

                              (iii) All borrowings of the DIP New Money Commitment
               shall be funded on a delayed draw basis in minimum increments of
               $100,000, subject to the requirements and conditions set forth in Section
               2.26(c) and Section 2.26(d), and DIP Borrowers may only request
               borrowings under this Section 2.26(a) once per week (unless otherwise
               agreed to in writing by Requisite Lenders). Any amount borrowed under
               this Section 2.26(a) and subsequently repaid or prepaid may not be
               reborrowed. Each DIP Lender’s DIP New Money Commitment shall be
               automatically and permanently reduced without further action (A) on each
               applicable Credit Date by the aggregate principal amount of the DIP New
               Money Loan made by such DIP Lender on such Credit Date, and (B) to $0
               on the Post-Petition Termination Date to the extent of any remaining unused
               portion of the DIP New Money Commitment on such date.

                              (iv)   All proceeds of the DIP New Money Loans will be
               funded into and maintained in the DIP Funding Account until being used in
               accordance with this Agreement.

                (b)    DIP Refinancing Loans. The parties hereto acknowledge and agree
        that immediately prior to the effectiveness of the DIP Financing Amendment, the
        DIP Borrowers owed the Lenders the Prepetition Outstanding Amounts. Subject
        to the terms and conditions hereof and the Financing Orders, the following loans
        shall be deemed funded as DIP Loans pursuant to this Section 2.26(b) (collectively,
        the “DIP Refinancing Loans”):

                       (i)     Upon the Bankruptcy Court’s approval of the Interim Order
               (the “Interim Order Entry Date”), Prepetition Loans owing to DIP
               Lenders in an aggregate amount equal to the Interim DIP Refinancing
               Amount shall be automatically substituted and exchanged for (and deemed
               repaid by) term loans hereunder. Without limiting the foregoing, such DIP
               Refinancing Loans shall be deemed funded on the Interim Order Entry Date
               and shall be allocated among the DIP Lenders based on each DIP Lender’s
               Pro Rata Share of the New Money Protective Advances and initial DIP New
               Money Loan advances, respectively, in each case without constituting a
               novation or satisfaction of the exchanged Prepetition Term Loans.

                       (ii)     Upon the Bankruptcy Court’s approval of the Final Order on
               a final basis (the “Final Order Entry Date”), Prepetition Loans owing to
               DIP Lenders in an aggregate amount equal to the Final DIP Refinancing
               Amount shall be automatically substituted and exchanged for (and deemed
               repaid by) term loans hereunder. Without limiting the foregoing, such DIP
               Refinancing Loans shall be deemed funded on the Final Order Entry Date
               and shall be allocated among the DIP Lenders based on each DIP Lender’s
               Pro Rata Share of the DIP New Money Loan Exposure, in each case without

                                                24
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38         Page 106 of 163




               constituting a novation or satisfaction of the exchanged Prepetition Term
               Loans.

               (c)      DIP Loan Borrowing Mechanics. To request a DIP New Money
        Loan, the Financial Officers of DIP Borrower Representative shall submit a notice
        substantially in the form of Exhibit E to the DIP Financing Amendment (a “Post-
        Petition Funding Notice”) to Administrative Agent not later than 10:00 a.m.
        Eastern Time at least two (2) Business Days prior to the date of the proposed
        Borrowing. Each such notice shall be irrevocable.

                Administrative Agent may condition the disbursement of DIP New Money
        Loans on receipt of such documentation as it shall reasonably require to evidence
        that the proceeds of such DIP New Money Loans shall be used in accordance with
        the Budget (subject to Permitted Variances) both as to the amount of such DIP New
        Money Loans and as to the timing of such DIP New Money Loans. Each Post-
        Petition Funding Notice shall constitute a representation by the Credit Parties that
        each of the requirements and conditions applicable to DIP New Money Loans,
        including those set forth in Section 2.26(a) and Section 2.26(d), are satisfied.
        Promptly following receipt of a Post-Petition Funding Notice in accordance with
        this Section 2.20(c), Administrative Agent shall advise each DIP Lender of the
        details thereof and of the amount of such DIP Lender’s DIP New Money Loan to
        be made as part of the requested Borrowing.

                (d)     Conditions Precedent to Each DIP New Money Loan. The
        obligation of the DIP Lenders to make any DIP New Money Loan (including any
        DIP New Money Loan funded on the DIP Financing Amendment Effective Date)
        shall be subject to the following conditions precedent:

                             (i) DIP Borrower Representative shall deliver to
               Administrative Agent an executed Post-Petition Funding Notice in
               accordance with Section 2.26(c);

                                (ii) as of the relevant Credit Date, and immediately after
               giving effect to such Credit Extension and the application of the proceeds
               thereof, no Post-Petition Default as to the DIP Loans shall have occurred
               and be continuing (except for (x) any Post-Petition Default arising solely as
               a result of the commencement of the Cases and (y) the Prepetition Defaults);

                               (iii) satisfaction of each of the following conditions, as
               certified by the Financial Officers of DIP Borrower Representative in the
               Post-Petition Funding Notice: (A) all representations and warranties made
               by each Credit Party in the DIP Financing Amendment or in any statement
               or certificate after the DIP Financing Amendment Effective Date by such
               Credit Party in writing pursuant to any DIP Facility Document shall be true
               and correct in all material respects (except to the extent qualified by
               materiality or Material Adverse Effect, in which case, true and correct in all
               respects), (B) the Credit Parties shall be in compliance with the Budget

                                                25
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38         Page 107 of 163




               subject to the Permitted Variances and shall have attached a schedule
               demonstrating such compliance in reasonable detail, and (C) the DIP
               Borrowers shall apply the proceeds of the DIP New Money Loans only to
               Budgeted Expenses;

                              (iv) Administrative Agent and DIP Lenders shall have
               received such other documents as Administrative Agent or any DIP Lender
               requests or requires, in each case in their respective reasonable discretion;

                              (v) no Bankruptcy Court order shall have been entered
               authorizing the Credit Parties to obtain financing or credit pursuant to
               Section 364 of the Bankruptcy Code from any Person other than the DIP
               Lenders unless otherwise consented to in writing by Administrative Agent
               and Requisite Lenders (or Administrative Agent with the consent or
               direction of Requisite Lenders);

                              (vi) not later than thirty (30) days following the Petition
               Date, the Final Order shall have been entered by the Bankruptcy Court, in
               form and substance acceptable to Administrative Agent and Requisite
               Lenders (or Administrative Agent with the consent or direction of Requisite
               Lenders) in their respective sole discretion in all respects;

                               (vii) the Financing Orders shall be in full force and effect
               and shall not have been vacated, reversed, modified, or amended and, in the
               event that such order is the subject of any pending appeal, no performance
               of any obligation of any party hereto shall have been stayed pending appeal;

                              (viii) the requested DIP New Money Loans shall not exceed
               the undrawn DIP New Money Commitments and, solely with respect to any
               borrowing of DIP New Money Loans requested prior to the Bankruptcy
               Court’s approval of the Final Order, the requested DIP New Money Loans
               shall not exceed the Interim DIP New Money Undrawn Amount;

                             (ix) Administrative Agent and the DIP Lenders shall have
               each been reimbursed for all fees and expenses incurred by Administrative
               Agent and the DIP Lenders, as applicable, on or prior to the date of the
               requested DIP New Money Loan, including without limitation the fees and
               expenses of Vinson & Elkins L.L.P., FTI Consulting, Inc. and Jones Day;
               and

                               (x) as of the relevant Credit Date, and immediately after
               giving effect to such Credit Extension, Holdings and its Subsidiaries shall
               have no greater than $1,000,000 of balance sheet Cash.

               (e)    Interest. The DIP Borrowers shall pay interest on the unpaid
        principal amount of each DIP Loan from the date made (or deemed made, as the
        case may be) until the principal amount thereof shall have been paid in full at a rate
        per annum equal to the sum of (x) the Adjusted LIBOR Rate determined based on
                                                 26
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38       Page 108 of 163




        successive one-month Interest Periods commencing with the calendar month in
        which the Petition Date occurs (without any ability to convert to or otherwise elect
        alternative Interest Periods) plus (y) eight percent (8.00%), which accrued interest
        shall be payable monthly in arrears on the last Business Day of each calendar
        month; provided however that (i) all principal outstanding on account of DIP Loans
        after the occurrence of a Post-Petition Default shall bear interest, from the date of
        such Post-Petition Default until the date on which such amount is paid in full or
        such Post-Petition Default is waived or cured, payable on demand, at the rate
        otherwise applicable pursuant to this clause (e) plus two percent (2.00%) per
        annum, and (ii) all interest on DIP Refinancing Loans (including any additional
        interest accruing as a result of any Post-Petition Default under subclause (i) of this
        clause (e)) shall be paid in kind on the last Business Day of each calendar month in
        lieu of being paid in cash.

                (f)     Final Repayment. The DIP Borrowers are jointly and severally
        liable for each DIP Loan, and the DIP Borrowers shall repay the entire unpaid
        principal amount of the DIP Loans, together with all accrued and unpaid interest
        thereon, in full in cash on the Post-Petition Termination Date.

               (g)     Grant of Security Interest.

                       (i)      Grant of Security. As security for the prompt
               payment and performance when due (whether at stated maturity, by
               acceleration or otherwise) of all Post-Petition Obligations and to
               induce the DIP Lenders to make the DIP New Money Loans in
               accordance with the terms hereof, each Credit Party shall, pursuant
               to the Financing Orders, and does hereby, assign, convey, mortgage,
               pledge, hypothecate and grant to Collateral Agent, for the benefit of
               the DIP Lenders, a first priority priming perfected security interest
               in the DIP Collateral, in each case, subject to Permitted Liens, rights
               of Estate Professionals to amounts in the Professional Fee Escrow
               and the Carve-Out. Furthermore, in the event any unapplied
               remaining retainer funds paid to any of the Credit Parties’
               Bankruptcy Court approved professionals are returned to the Credit
               Parties, such returned unapplied remaining retainer funds shall be
               applied to the Obligations as Administrative Agent (with the consent
               or at the direction of Requisite Lenders) may determine. Subject to
               entry of the Final Order, no cost or surcharge shall be imposed
               against any DIP Collateral under Section 506(c) of the Bankruptcy
               Code, as provided in the Financing Orders.

                       (ii)   Certain Limited Exclusions.            Notwithstanding
               anything to the contrary herein, in no event shall any security
               interest granted under Section 2.26(g)(i) hereof or pursuant to the
               Financing Orders attach, in either case, to any license to which any
               Credit Party is a party or any of its rights or interests thereunder if
               and for so long as the grant of such security interest shall constitute

                                                 27
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38         Page 109 of 163




                or result in (x) the abandonment, invalidation or unenforceability of
                any right, title or interest of any Credit Party therein or (y) in a
                breach or termination pursuant to the terms of, or a default under,
                any such license (other than to the extent that such term would be
                rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-
                409 of the UCC (or any successor provision or provisions) of any
                relevant jurisdiction or any other applicable law (including the
                Bankruptcy Code) or principles of equity); provided, however, that
                such security interest shall attach immediately at such time as the
                condition causing such abandonment, invalidation or
                unenforceability shall be remedied and to the extent severable, shall
                attach immediately to any portion of such license that does not result
                in any of the consequences specified in (x) or (y) above; provided
                that notwithstanding anything in this Section 2.26(g)(ii) to the
                contrary, the foregoing exclusions shall not in any way limit, impair
                or otherwise affect Collateral Agent’s continuing Liens upon any
                rights or interests of any Credit Party in or to (A) monies due or to
                become due to such Credit Party in respect of such license or (B)
                any and all proceeds from the sale, transfer, assignment, license,
                lease or other dispositions of such license.

                 (h)     Post-Petition Default. Subject to the Financing Orders, upon the
         occurrence and during the continuance of any Post-Petition Default and after
         Administrative Agent (with the consent or at the direction of Requisite Lenders)
         shall have provided written notice to DIP Borrower Representative of such Post-
         Petition Default, (a) Administrative Agent (with the consent or at the direction of
         Requisite Lenders) may immediately declare all or any portion of the Post-Petition
         Obligations to be, and the same shall forthwith become, due and payable for all
         purposes, rights and remedies, together with accrued interest thereon, (b) the
         obligation of the DIP Lenders to make any further DIP New Money Loans and any
         other obligations of Administrative Agent and the DIP Lenders in connection with
         the DIP New Money Commitments shall thereupon terminate, (c) the Credit
         Parties’ authority to use Cash Collateral shall immediately terminate, except as
         provided in the Financing Orders with respect to certain allowed professional fees,
         and (d) Administrative Agent, Collateral Agent and DIP Lenders shall have all
         rights and remedies provided them in any of the DIP Facility Documents or the
         Financing Orders.

         1.12. Additional Co-Borrowers Section. Section 2 of the Credit Agreement is hereby
  amended by adding a new Section 2.27 immediately after Section 2.26 therein, which new Section
  2.27 will read in full as follows:

                2.27    Co-Borrowers.

                (a)    Joint and Several Liability. All Post-Petition Obligations of the DIP
         Borrowers under this Agreement and the other DIP Facility Documents shall be
         joint and several Post-Petition Obligations of each DIP Borrower. Anything

                                                 28
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 110 of 163




        contained in this Agreement and the other DIP Facility Documents to the contrary
        notwithstanding, the Post-Petition Obligations of each DIP Borrower hereunder,
        solely to the extent that such DIP Borrower did not receive proceeds of Loans from
        any borrowing hereunder, shall be limited to a maximum aggregate amount equal
        to the largest amount that would not render its Post-Petition Obligations hereunder
        subject to avoidance as a fraudulent transfer or conveyance under §548 of the
        Bankruptcy Code, 11 U.S.C. §548, or any applicable provisions of comparable state
        law (collectively, the “Fraudulent Transfer Laws”), in each case after giving
        effect to all other liabilities of such DIP Borrower, contingent or otherwise, that are
        relevant under the Fraudulent Transfer Laws (specifically excluding, however, any
        liabilities of such DIP Borrower in respect of intercompany Indebtedness to any
        other DIP Borrower or Affiliates of any other DIP Borrower to the extent that such
        Indebtedness would be discharged in an amount equal to the amount paid by such
        DIP Borrower hereunder) and after giving effect as assets to the value (as
        determined under the applicable provisions of the Fraudulent Transfer Laws) of any
        rights to subrogation or contribution of such DIP Borrower pursuant to (i)
        applicable law or (ii) any agreement providing for an equitable allocation among
        such DIP Borrower and other Affiliates of any DIP Borrower of Post-Petition
        Obligations arising under Guaranties by such parties.

                (b)      Subrogation. Until the Post-Petition Obligations shall have been
        paid in full, each DIP Borrower shall withhold exercise of any right of subrogation,
        contribution or any other right to enforce any remedy that it now has or may
        hereafter have against another DIP Borrower or any other guarantor of the Post-
        Petition Obligations. Each DIP Borrower further agrees that, to the extent the
        waiver of its rights of subrogation, contribution and remedies as set forth herein is
        found by a court of competent jurisdiction to be void or voidable for any reason,
        any such rights such DIP Borrower may have against another DIP Borrower, any
        collateral or security or any such other guarantor, shall be junior and subordinate to
        any rights Administrative Agent may have against the other DIP Borrower, any
        such collateral or security, and any such other guarantor. The DIP Borrowers under
        this Agreement and the other DIP Facility Documents together desire to allocate
        among themselves, in a fair and equitable manner, their Post-Petition Obligations
        arising under this Agreement and the other DIP Facility Documents. Accordingly,
        in the event any payment or distribution is made on any date by any DIP Borrower
        under this Agreement and the other DIP Facility Documents (a “Funding
        Borrower”) that exceeds its Obligation Fair Share (as defined below) as of such
        date, that Funding Borrower shall be entitled to a contribution from the other DIP
        Borrowers in the amount of such other DIP Borrower’s Obligation Fair Share
        Shortfall (as defined below) as of such date, with the result that all such
        contributions will cause each DIP Borrower’s Obligation Aggregate Payments (as
        defined below) to equal its Obligation Fair Share as of such date. “Obligation Fair
        Share” means, with respect to a DIP Borrower as of any date of determination, an
        amount equal to (i) the ratio of (x) the Obligation Fair Share Contribution Amount
        (as defined below) with respect to such DIP Borrower to (y) the aggregate of the
        Obligation Fair Share Contribution Amounts with respect to all DIP Borrowers,
        multiplied by (ii) the aggregate amount paid or distributed on or before such date
                                                  29
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 111 of 163




        by all Funding Borrowers under this Agreement and the other DIP Facility
        Documents in respect of the Obligations guaranteed. “Obligation Fair Share
        Shortfall” means, with respect to a DIP Borrower as of any date of determination,
        the excess, if any, of the Obligation Fair Share of such DIP Borrower over the
        Obligation Aggregate Payments of such DIP Borrower. “Obligation Fair Share
        Contribution Amount” means, with respect to a DIP Borrower as of any date of
        determination, the maximum aggregate amount of the Post-Petition Obligations of
        such DIP Borrower under this Agreement and the other DIP Facility Documents
        that would not render its Post-Petition Obligations hereunder or thereunder subject
        to avoidance as a fraudulent transfer or conveyance under §548 of the Bankruptcy
        Code, 11 U.S.C. §548, or any comparable applicable provisions of state law;
        provided that, solely for purposes of calculating the Obligation Fair Share
        Contribution Amount with respect to any DIP Borrowers for purposes of this
        Section 2.27, any assets or liabilities of such DIP Borrower arising by virtue of any
        rights to subrogation, reimbursement or indemnification or any rights to or Post-
        Petition Obligations of contribution hereunder shall not be considered as assets or
        liabilities of such DIP Borrower. “Obligation Aggregate Payments” means, with
        respect to a DIP Borrower as of any date of determination, an amount equal to (i)
        the aggregate amount of all payments and distributions made on or before such date
        by such DIP Borrower in respect of this Agreement and the other DIP Facility
        Documents (including in respect of this Section 2.27) minus (ii) the aggregate
        amount of all payments received on or before such date by such DIP Borrower from
        the other DIP Borrower as contributions under this Section 2.27. The amounts
        payable as contributions hereunder shall be determined as of the date on which the
        related payment or distribution is made by the applicable Funding Borrower. The
        allocation among DIP Borrowers of their Post-Petition Obligations as set forth in
        this Section 2.27 shall not be construed in any way to limit the liability of any DIP
        Borrower hereunder or under any DIP Facility Document.

                (c)    Representative of DIP Borrowers. Each DIP Borrower hereby
        appoints SMG as its agent, attorney-in-fact and representative (“DIP Borrower
        Representative”) for the purpose of (i) making any borrowing requests or other
        requests or certifications required under this Agreement or any other DIP Facility
        Document, (ii) the giving and receiving of notices by and to DIP Borrowers under
        this Agreement or any other DIP Facility Document, (iii) the delivery of all
        documents, reports, financial statements and written materials required to be
        delivered by the DIP Borrowers under this Agreement or any other DIP Facility
        Document, and (iv) all other purposes incidental to any of the foregoing. Each DIP
        Borrower agrees that any action taken by DIP Borrower Representative as the
        agent, attorney-in-fact and representative of such DIP Borrower shall be binding
        upon such DIP Borrower to the same extent as if directly taken by such DIP
        Borrower.

               (d)    Allocation of Loans. All Loans shall be made to DIP Borrower
        Representative as borrower unless a different allocation of the Loans as between
        DIP Borrower Representative and any other DIP Borrower with respect to any
        borrowing hereunder is included in the applicable Post-Petition Funding Notice.

                                                 30
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38          Page 112 of 163




                (e)     Obligations Absolute. Each DIP Borrower hereby waives, for the
        benefit of Beneficiaries: (i) any right to require any Beneficiary, as a condition of
        payment or performance by such DIP Borrower, to (A) proceed against any other
        DIP Borrower, any guarantor (including any other Guarantor) of the Guaranteed
        Obligations or any other Person, (B) proceed against or exhaust any security held
        from any other DIP Borrower, any guarantor or any other Person, (C) proceed
        against or have resort to any balance of any Deposit Account, Securities Account,
        or any other credit on the books of any Beneficiary in favor of any other DIP
        Borrower or any other Person, or (D) pursue any other remedy in the power of any
        Beneficiary whatsoever; (ii) any defense arising by reason of the incapacity, lack
        of authority or any disability or other defense of any other DIP Borrower or any
        Guarantor including any defense based on or arising out of the lack of validity or
        the unenforceability of the Obligations or any agreement or instrument relating
        thereto or by reason of the cessation of the liability of any other DIP Borrower or
        any Guarantor from any cause other than payment in full of all Obligations; (iii)
        any defense based upon any statute or rule of law that provides that the obligation
        of a surety must be neither larger in amount nor in other respects more burdensome
        than that of the principal; (iv) any defense based upon any Beneficiary’s errors or
        omissions in the administration of the Obligations, except behavior that amounts to
        willful misconduct as determined by a non-appealable judgment of a court of
        competent jurisdiction; (v) (A) any principles or provisions of law, statutory or
        otherwise, that are or might be in conflict with the terms hereof and any legal or
        equitable discharge of such DIP Borrower’s obligations hereunder, (B) the benefit
        of any statute of limitations affecting such DIP Borrower’s liability hereunder or
        the enforcement hereof, (C) any rights to set offs, recoupments and counterclaims,
        and (D) promptness, diligence and any requirement that any Beneficiary protect,
        secure, perfect or insure any security interest or lien or any property subject thereto;
        (vi) notices, demands, presentments, protests, notices of protest, notices of dishonor
        and notices of any action or inaction, including acceptance hereof, notices of default
        hereunder or under any agreement or instrument related thereto, notices of any
        renewal, extension or modification of the Obligations or any agreement related
        thereto, notices of any extension of credit to a DIP Borrower and notices of any of
        the matters referred to in Section 7.4 and any right to consent to any thereof; and
        (vii) any defenses or benefits that may be derived from or afforded by law that limit
        the liability of or exonerate guarantors or sureties, or that may conflict with the
        terms hereof.

        1.13.   Reports.

                (a)    Section 5.1(c) of the Credit Agreement is hereby amended by (x)
        deleting the “(i)” and the “; and” appearing in clause (i) of such section and (y)
        deleting clause (ii) of such section in its entirety.

                (b)     Section 5.1 of the Credit Agreement is hereby amended by (x)
        amending and restating the body text appearing in clause (r) thereof to read
        “[Intentionally Reserved]” and (b) deleting clause (w) thereof in its entirety.


                                                  31
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 113 of 163




         1.14. Cash Management. Section 5.14(b) of the Credit Agreement is hereby amended
  by adding a new sentence at the end thereof, which new sentence will read in full as follows:

         Notwithstanding the foregoing, during the pendency of the Cases, the cash
         management system maintained by the Credit Parties shall at all times comply with
         the Cash Management Order.

         1.15. Additional Budget Covenant. Section 5 of the Credit Agreement is hereby
  amended by adding a new Section 5.20 immediately after Section 5.19 therein, which new Section
  5.20 will read in full as follows:

                5.20    Budget.

                  (a)    The Credit Parties shall use all proceeds of DIP Loans and any Cash
         Collateral, and shall otherwise operate, strictly in accordance with the Budget, as
         initially attached as Exhibit B to the DIP Financing Amendment and as thereafter
         modified in accordance with this Section 5.20, in each case subject to the variances
         allowed pursuant to clauses (b) and (c) of this Section 5.20 (the “Permitted
         Variances”).

                 (b)     For each rolling four-week period, (i) the actual total Cash received
         by the Credit Parties for such period shall be at least eighty-five percent (85%) of
         the aggregate amount of total Cash receipts projected in the Budget for such period
         and (ii) the actual total Cash disbursed (on a line item basis) by the Credit Parties
         during such period shall not exceed one hundred five percent (105%) in the
         aggregate and one hundred fifteen percent (115%) by line item of the amount of
         total Cash disbursements projected in the Budget for such period. Notwithstanding
         the foregoing, there shall be no variance on the fees and expenses of Estate
         Professionals.

                (c)    No later than 9:00 a.m. Eastern Time on Wednesday of every week
         commencing with the first such date after delivery of the initial Budget, DIP
         Borrower Representative shall submit to Administrative Agent and the DIP Lenders
         a proposed Budget for the rolling 13-week period commencing at the start of the
         following week in form and substance satisfactory to Administrative Agent and
         Requisite Lenders (or Administrative Agent with the consent or direction of
         Requisite Lenders) in their respective sole and absolute discretion, which proposed
         Budget shall replace and supersede the previously delivered Budget upon the
         approval thereof by Administrative Agent (with the consent or at the direction of
         Requisite Lenders).

         1.16. Additional Reporting Covenant. Section 5 of the Credit Agreement is hereby
  amended by adding a new Section 5.21 immediately after Section 5.20 therein, which new Section
  5.21 will read in full as follows:

                5.21 Post-Petition Reporting. DIP Borrower Representative shall furnish
         or cause to be furnished to Administrative Agent and the Lenders the following:


                                                  32
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38          Page 114 of 163




                (a)    Not later than 9:00 a.m. Eastern Time on Wednesday of each week
        commencing with the first such date after delivery of the initial Budget, a Budget
        Variance Report reviewed and certified by the Financial Officers of DIP Borrower
        Representative and, to the extent any changes to the then-current Budget most
        recently approved by Administrative Agent and Requisite Lenders will be
        requested by the Credit Parties with respect to the following four week period, a
        proposed revised Budget together with an explanation in reasonable detail as to the
        reason for such requested revisions.

                (b)    Not later than 9:00 a.m. Eastern Time on Wednesday of each week
        commencing with the first such date after the DIP Amendment Effective Date, a
        report, in form and substance acceptable to Administrative Agent and Requisite
        Lenders (or Administrative Agent with the consent or direction of Requisite
        Lenders), showing the aggregate number of admission tickets sold and aggregate
        revenue for the prior week broken out by Theater location, which information will
        be accompanied by supporting documentation (if necessary) and will set forth in
        comparative form the corresponding figures for the corresponding periods of the
        previous Fiscal Year;

               (c)      Copies of all reports filed with the Bankruptcy Court or the Office
        of the United States Trustee on the same calendar day as such filing, including
        without limitation any monthly reports detailing results of operations and cash flow.

                 (d)    Within two (2) Business Days after written notice from
        Administrative Agent or any Lender to DIP Borrower Representative, (i) telephonic
        or written weekly reports by the Credit Parties and their advisors regarding any
        potential transactions for the sale or other disposition of all or a substantial portion
        of property of the Credit Parties or their respective estates, (ii) copies of all offer
        letters, term sheets, and agreements received or entered into by the Credit Parties
        in connection with any such potential transactions, and (iii) any other information
        regarding the Cases reasonably requested by Administrative Agent or any Lender.

               (e)     To the extent requested by Administrative Agent or any Lender,
        meetings between the Credit Parties’ senior management and the Lenders on a
        monthly basis.

                 (f)     Immediately upon receipt of the same, any and all documentation
        that in any way relates to a solicitation, offer, or proposed sale or disposition of a
        material amount of property of the Credit Parties’ estates, including, but not limited
        to, letters of inquiry, solicitations, letters of intent, or asset purchase agreements.

                 (g)      Not later than three (3) Business Days prior to each funding request,
        the Credit Parties shall provide Administrative Agent and the DIP Lenders a list
        identifying the top fifty vendors that the Credit Parties anticipate must be paid in
        connection with the confirmation of a chapter 11 plan of the Credit Parties, which
        list shall (i) be approved by the Financial Officers of DIP Borrower Representative


                                                  33
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38          Page 115 of 163




         and (ii) contain each vendor’s name, the amounts owed to each such vendor, and
         the basis for payment to each such vendor.

                 (h)     Such other reports, information, or data relating to any of the Credit
         Parties or their assets or operations that Administrative Agent or any Lender may
         reasonably request from time to time.

         1.17. Additional Priority of Liens Covenant. Section 5 of the Credit Agreement is
  hereby amended by adding a new Section 5.22 immediately after Section 5.21 therein, which new
  Section 5.22 will read in full as follows

                5.22 Priority of Liens and Claims. Each Credit Party hereby covenants,
         represents and warrants that, upon entry of the Financing Orders, its Post-Petition
         Obligations hereunder and under the other DIP Facility Documents:

                 (a)     pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all
         times constitute an allowed Superpriority Claim against each of the Credit Parties
         on a joint and several basis, which will be payable from and have recourse to all
         pre- and post-petition property of such Credit Parties and all proceeds thereof,
         subject only to the Carve-Out to the extent provided in the Financing Orders and
         any payments or proceeds on account of such Superpriority Claim shall be
         distributed in accordance with Section 2.15(h);

                 (b)     pursuant to Section 364(c)(2) of the Bankruptcy Code and subject
         to the Carve-Out to the extent provided in the Financing Orders, shall be secured
         by a valid, binding, continuing, enforceable, fully-perfected first priority senior
         security interest and Lien on all of the assets of the Credit Parties, whether currently
         existing or thereafter acquired, of the same nature, scope and type as the DIP
         Collateral that are not subject to (x) valid, perfected and non-avoidable liens as of
         the Petition Date or (y) valid Liens in existence as of the Petition Date that are
         perfected subsequent to the Petition Date as permitted by Section 546(b) of the
         Bankruptcy Code, and subject to entry of the Final Order, including Avoidance
         Actions and Avoidance Proceeds;

                 (c)     pursuant to section 364(d)(1) of the Bankruptcy Code and subject
         only to the Carve-Out to the extent provided in the Financing Orders, shall at all
         times be secured by a valid, binding, continuing, enforceable, fully-perfected first
         priority priming security interest in and Lien upon the property of the Credit Parties
         of the same nature, scope and type as the DIP Collateral to the extent that such DIP
         Collateral is subject to existing Liens that secure the obligations of the applicable
         Credit Parties under the Collateral Documents as in effect prior to the effectiveness
         of the DIP Financing Amendment and such priming liens shall be senior in all
         respects to any Adequate Protection Liens;

                (d)    pursuant to Section 364(c)(3) of the Bankruptcy Code, subject only
         to the Carve-Out to the extent provided in the Financing Orders and except as
         provided in clause (c) above, shall be secured by a valid, binding, continuing,

                                                   34
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 116 of 163




         enforceable, fully-perfected junior security interest in and Lien on the DIP
         Collateral that is subject to valid, perfected and non-avoidable Permitted Liens that
         were senior to the Liens securing the Prepetition Obligations at the time of the
         commencement of the Cases; and

                  (e)   shall not be subject or subordinate to any Lien or security interest
         that is avoided and preserved for the benefit of the Credit Parties and their estates
         under section 551 of the Bankruptcy Code or any Liens arising after the Petition
         Date, including, without limitation, any Liens or security interests granted in favor
         of any federal, state, municipal or other domestic or foreign governmental unit
         (including any regulatory body), commission, board or court for any liability of the
         Credit Parties, unless otherwise expressly provided for in the DIP Facility
         Documents.

                 Subject to and effective only upon entry of the Final Order, except to the
         extent of the Carve-Out, no costs or expenses of administration of the Cases or any
         future proceeding that may result therefrom, including a case under Chapter 7 of
         the Bankruptcy Code, shall be charged against or recovered from the DIP Collateral
         pursuant to sections 105 or 506(c) of the Bankruptcy Code, the enhancement of
         collateral provisions of section 552 of the Bankruptcy Code, or any other legal or
         equitable doctrine (including, without limitation, unjust enrichment) or any similar
         principle of applicable law, without the prior written consent of Administrative
         Agent and Requisite Lenders (or Administrative Agent with the consent or direction
         of Requisite Lenders) in their respective sole discretion, and no consent shall be
         implied from any action, inaction or acquiescence by Administrative Agent or the
         DIP Lenders. In no event shall Administrative Agent or the DIP Lenders be subject
         to the “equities of the case” exception contained in section 552(b) of the Bankruptcy
         Code (subject only to and effective upon entry of the Final Order), or the equitable
         doctrine of “marshaling” or any other similar doctrine with respect to the DIP
         Collateral (subject only to and effective upon entry of the Final Order).

  Except for the Carve-Out, (x) the Superpriority Claims in favor of Administrative Agent and the
  DIP Lenders and (y) the adequate protection claims granted under the Financing Orders in favor
  of Administrative Agent and Lenders, in each case shall at all times be senior to the rights of any
  Credit Party, any Chapter 11 trustee and, subject to section 726 of the Bankruptcy Code, any
  Chapter 7 trustee, or any other creditor (including, without limitation, post-petition counterparties
  and other post-petition creditors) in the Cases or any subsequent proceedings under the Bankruptcy
  Code, including, without limitation, any Chapter 7 cases (if any of the Cases are converted to cases
  under Chapter 7 of the Bankruptcy Code).

         1.18. Additional Advisor Covenant. Section 5 of the Credit Agreement is hereby
  amended by adding a new Section 5.23 immediately after Section 5.20 therein, which new Section
  5.23 will read in full as follows:

                 5.23. Advisors. Upon Administrative Agent’s request (with the consent
         or at the direction of Requisite Lenders), the Credit Parties shall engage and
         thereafter maintain or expand the scope of, as the case may be, such engagement

                                                   35
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 117 of 163




         with one or more advisors consisting of a chief restructuring officer, independent
         director, sale advisor, real estate advisor or other advisor in each case acceptable to
         Administrative Agent and the DIP Lenders (each, as the case may be, an
         “Advisor”) to review and/or be responsible for the governance of the business,
         financial condition and operations of the Credit Parties (it being acknowledged that
         the Credit Parties’ retention of CR3 Partners, LLC as an Advisor initially satisfies
         this covenant as to identity, subject to potential amendments to the scope of
         governance and other rights and duties, replacement, or removal, in each case, as
         requested by Requisite Lenders from time to time in their respective sole
         discretion), and, from and after any request by Administrative Agent or Requisite
         Lenders, the Credit Parties shall grant access to all non-privileged financial and
         corporate information and books and records of the Credit Parties, shall cooperate
         and assist each Advisor, and shall authorize each Advisor to communicate freely
         and cooperate fully with Administrative Agent, the Lenders, and their respective
         counsel and advisors. Without limiting the foregoing, the Credit Parties hereby
         authorize Administrative Agent, the Lenders and their respective agents, counsel
         and other professionals to communicate with any Advisor without notice to, or the
         presence of, any Credit Party, and the Credit Parties shall cause each Advisor to
         cooperate with Administrative Agent, the Lenders and their respective agents and
         professionals. At Administrative Agent’s request (with the consent or at the
         direction of Requisite Lenders), the Credit Parties shall authorize any such Advisor
         qualified to act as a chief restructuring officer, and shall cause such Advisor to
         remain authorized, to be primarily responsible for the operation of each Credit
         Party’s business and to sell any assets of any Credit Party or any Credit Party’s
         subsidiaries, in each case in a manner and scope satisfactory to Administrative
         Agent and the Requisite Lenders in their respective sole discretion. Without
         limiting the foregoing, the Credit Parties shall, and shall cause each Advisor to:

                               (a)     Conduct a conference call no less frequently than
                once a week with Administrative Agent and Lenders and their respective
                agents and advisors, for the purpose of informing Administrative Agent and
                Lenders of the status of their restructuring efforts and other status updates;

                                (b)    On or before ten (10) days after the Petition Date,
                develop and present to Administrative Agent and Lenders strategy options
                for the payment or refinancing in full in cash of the Obligations or the sale,
                in one or more transactions, of all or substantially all of the assets of or
                equity interests in the Credit Parties, including a marketing plan with an
                estimated timeline and milestones; and

                             (c)    Provide such other information, reports, and strategy
                options as Administrative Agent or Requisite Lenders may reasonably
                request.

         1.19. Additional Case Milestones Covenant. Section 5 of the Credit Agreement is
  hereby amended by adding a new Section 5.24 immediately after Section 5.23 therein, which new
  Section 5.24 will read in full as follows:

                                                   36
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38         Page 118 of 163




                5.24. Case Milestones. Each Credit Party shall cause the satisfaction of
        the following milestones (collectively, the “Milestones” and each a “Milestone”),
        unless waived or extended with the consent of Requisite Lenders or Administrative
        Agent (with the consent or at the direction of Requisite Lenders); provided that
        when the performance of any covenant, duty or obligation is stated to be due or
        performance required under this Section 5.24 falls on a day which is not a Business
        Day, the date of such performance shall extend to the immediately succeeding
        Business Day:

               (a)    No later than the Petition Date, the Credit Parties shall have filed a
        motion (the “DIP Motion”) with the Bankruptcy Court seeking approval of this
        Agreement and the other DIP Facility Documents and the transactions
        contemplated hereby, in form and substance acceptable to Administrative Agent
        and Requisite Lenders (or Administrative Agent with the consent or direction of
        Requisite Lenders) in all respects.

                (b)    Not later than three (3) Business Days following the Petition Date,
        the Interim Order in form and substance acceptable to Administrative Agent and
        Requisite Lenders (or Administrative Agent with the consent or direction of
        Requisite Lenders) in all respects shall have been entered by the Bankruptcy Court
        granting the DIP Motion on an interim basis as set forth in this Agreement.

               (c)    Not later than thirty (30) days following the Petition Date, the Final
        Order shall have been entered by the Bankruptcy Court, in form and substance
        acceptable to Administrative Agent and Requisite Lenders (or Administrative
        Agent with the consent or direction of Requisite Lenders) in all respects, granting
        the DIP Motion on a final basis.

              (d)     The following Milestones in respect of an Acceptable Plan of
        Reorganization shall be achieved:

                              (i)     Not later than sixty (60) days after the Petition Date,
               the Credit Parties shall have filed in the Bankruptcy Court an Acceptable
               Plan of Reorganization (the “Plan”), a corresponding disclosure statement
               (the “Disclosure Statement”), and a motion seeking approval of the
               Disclosure Statement, in each case in form and substance acceptable to
               Administrative Agent and Requisite Lenders (or Administrative Agent with
               the consent or direction of Requisite Lenders).

                             (ii)     Not later than eighty-five days (85) after the Petition
               Date, the Credit Parties shall have scheduled a hearing on approval of the
               Disclosure Statement and obtained entry of the order by the Bankruptcy
               Court approving the Disclosure Statement in form and substance acceptable
               to Administrative Agent and Requisite Lenders (or Administrative Agent
               with the consent or direction of Requisite Lenders).




                                                37
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38         Page 119 of 163




                             (iii) Not later than one hundred twenty (120) days after
               the Petition Date, the Credit Parties shall have scheduled a hearing (the
               “Confirmation Hearing”) to confirm the Acceptable Plan of
               Reorganization.

                             (iv)   Not later than three (3) Business Days after the
               Confirmation Hearing, the Credit Parties shall have obtained entry by the
               Bankruptcy Court of the order confirming the Acceptable Plan of
               Reorganization (the “Confirmation Order”), in form and substance
               acceptable to Administrative Agent and Requisite Lenders (or
               Administrative Agent with the consent or direction of Requisite Lenders).

                                (v)     Not later than one hundred thirty-five (135) days
               after the Petition Date, the occurrence of the effective date of the Acceptable
               Plan of Reorganization shall have occurred and the Credit Parties shall have
               discharged the Post-Petition Obligations by (i) payment in full of the Post-
               Petition Obligations in cash or (ii) such other treatment as acceptable to
               Requisite Lenders and the Credit Parties.

               (e)    The following milestones (collectively, the “Plan/Sale Transaction
        Milestones” and each a “Plan/Sale Transaction Milestone”) in respect of a
        Plan/Sale Transaction shall be achieved:

                               (i)     Not later than the Petition Date, the Credit Parties
               shall have filed an application to continue the employment of CR3 Partners,
               LLC as the chief restructuring officer of the Credit Parties pursuant to that
               certain engagement letter dated September 8, 2020 (as the same may be
               amended in a manner acceptable to Administrative Agent and Requisite
               Lenders (or Administrative Agent with the consent or direction of Requisite
               Lenders)) for purposes of advising the Credit Parties pursuant to such
               engagement letter.

                               (ii)    Not later than the Petition Date, the Credit Parties
               shall have filed an application to employ an investment banker and/or sale
               advisor to engage a third-party investment banker and/or financial advisor
               acceptable to Administrative Agent and Requisite Lenders (or
               Administrative Agent with the consent or direction of Requisite Lenders)
               for purposes of advising the Credit Parties and conducting a marketing
               process to solicit potential buyers pursuant to an engagement letter in form
               and substance acceptable to Administrative Agent and Requisite Lenders
               (or Administrative Agent with the consent or direction of Requisite
               Lenders).

                               (iii) Not later than ten (10) days after the Petition Date,
               the Credit Parties shall have filed a motion in the Bankruptcy Court, in form
               and substance acceptable to Administrative Agent and Requisite Lenders
               (or Administrative Agent with the consent or direction of Requisite

                                                 38
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38         Page 120 of 163




              Lenders), seeking approval of (a) a sale of substantially all of the equity in
              or operating assets of the Credit Parties on terms acceptable to
              Administrative Agent and Requisite Lenders (or Administrative Agent with
              the consent or direction of Requisite Lenders) which may be pursuant to the
              Plan or a sale under Section 363 of the Bankruptcy Code as determined by
              Administrative Agent (with the consent or at the direction of Requisite
              Lenders) and the potential purchaser (the “Plan/Sale Transaction”), (b)
              bidding procedures, (c) required minimum bid levels, (d) credit bid rights,
              and (e) Acceptable Plan of Reorganization toggle rights, in each case,
              subject to the consent of Administrative Agent and Requisite Lenders (or
              Administrative Agent with the consent or direction of Requisite Lenders)
              (clauses (b)-(e), collectively, the “Bid Procedures”), and related relief in
              connection with the Plan/Sale Transaction (the “Bid Procedures and Sale
              Motion”).

                             (iv)     Not later than forty-five (45) days after the Petition
              Date, (a) the Credit Parties shall have scheduled a hearing on the Bid
              Procedures and Sale Motion, and (b) the Credit Parties shall have obtained
              entry of an order, in form and substance acceptable to Administrative Agent
              and Requisite Lenders (or Administrative Agent with the consent or
              direction of Requisite Lenders) (the “Bid Procedures Order”), approving
              the Bid Procedures and setting a date for the hearing to approve the
              Plan/Sale Transaction.

                              (v)     Not later than seventy-five (75) days after the
              Petition Date (the “Bid Deadline”), the Credit Parties shall have received
              qualified bids for the Plan/Sale Transaction.

                             (vi)    Not later than five (5) days after the Bid Deadline,
              the Credit Parties shall have commenced the auction contemplated by the
              Bid Procedures or cancelled such auction with the consent of
              Administrative Agent and Requisite Lenders (or Administrative Agent with
              the consent or direction Requisite Lenders).

                             (vii) Not later than ten (10) days after the Bid Deadline,
              the Credit Parties shall have obtained entry of an order by the Bankruptcy
              Court (the “Sale Approval Order”), in form and substance acceptable to
              Administrative Agent and Requisite Lenders (or Administrative Agent with
              the consent or direction of Requisite Lenders) in all respects, approving the
              Plan/Sale Transaction in the event Administrative Agent (with the consent
              or at the direction of Requisite Lenders) and the potential purchaser
              determine to close the Plan/Sale Transaction pursuant to a sale under
              Section 363 of the Bankruptcy Code.

                             (viii) Not later than ninety (90) days after the Petition Date,
              the Plan/Sale Transaction shall have closed.


                                               39
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 121 of 163




                                (ix)   Substantially contemporaneously with the closing of
                 the Plan/Sale Transaction, the Credit Parties shall have paid Administrative
                 Agent the net proceeds of the Plan/Sale Transaction to the full extent of the
                 Obligations, including, without limitation, the fees and expenses of Vinson
                 & Elkins L.L.P., FTI Consulting, Inc. and Jones Day.

                 (f)    The Credit Parties covenant and agree that they will use their best
         efforts to comply with each of the Milestones and the Plan/Sale Transaction
         Milestones. Each of the Milestones and Plan/Sale Transaction Milestones may be
         extended or waived in writing by Administrative Agent (with the consent or at the
         direction of Requisite Lenders). The Credit Parties shall promptly file with the
         Bankruptcy Court a notice of any such extension or waiver.

         1.20. Additional Pleadings Covenant. Section 5 of the Credit Agreement is hereby
  amended by adding a new Section 5.25 immediately after Section 5.24 therein, which new Section
  5.25 will read in full as follows:

                 5.25. Pleadings. The Credit Parties shall provide Administrative Agent
         and the DIP Lenders with drafts of all pleadings (together with proposed orders
         attached thereto, as applicable), including all “first day” and “second day”
         pleadings to be filed in the Cases, in each case before filing and with reasonable
         time (in any event no less than five (5) Business Days) for Administrative Agent
         and the DIP Lenders to comment thereon, and all such pleadings shall not conflict
         with the terms of the DIP Facility Documents.

         1.21.   Amendment to Indebtedness Covenant.

                 (a)     Section 6.1(a) of the Credit Agreement is hereby amended by amending and
         restating such section, which Section 6.1(a) will read in full as follows:

                         (a)    the Obligations, including, without limitation, the Post-
                 Petition Obligations;

                 (b)     Section 6.1(c) of the Credit Agreement is hereby amended by amending and
         restating such section, which Section 6.1(c) will read in full as follows:

                        (c)    in the case of Holdings only, the TowerBrook Subordinated
                 Indebtedness, so long as such Indebtedness is at all times subject to the
                 TowerBrook Subordination Agreement;

                 (c)    Section 6.1 of the Credit Agreement is hereby amended by amending and
         restating the body text appearing in clauses (l) and (m) thereof to read “[Intentionally
         Reserved]”.

         1.22.   Amendment to Liens Covenant.

                (a)    Section 6.2 of the Credit Agreement is hereby amended by deleting the word
         “and” at the end of clause (n) therein, re-lettering clause (o) therein as clause (p), and

                                                  40
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 122 of 163




         inserting a new clause (o) immediately after clause (n) therein, which new clause (o) will
         read in full as follows:

                         (o)   Liens on the DIP Collateral granted pursuant to any DIP
                 Facility Documents, in each case to the extent securing Prepetition
                 Obligations, Post-Petition Obligations, or adequate protection provided to
                 the Secured Parties in accordance with the Financing Orders; and

                 (b)     Section 6.2(n) of the Credit Agreement is hereby amended by amending and
         restating such section, which Section 6.2(n) will read in full as follows:

                         (n)     [Intentionally Reserved]

                (c)     Section 6.2 of the Credit Agreement is hereby amended by adding a new
         sentence at the end thereof, which new sentence will read in full as follows:

                         Notwithstanding anything to the contrary herein, the DIP Funding
                 Account shall not be subject to the Liens of any Person other than (x) the
                 valid perfected first priority priming Lien of Administrative Agent for the
                 benefit of the DIP Lenders, (y) the valid perfected Lien of Administrative
                 Agent for the benefit of the Pre-Petition Lenders, and (z) customary
                 bankers’ Liens of the DIP Funding Account depositary bank.

          1.23. Restricted Junior Payments. Section 6.5 of the Credit Agreement is hereby
  amended by (i) amending and restating the body text appearing in clauses (c), (d), (e), (g) and (h)
  thereof to read “[Intentionally Reserved]” and (ii) adding the word “and” at the end of clause (f)
  thereof.

          1.24. Investments. Section 6.7 of the Credit Agreement is hereby amended by (i) adding
  the word “and” at the end of clause (f) thereof, (ii) amending and restating the body text appearing
  in clause (g) thereof to read “[Intentionally Reserved]”, (iii) replacing the “; and” appearing at the
  end of clause (h) thereof with “.”, and (iv) deleting clause (i) thereof in its entirety.

         1.25. Amendment to Financial Covenants. Section 6.8 of the Credit Agreement is
  hereby amended by amending and restating such section, which Section 6.18 will read in full as
  follows:

                (a)     Total Liquidity. Holdings and its Subsidiaries shall not permit Total
         Liquidity to be less than $1,000,000 at any time.

                (b)     Balance Sheet Cash. Holdings and its Subsidiaries shall not permit
         balance sheet Cash, as of the close of business of SMG on the last Business Day of
         each week, to be greater than $1,000,000.

         1.26. Disposition of Assets; Acquisitions. Section 6.9 of the Credit Agreement is
  hereby amended by (i) adding the word “and” at the end of clause (c) thereof and (ii) amending
  and restating the body text appearing in clauses (d) and (e) thereof to read “[Intentionally
  Reserved]”.

                                                   41
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 123 of 163




         1.27. Material Contracts. Section 6.19 of the Credit Agreement is hereby amended by
  adding the phrase “(with the consent or at the direction of Requisite Lenders)” immediately after
  each reference to “Administrative Agent” in the second and third sentences thereof.

         1.28. Additional Negative Covenants. Section 6 of the Credit Agreement is hereby
  amended by adding new Sections 6.23, 6.24, 6.25, 6.26, 6.27 and 6.28 immediately after Section
  6.22 therein, which new Section 6.23, 6.24, 6.25, 6.26, 6.27 and 6.28 will each read in full as
  follows:

                 6.23 Chapter 11 Claims. Other than rights of Estate Professionals to
         amounts in the Professional Fee Escrow and the Carve-Out, the Credit Parties shall
         not incur, create, assume, suffer to exist, or permit any claim in the Cases (including
         without limitation any claim under Section 506(c) of the Bankruptcy Code and any
         deficiency claim remaining after the satisfaction of a Lien that secures a claim) to
         be on a parity with or senior to (x) the claims of Administrative Agent for the benefit
         of the DIP Lenders against the Credit Parties hereunder or (y) the adequate
         protection claims in favor of the Lenders granted pursuant to the Financing Orders,
         or apply to the Bankruptcy Court for authority to do so unless such relief, if granted,
         would cause the Post-Petition Obligations to be satisfied in full. The Credit Parties
         shall not pay fees and expenses to any Estate Professional until such Estate
         Professional is authorized to be paid pursuant to any fee procedure approved by the
         Bankruptcy Court.

                 6.24 Other Financings. The Credit Parties shall not obtain any financing
         or credit pursuant to Section 364 of the Bankruptcy Code or any other indebtedness
         or contingent obligations from any Person other than the DIP Lenders.

                 6.25 Superpriority Claims. The Credit Parties shall not create or permit
         to exist any Superpriority Claim (including any superpriority administrative claim
         and all other benefits and protections allowable under Sections 507(b) and
         503(b)(1) of the Bankruptcy Code) other than in favor of the DIP Lenders with
         respect to the Post-Petition Obligations or as expressly permitted in writing by
         Administrative Agent (with the consent or at the direction of Requisite Lenders).

                6.26 Budget. The Credit Parties shall not use the proceeds of DIP Loans
         nor any Cash Collateral except in accordance with the Budget, subject to Permitted
         Variances.

                 6.27 Lease Agreements. The Credit Parties shall not amend any real
         property lease agreement without the express prior written consent of
         Administrative Agent and Requisite Lenders (or Administrative Agent with the
         consent or direction of Requisite Lenders) in their respective sole and absolute
         discretion.

                 6.28 Restructuring Committee. The Credit Parties shall not amend,
         modify or change the membership, composition, scope, governance rights or
         authority of the Restructuring Committee without the express prior written consent

                                                   42
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 124 of 163




         of Administrative Agent and Requisite Lenders (or Administrative Agent with the
         consent or direction of Requisite Lenders) in their respective sole and absolute
         discretion.

         1.29. Powers and Duties. Sections 9.2 and 9.8(a) of the Credit Agreement are hereby
  amended to delete the “.” at the end of the first sentence of each such section and to add the
  following proviso at the end thereof:

         ; provided, however, that the authorization of each Lender set forth in this paragraph
         shall not override any specific instance in this Agreement where an Agent may not
         act unless it has received the direction or consent of the Requisite Lenders.

          1.30. Amendment to Participations Section. Section 10.6(h) of the Credit Agreement
  is hereby amending by replacing the reference to “Section 2.17(c)” therein with a reference to
  “Section 2.17(d)”.

         1.31. Amendment to Survival of Representations, Warranties and Agreements
  Section. Section 10.8 of the Credit Agreement is hereby amending by replacing the reference to
  “Section 2.17(c)” therein with a reference to “Section 2.17(d)”.

  SECTION 2. Conditions Precedent. This DIP Financing Amendment shall not be effective
  until all corporate actions of the Credit Parties taken in connection herewith and the transactions
  contemplated hereby shall be satisfactory in form and substance to Administrative Agent and DIP
  Lenders, and each of the following conditions precedent shall have been satisfied:

         2.1.     Documentation. Administrative Agent and each DIP Lender shall have received
  each of the following, in form and substance satisfactory to Administrative Agent, Administrative
  Agent’s counsel, each DIP Lender and each DIP Lender’s counsel, in their respective sole and
  absolute discretion:

                 (a)     a certificate of the chief executive officer or other Authorized
         Officer acceptable to Administrative Agent in its sole discretion of Holdings and
         DIP Borrower Representative certifying that (i) all representations and warranties
         in the DIP Financing Amendment are true and correct in all material respects, (ii)
         there exists no Default, Event of Default or Post-Petition Default before and after
         giving effect to this DIP Financing Amendment and the borrowings contemplated
         hereby (other than the Prepetition Defaults), and (iii) no Material Adverse Effect
         shall have occurred since the Petition Date;

                 (b)    satisfactory corporate records, documents from public officials,
         officer’s certificates, and resolutions evidencing the Credit Parties’ due
         authorization of the transactions contemplated by the DIP Facility Documents; and

                (c)     such other documents, instruments, and certificates as any DIP
         Lender shall deem necessary or appropriate in connection with this DIP Financing
         Amendment and the transactions contemplated hereby.



                                                  43
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38        Page 125 of 163




          2.2.    DIP Financing Amendment. Administrative Agent shall have received a
  counterpart of this DIP Financing Amendment duly executed and delivered by a duly authorized
  officer of each Credit Party and each Lender.

          2.3.   Government and Third Party Approvals. All governmental and third party
  approvals necessary in connection with the financing contemplated hereby and the continuing
  operations of the Credit Parties shall have been obtained on satisfactory terms and shall be in full
  force and effect.

         2.4.    Petition Date. The Petition Date shall have occurred, and each Credit Party shall
  be a debtor and a debtor-in-possession in the Cases.

          2.5.   Financing Orders. Within three (3) Business Days of the Petition Date, the
  Bankruptcy Court shall have entered an Interim Order approving the terms of the DIP Financing
  Amendment, use of Cash Collateral and other arrangements as described therein, which shall be
  in form and substance satisfactory to Administrative Agent and each DIP Lender, and no later than
  thirty (30) days after the Petition Date, the Bankruptcy Court shall have entered a Final Order
  approving the terms of the DIP Financing Amendment, use of Cash Collateral and other
  arrangements as described therein, which shall be in form and substance satisfactory to
  Administrative Agent and each DIP Lender.

         2.6.    First Day Orders. The Bankruptcy Court shall have entered an order approving a
  cash management system for the Credit Parties and such other “first day” orders as any DIP Lender
  may require, in each case, in form and substance satisfactory to Administrative Agent and each
  DIP Lender.

         2.7.    Budget. The Lenders shall have received the initial Budget which shall be in form
  and substance satisfactory to Administrative Agent and each DIP Lender in their respective sole
  and absolute discretion.

          2.8.    Security and Lien Searches. Administrative Agent shall have received
  appropriate UCC search certificates reflecting no prior Liens encumbering the DIP Collateral of
  the Credit Parties for each jurisdiction requested by Administrative Agent; other than those being
  assigned or released on or prior to the DIP Amendment Effective Date or Liens permitted by
  Section 6.2 of the Credit Agreement. Collateral Agent shall have received executed copies of all
  such Collateral Documents as Collateral Agent may reasonably request to effectuate the grant of
  security interests by the Credit Parties in the Collateral to Collateral Agent to secure the
  Obligations.

         2.9.   Upfront Fee. The DIP Borrowers shall have paid to Administrative Agent for the
  account of each DIP Lender, an upfront fee in an amount equal to two percent (2.00%) of each
  such DIP Lender’s DIP New Money Commitments (prior to giving effect to the funding of any
  DIP New Money Loan) prior to or on the DIP Financing Amendment Effective Date.

          2.10. Expense Reimbursement. Administrative Agent and the DIP Lenders shall have
  each been reimbursed for all fees and expenses incurred by Administrative Agent and the DIP
  Lenders, as applicable, prior to the DIP Financing Amendment Effective Date, including without
  limitation the fees and expenses of Vinson & Elkins L.L.P., FTI Consulting, Inc. and Jones Day;
                                                  44
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38        Page 126 of 163




  provided that any such fees and expenses, to the extent not paid by the Credit Parties on or prior
  to the DIP Financing Amendment Effective Date, may, at the election of Administrative Agent, be
  funded as DIP New Money Loans even if the conditions precedent set forth in Sections 2.26(a) or
  2.26(d) of the Credit Agreement have not been satisfied and paid directly by Administrative Agent
  and, to the extent so paid, shall thereafter constitute DIP New Money Loans for all purposes under
  the DIP Facility Documents.

          2.11. Sale Plan. The Credit Parties shall have engaged and retained CR3 Partners, LLC
  or another investment bank or sale advisor acceptable to Administrative Agent and each DIP
  Lender in their respective sole discretion pursuant to an engagement letter with terms and
  conditions acceptable to Administrative Agent and each DIP Lender (as the same may be amended,
  supplemented or otherwise modified from time to time in form and substance acceptable to
  Administrative Agent and each DIP Lender in their respective sole discretion in all respects) to,
  among other things, (a) advise the Credit Parties in preparing a plan to pursue a sale of the equity
  in the Credit Parties or the operating assets of the Credit Parties and (b) deliver to Administrative
  Agent and each DIP Lender an outline of such plan at a date to be determined by Administrative
  Agent, which plan will include an estimated timeline and milestones consistent with this DIP
  Financing Amendment.

         2.12. Restructuring Committee. Prior to the Petition Date, the Credit Parties shall have
  formed a restructuring committee of their board of managers (the “Restructuring Committee”)
  and vested governance and authority in such Restructuring Committee to manage (x) the Cases,
  (y) any Plan/Sale Transaction, and (z) any restructuring or other transaction related thereto,
  pursuant to a delegation of authority and related governance documents in form, substance and
  scope acceptable to Administrative Agent and each DIP Lender in their respective sole discretion.

          2.13. No Material Adverse Effect. No Material Adverse Effect shall have occurred
  since the Petition Date.

  SECTION 3. Representations and Warranties. Each Credit Party represents and warrants to
  Administrative Agent and the Lenders that (a) this DIP Financing Amendment constitutes its legal,
  valid, and binding obligations, enforceable in accordance with the terms hereof (subject as to
  enforcement of remedies to any applicable bankruptcy, reorganization, moratorium, or other laws
  or principles of equity affecting the enforcement of creditors’ rights generally), (b) the Credit
  Agreement, as amended hereby, and the other DIP Facility Documents remain in full force and
  effect, and (c) other than the Prepetition Defaults disclosed on Exhibit A, there exists no Default,
  Event of Default or Post-Petition Default under the DIP Facility Documents after giving effect to
  this DIP Financing Amendment.

  SECTION 4. Further Assurances. The Credit Parties shall execute and deliver such further
  agreements, documents, instruments, and certificates in form and substance satisfactory to




                                                   45
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38       Page 127 of 163




  Administrative Agent and each DIP Lender, as Administrative Agent or any DIP Lender may deem
  necessary or appropriate in connection with this DIP Financing Amendment.

  SECTION 5. Miscellaneous.

          5.1.   Ratifications. Except as expressly modified by this DIP Financing Amendment,
  the terms and provisions of the Credit Agreement and the other DIP Facility Documents are ratified
  and confirmed and shall continue in full force and effect. Except as provided herein, this DIP
  Financing Amendment shall not constitute an amendment or waiver of any terms and provisions
  of the Credit Agreement and other DIP Facility Documents nor a waiver of the rights of
  Administrative Agent, Collateral Agent and the Lenders to insist upon compliance with each term,
  covenant, condition, or provision of the Credit Agreement and other DIP Facility Documents.

         5.2.    No Novation. This DIP Financing Amendment is not intended by the parties to be,
  and shall not be construed to be, a novation of the Credit Agreement and the other DIP Facility
  Documents or an accord and satisfaction in regard thereto.

         5.3.   Parties in Interest. All of the terms and provisions of this DIP Financing
  Amendment shall bind and inure to the benefit of the parties hereto and their respective successors
  and assigns. No third party beneficiaries are intended in connection with this Amendment.

           5.4.   Fees and Expenses. Each Credit Party agrees on a joint and several basis to pay
  all reasonable out-of-pocket costs and expenses of Administrative Agent and the DIP Lenders
  including, without limitation, those contemplated under Section 10.2 of the Credit Agreement and
  any other DIP Facility Document, and expressly including reasonable fees, charges and expenses
  of Vinson & Elkins L.L.P., Jones Day, and any financial advisor (including FTI Consulting, Inc.)
  to Administrative Agent or the DIP Lenders in connection with the preparation, negotiation,
  execution, delivery and administration of this DIP Financing Amendment and all other instruments
  or documents provided for herein or delivered or to be delivered hereunder or in connection
  herewith (all such costs and expenses, the “Administrative Agent’s and DIP Lenders’
  Expenses”). All of Administrative Agent’s and the DIP Lenders’ Expenses shall be payable by
  the Credit Parties on a monthly basis. In addition, each Credit Party agrees to save and hold
  harmless Administrative Agent and the DIP Lenders from all liability for Administrative Agent’s
  and DIP Lenders’ Expenses. All of Administrative Agent’s and DIP Lenders’ Expenses constitute
  Post-Petition Obligations under the DIP Facility Documents. Each Credit Party acknowledges that
  it will receive a summary invoice reflecting only the total amount due and that such summary
  invoice will not contain any narrative description of the services provided by Vinson & Elkins
  L.L.P., FTI Consulting, Inc., Jones Day, or any other consultant or advisor. Each Credit Party
  agrees that delivery of such summary invoices shall not, in any way constitute a waiver of any
  right or privilege of Administrative Agent and DIP Lenders associated with such invoices.
  Administrative Agent is authorized by each Credit Party and the Lenders, from time to time in
  Administrative Agent’s sole discretion, to make further DIP New Money Loans to DIP Borrowers,
  on behalf of all Lenders, which Administrative Agent deems necessary or desirable to pay any
  amount chargeable to or required to be paid by any Credit Party pursuant to the terms of the Credit
  Agreement and/or the other DIP Facility Documents, including payments of Administrative
  Agent’s and Lenders’ Expenses (any of such Loans are herein collectively referred to as
  “Protective Advances”); provided that Administrative Agent and the DIP Lenders shall have no

                                                  46
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38         Page 128 of 163




  obligation to make any Protective Advances, and the aggregate amount of outstanding Protective
  Advances plus, without duplication, the aggregate other DIP New Money Loans shall not exceed
  the DIP New Money Commitment. Protective Advances may be made even if the conditions
  precedent set forth in Section 2.26(d) of the Credit Agreement have not been satisfied. All
  obligations provided in this Section 5.4 shall survive any termination of this DIP Financing
  Amendment and the other DIP Facility Documents. Each Credit Party agrees and intends that each
  transfer to or for the benefit of Administrative Agent and the DIP Lenders made or to be made
  under this Section 5.4 are (a) made according to ordinary business terms between such Credit
  Party, Administrative Agent and the DIP Lenders taking into account the Credit Parties’ business
  and financial affairs and (b) intended by such Credit Party, Administrative Agent and the DIP
  Lenders to be a contemporaneous exchange for new value given to such Credit Party by
  Administrative Agent and the DIP Lenders as set forth herein.

          5.5.    Counterparts. This DIP Financing Amendment may be executed in counterparts,
  all of which taken together shall constitute one and the same instrument. Delivery of a counterpart
  by facsimile or other electronic transmission (e.g., .pdf) shall be effective as delivery of a manually
  executed original counterpart.

       5.6. COMPLETE AGREEMENT. THIS DIP FINANCING AMENDMENT, THE
  CREDIT AGREEMENT AND THE OTHER DIP FACILITY DOCUMENTS
  COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
  WITH RESPECT TO THE SUBJECT MATTER THEREOF AND MAY NOT BE
  CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
  SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.        THERE ARE NO
  UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

       5.7.  Release. SUBJECT TO THE FINANCING ORDERS, EACH OF THE CREDIT
  PARTIES ON THEIR OWN BEHALF AND ON BEHALF OF THEIR ESTATES,
  REPRESENTATIVES, DIRECTORS, OFFICERS, EMPLOYEES, INDEPENDENT
  CONTRACTORS, ATTORNEYS AND AGENTS, AND THEIR SUCCESSORS AND
  ASSIGNS (IN EACH CASE TO THE EXTENT PERMITTED BY APPLICABLE LAW)
  (COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY RELEASES, ACQUITS,
  FOREVER DISCHARGES AND COVENANTS NOT TO SUE THE ADMINISTRATIVE
  AGENT, THE COLLATERAL AGENT, THE LENDERS AND THEIR RESPECTIVE
  PARTNERS, EQUITYHOLDERS, DIRECTORS, MEMBERS, PRINCIPALS, AGENTS,
  ADVISORS, OFFICERS, PROFESSIONALS (INCLUDING, BUT NOT LIMITED TO,
  COUNSEL), SUBSIDIARIES AND AFFILIATES, AND THEIR SUCCESSORS AND
  ASSIGNS (SOLELY IN THEIR CAPACITIES AS SUCH, THE “RELEASED PARTIES”)
  FROM ANY AND ALL ACTS AND OMISSIONS OF THE RELEASED PARTIES, AND
  FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, AVOIDANCE ACTIONS,
  COUNTERCLAIMS, DEMANDS, CONTROVERSIES, COSTS, DEBTS, SUMS OF MONEY,
  ACCOUNTS, RECKONINGS, BONDS, BILLS, DAMAGES, OBLIGATIONS, LIABILITIES,
  OBJECTIONS, LEGAL PROCEEDINGS, EQUITABLE PROCEEDINGS, AND EXECUTIONS
  OF ANY NATURE, TYPE, OR DESCRIPTION WHICH THE RELEASING PARTIES HAVE
  OR MAY COME TO HAVE AGAINST THE RELEASED PARTIES, AT LAW OR IN EQUITY,
  BY STATUTE OR COMMON LAW, IN CONTRACT, IN TORT, INCLUDING
  BANKRUPTCY CODE CHAPTER 5 CAUSES OF ACTION, WHETHER THE LAW OF THE

                                                    47
Case 20-32633-sgj11 Doc 15 Filed 10/23/20            Entered 10/23/20 21:12:38         Page 129 of 163




  UNITED STATES OR ANY OTHER COUNTRY, UNION, ORGANIZATION OF FOREIGN
  COUNTRIES OR OTHERWISE, KNOWN OR UNKNOWN, SUSPECTED OR
  UNSUSPECTED, BUT EXCLUDING OBLIGATIONS UNDER THE DIP FACILITY
  DOCUMENTS ARISING AFTER THE DATE OF THE INTERIM ORDER (COLLECTIVELY,
  THE “RELEASED CLAIMS”). THE CREDIT PARTIES ON BEHALF OF THE RELEASING
  PARTIES FURTHER COVENANT NOT TO SUE THE RELEASED PARTIES ON ACCOUNT
  OF ANY RELEASED CLAIM. THIS PARAGRAPH IS IN ADDITION TO AND SHALL NOT
  IN ANY WAY LIMIT ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER
  BY THE RELEASING PARTIES IN FAVOR OF THE RELEASED PARTIES.
  NOTWITHSTANDING THE RELEASES AND COVENANTS IN FAVOR OF THE
  RELEASED PARTIES CONTAINED ABOVE IN THIS PARAGRAPH, SUCH RELEASES
  AND COVENANTS IN FAVOR OF THE RELEASED PARTIES SHALL BE DEEMED
  ACKNOWLEDGED AND REAFFIRMED BY THE CREDIT PARTIES EACH TIME THERE
  IS AN ADVANCE OF FUNDS, EXTENSION OF CREDIT, OR FINANCIAL
  ACCOMMODATION UNDER THE INTERIM ORDER AND THE DIP FACILITY
  DOCUMENTS.

          5.8.   No Implied Waivers. No failure or delay on the part of Administrative Agent or
  the Lenders in exercising, and no course of dealing with respect to, any right, power or privilege
  under this DIP Financing Amendment, the Credit Agreement or any other DIP Facility Document
  shall operate as a waiver thereof, nor shall any single or partial exercise of any right, power or
  privilege under this DIP Financing Amendment, the Credit Agreement or any other DIP Facility
  Document preclude any other or further exercise thereof or the exercise of any other right, power
  or privilege.

         5.9.    Arms-Length/Good Faith. This DIP Financing Amendment has been negotiated
  at arms-length and in good faith by the parties hereto.

          5.10. Interpretation. Wherever the context hereof shall so require, the singular shall
  include the plural, the masculine gender shall include the feminine gender and the neuter and vice
  versa. The headings, captions and arrangements used in this DIP Financing Amendment are for
  convenience only, shall not affect the interpretation of this DIP Financing Amendment, and shall
  not be deemed to limit, amplify or modify the terms of this DIP Financing Amendment, nor affect
  the meaning thereof.

          5.11. Severability. In case any one or more of the provisions contained in this DIP
  Financing Amendment shall for any reason be held to be invalid, illegal or unenforceable in any
  respect, such invalidity, illegality, or unenforceability shall not affect any other provision hereof,
  and this DIP Financing Amendment shall be construed as if such invalid, illegal, or unenforceable
  provision had never been contained herein.

         5.12. Credit Document. Each Credit Party acknowledges and agrees that this DIP
  Financing Amendment is a Credit Document. To the extent of a conflict or inconsistency between
  this Agreement and any of the other Credit Documents, this Agreement shall control.

        5.13. Review and Construction of Documents.                 Each Credit Party hereby
  acknowledges, represents and warrants to Administrative Agent, Collateral Agent and the Lenders

                                                   48
Case 20-32633-sgj11 Doc 15 Filed 10/23/20          Entered 10/23/20 21:12:38        Page 130 of 163




  that such Credit Party has (a) had the opportunity to consult with legal counsel of its own choice
  and has been afforded an opportunity to review this DIP Financing Amendment with its legal
  counsel, (b) reviewed this DIP Financing Amendment and fully understands the effects thereof
  and all terms and provisions contained herein, and (c) executed this DIP Financing Amendment of
  its own free will and volition. The recitals contained in this DIP Financing Amendment shall be
  construed to be part of the operative terms and provisions of this Agreement.

        5.14. INDEMNIFICATION. EACH CREDIT PARTY, ON A JOINT AND
  SEVERAL BASIS, HEREBY AGREES TO INDEMNIFY EACH AGENT AND EACH DIP
  LENDER FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
  LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
  EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER
  WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY SUCH
  AGENT OR DIP LENDER IN ANY WAY RELATING TO OR ARISING OUT OF ANY
  ACTION TAKEN OR OMITTED BY ANY AGENT OR ANY DIP LENDER UNDER THIS
  DIP FINANCING AMENDMENT OR IN ANY WAY RELATING TO THE DIP LOANS
  (THE “INDEMNIFIED LIABILITIES”); PROVIDED THAT, NO CREDIT PARTY
  SHALL BE LIABLE FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
  ACCOUNT OF THE APPLICABLE AGENT’S OR DIP LENDER’S GROSS
  NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
  NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.
  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 5.13 SHALL SURVIVE
  REPAYMENT OF THE OBLIGATIONS, ANY FORECLOSURE UNDER, OR ANY
  MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
  COLLATERAL DOCUMENTS AND TERMINATION OF THIS DIP FINANCING
  AMENDMENT.

       5.15. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED
  BY LAW, EACH CREDIT PARTY HEREBY WAIVES ANY RIGHT THAT IT MAY
  HAVE TO A TRIAL BY JURY OF ANY DISPUTE (WHETHER A CLAIM IN TORT,
  CONTRACT, EQUITY, OR OTHERWISE) ARISING UNDER OR RELATING TO THIS
  DIP FINANCING AMENDMENT, THE DIP FACILITY DOCUMENTS, OR ANY
  RELATED MATTERS, AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED
  BEFORE A JUDGE SITTING WITHOUT A JURY.

         5.16.   GOVERNING LAW.

              (a)  THIS DIP FINANCING AMENDMENT, THE FINANCING
         ORDERS, AND ALL OTHER DIP FACILITY DOCUMENTS SHALL BE
         DEEMED CONTRACTS MADE UNDER THE LAWS OF THE STATE OF NEW
         YORK AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
         WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
         EXCEPT TO THE EXTENT (1) FEDERAL LAWS GOVERN THE VALIDITY,
         CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF ALL OR
         ANY PART OF THIS DIP FINANCING AMENDMENT AND ALL DIP FACILITY
         DOCUMENTS OR (2) STATE LAW GOVERNS UCC COLLATERAL
         INTERESTS FOR PROPERTIES OUTSIDE THE STATE OF NEW YORK. EACH

                                                 49
Case 20-32633-sgj11 Doc 15 Filed 10/23/20    Entered 10/23/20 21:12:38   Page 131 of 163




        CREDIT PARTY AGREES THAT THE BANKRUPTCY COURT SHALL HAVE
        EXCLUSIVE JURISDICTION OVER PROCEEDINGS IN CONNECTION
        HEREWITH. IF THE BANKRUPTCY COURT ABSTAINS OR OTHERWISE
        DECLINES JURISDICTION, THE COURTS OF NEW YORK WILL HAVE
        JURISDICTION OVER PROCEEDINGS IN CONNECTION HEREWITH.

             (b)  EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE
        OF ANY LEGAL PROCESS UPON IT. IN ADDITION, EACH CREDIT PARTY
        HEREBY AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY
        EMAIL OR REGISTERED MAIL (IN THE CASE OF REGISTERED MAIL,
        RETURN RECEIPT REQUESTED) DIRECTED TO IT AT ITS ADDRESS
        DESIGNATED FOR NOTICE IN ACCORDANCE WITH THE CREDIT
        AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE
        COMPLETED UPON RECEIPT BY IT. NOTHING IN THIS SECTION 5.15
        SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY DIP
        LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
        PERMITTED BY LAW.

                                [Signature Pages Follow]




                                            50
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38          Page 132 of 163




         IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
  executed by their respective authorized officers on the date and year first above written.

  DIP BORROWERS:

   STUDIO MOVIE GRILL HOLDINGS, LLC               MOVIE GRILL CONCEPTS XXXV, LLC
   MOVIE GRILL CONCEPTS VII, LLC                  MOVIE GRILL CONCEPTS XXXVI, LLC
   MOVIE GRILL CONCEPTS IX, LLC                   MOVIE GRILL CONCEPTS XXXVII, LLC
   MOVIE GRILL CONCEPTS X, LLC                    MOVIE GRILL CONCEPTS XXXVIII, LLC
   MOVIE GRILL CONCEPTS XI, LLC                   MOVIE GRILL CONCEPTS XXXIX, LLC
   MOVIE GRILL CONCEPTS XII, LLC                  MOVIE GRILL CONCEPTS XL, LLC
   MOVIE GRILL CONCEPTS XIII, LLC                 MOVIE GRILL CONCEPTS XLI, LLC
   MOVIE GRILL CONCEPTS XIV, LLC                  MOVIE GRILL CONCEPTS XLII, LLC
   MOVIE GRILL CONCEPTS XV, LLC                   MOVIE GRILL CONCEPTS XLIII, LLC
   MOVIE GRILL CONCEPTS XVI, LLC                  MOVIE GRILL CONCEPTS XLIV, LLC
   MOVIE GRILL CONCEPTS XVII, LLC                 MOVIE GRILL CONCEPTS XLV, LLC
   MOVIE GRILL CONCEPTS XVIII, LLC                MOVIE GRILL CONCEPTS XLVI, LLC
   MOVIE GRILL CONCEPTS XIX, LLC                  MOVIE GRILL CONCEPTS XLVII, LLC
   MOVIE GRILL CONCEPTS XX, LLC                   MOVIE GRILL CONCEPTS XLVIII, LLC
   MOVIE GRILL CONCEPTS XXI, LLC                  MOVIE GRILL CONCEPTS XLIX, LLC
   MOVIE GRILL CONCEPTS XXII, LLC                 MOVIE GRILL CONCEPTS L, LLC
   MOVIE GRILL CONCEPTS XXIII, LLC                MOVIE GRILL CONCEPTS LI, LLC
   MOVIE GRILL CONCEPTS XXIV, LLC                 MOVIE GRILL CONCEPTS LII, LLC
   MOVIE GRILL CONCEPTS XXV, LLC                  MOVIE GRILL CONCEPTS LIII, LLC
   MOVIE GRILL CONCEPTS XXVI, LLC                 MOVIE GRILL CONCEPTS LIV, LLC
   MOVIE GRILL CONCEPTS XXVII, LLC                MOVIE GRILL CONCEPTS LV, LLC
   MOVIE GRILL CONCEPTS XXVIII, LLC               MOVIE GRILL CONCEPTS TRADEMARK
   MOVIE GRILL CONCEPTS XXIX, LLC                  HOLDINGS, LLC
   MOVIE GRILL CONCEPTS XXX, LLC                  MOVIE GRILL PARTNERS 3, LLC
   MOVIE GRILL CONCEPTS XXXI, LLC                 MOVIE GRILL PARTNERS 4, LLC
   MOVIE GRILL CONCEPTS XXXII, LLC                MOVIE GRILL PARTNERS 6, LLC
   MOVIE GRILL CONCEPTS XXXIII, LLC               MGC MANAGEMENT I, LLC
   MOVIE GRILL CONCEPTS XXXIV, LLC


   By: _________________________________          By: _________________________________
   Name:                                          Name:
   Title:                                         Title:




                 [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38          Page 133 of 163




                                            DIP BORROWERS (CONT’D):

                                            MOVIE GRILL CONCEPTS I, LTD.

                                            By: MGC MANAGEMENT I, LLC, its general
                                            partner


                                            By:
                                            Name:
                                            Title:

                                            MOVIE GRILL CONCEPTS III, LTD.

                                            By: Movie Grill Partners 3, LLC, its general partner


                                            By:
                                            Name:
                                            Title:

                                            MOVIE GRILL CONCEPTS IV, LTD.

                                            By: Movie Grill Partners 4, LLC, its general partner


                                            By:
                                            Name:
                                            Title:

                                            MOVIE GRILL CONCEPTS VI, LTD.

                                            By: Movie Grill Partners 6, LLC, its general partner


                                            By:
                                            Name:
                                            Title:




                [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38          Page 134 of 163




                                            DIP BORROWERS (CONT’D):

                                            STUDIO CLUB, LLC


                                            By:
                                            Name:
                                            Title:


                                            STUDIO CLUB 4, LLC


                                            By:
                                            Name:
                                            Title:




                [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38          Page 135 of 163




                                            GUARANTOR:

                                            OHAM HOLDINGS, LLC


                                            By:
                                            Name:
                                            Title:




                [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38          Page 136 of 163




                                            GOLDMAN SACHS SPECIALTY LENDING
                                            GROUP, L.P.,
                                            as Administrative Agent and Collateral Agent


                                            By:
                                            Name:
                                            Title:


                                            GOLDMAN SACHS BANK USA,
                                            as a Prepetition Lender and a DIP Lender


                                            By:
                                            Name:
                                            Title:




                [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20       Entered 10/23/20 21:12:38          Page 137 of 163




                                            CRESTLINE SPECIALTY LENDING II, L.P.,
                                            as a Prepetition Lender and a DIP Lender

                                            By: Crestline Management, L.P., its investment
                                            manager

                                            By: Crestline Investors, Inc., its general partner


                                            By:
                                            Name:
                                            Title:

                                            AMERICAN NATIONAL INSURANCE
                                            COMPANY,
                                            as a Prepetition Lender and a DIP Lender

                                            By: Crestline Management, L.P., its investment
                                            manager

                                            By: Crestline Investors, Inc., its general partner


                                            By:
                                            Name:
                                            Title:




                [SIGNATURE PAGE TO DIP FINANCING AMENDMENT – STUDIO MOVIE GRILL]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20           Entered 10/23/20 21:12:38         Page 138 of 163




                                              Exhibit A

                                   PREPETITION DEFAULTS

         Each of the following are existing breaches of the Credit Agreement that are hereby
  included as Prepetition Defaults:

  1.    An Event of Default under Section 8.1(c)(i) of the Credit Agreement has occurred as a
        result of Holdings’ and its Subsidiaries’ failure to maintain a Fixed Charge Coverage Ratio
        of greater than or equal to 1.50:1.00 as of the last day of the Fiscal Quarter ending June 30,
        2020 as required by Section 6.8(b) of the Credit Agreement.

  2.    An Event of Default under Section 8.1(c)(i) of the Credit Agreement has occurred as a
        result of Holdings’ and its Subsidiaries’ failure to maintain a Leverage Ratio of less than
        or equal to 4.25:1.00 as of the last day of the Fiscal Quarter ending June 30, 2020 as
        required by Section 6.8(c) of the Credit Agreement.

  3.    An Event of Default under Section 8.1(b)(ii) of the Credit Agreement has occurred as a
        result of OHAM Holdings, LLC’s failure to maintain a Total Net Leverage Ratio (as
        defined in the TowerBrook Securities Purchase Agreement) of less than or equal to
        6.50:1.00 for two consecutive Test Periods (as defined in the TowerBrook Securities
        Purchase Agreement) ending on March 31, 2020 and June 30, 2020, respectively, as
        required by Section 6.1(b) of the TowerBrook Securities Purchase Agreement.

  4.    Events of Default under Section 8.1(c)(i) of the Credit Agreement and Section 2(a)(iv) of
        the Second Amendment have occurred as a result of (a) the Credit Parties having entered
        into the “Subject Equipment Leases” (as defined in the First Amendment) in violation of
        Section 6.21 of the Credit Agreement, (b) SMG having guaranteed the applicable Credit
        Parties’ obligations under each such Subject Equipment Lease in violation of Section 6.1
        of the Credit Agreement and (c) Borrower Representative failing to satisfy the conditions
        set forth in Section 2(a)(iv) of the Second Amendment on or before July 31, 2020 with
        respect to such Subject Equipment Leases and related guarantees.

  5.    One or more Events of Default under Section 8.1(m) of the Credit Agreement have
        occurred as a result of Theater leases (other than any Theater lease or Theater leases which
        relate to Theaters which, either individually or in the aggregate, in the trailing twelve month
        period most recently ended for which financial statements have been delivered pursuant to
        Section 5.1(a) of the Credit Agreement contributed less than 10% of the Consolidated
        Adjusted EBITDA of the Credit Parties) (a) being in default as a result of the applicable
        Credit Party’s failure to observe or abide by any of the terms, conditions and covenants
        contained therein beyond any applicable grace periods allowing the applicable landlord to
        terminate such Theater lease, or (b) being the subject of a default notice sent by the
        applicable landlord to the applicable Credit Party or Administrative Agent with respect to
        a default for which all applicable grace periods have expired.

  6.    Events of Default under Section 8.1(a)(iii) of the Credit Agreement have occurred as a
        result of the Credit Parties failing to pay (a) interest due and owing on September 30, 2020

                                             EXHIBIT A-1
Case 20-32633-sgj11 Doc 15 Filed 10/23/20         Entered 10/23/20 21:12:38        Page 139 of 163




        pursuant to Sections 2.7(e) and 2.9 of the Credit Agreement, and (b) fees due and owing
        on September 30, 2020 pursuant to Sections 2.10(a) and 2.10(b) of the Credit Agreement.

  7.    Events of Default under Section 8.1(c)(ii) of the Credit Agreement have occurred as a result
        of the Credit Parties failing to timely deliver the financial statements, reports, and
        certifications required with respect to the month ending on August 30, 2020 pursuant to
        Sections 5.1(a) and 5.1(p) of the Credit Agreement.




                                            EXHIBIT A-2
Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38   Page 140 of 163




                                      Exhibit B

                                      BUDGET

                                    [See attached.]




                                      EXHIBIT B-1
Case 20-32633-sgj11 Doc 15 Filed 10/23/20        Entered 10/23/20 21:12:38    Page 141 of 163




                                           Exhibit C

                             DIP NEW MONEY COMMITMENTS


                                                 DIP New Money                  Pro
                  Lender
                                                  Commitment                 Rata Share
    Goldman Sachs Bank USA                        $14,577,943.21              63.94%
    Crestline Specialty Lending II, L.P.          $7,678,553.85               33.68%
    American National Insurance
                                                   $543,502.93                 2.38%
    Company
    Total                                         $22,800,000.00              100.00%




                                           EXHIBIT C-1
      Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38     Page 142 of 163




                                            Exhibit D

                            PREPETITION OUTSTANDING AMOUNTS
                                  (AS OF OCTOBER 23, 2020)

      Lender             Prepetition                             Prepetition
                                           Prepetition MDT
                       Revolving Loan                          Unpaid Interest            Total
                                            Loan Principal
                          Principal                            and Lender Fees
Goldman Sachs Bank
                             $0             $66,575,154.82      $1,320,517.42         $67,895,672.24
      USA
 Crestline Specialty
                            N/A             $35,066,737.75       $694,464.43          $35,761,202.18
  Lending II, L.P.
 American National
                            N/A             $2,482,091.71        $49,155.53           $2,531,247.24
Insurance Company
       Total                 $0             104,123,984.28      $2,064,137.39        $106,188,121.67




                                            EXHIBIT D-1
Case 20-32633-sgj11 Doc 15 Filed 10/23/20             Entered 10/23/20 21:12:38       Page 143 of 163




                                                Exhibit E

                            FORM OF POST-PETITION FUNDING NOTICE

  Date: ____________________


  GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as Administrative Agent
  2001 Ross Avenue, Suite 1800
  Dallas, Texas 75201
  Attention: Studio Movie Grill Holdings, LLC Account Manager
  Re:     Request for DIP New Money Loan

          This Request for DIP New Money Loan has been prepared and is being delivered to
  Administrative Agent pursuant to Section 2.26(c) of that certain Second Amended and Restated
  Credit and Guaranty Agreement dated as of March 29, 2019, by and among OHAM HOLDINGS,
  LLC, a Texas limited liability company (“Holdings”), STUDIO MOVIE GRILL HOLDINGS,
  LLC, a Texas limited liability company (“SMG”), the other parties signatory thereto as DIP
  Borrowers (together with SMG, collectively, the “DIP Borrowers” and, each individually, a “DIP
  Borrower”), GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as administrative
  agent (in such capacity, “Administrative Agent”) and collateral agent for the lenders thereunder,
  and the Lenders party thereto (as amended, supplemented or otherwise modified to date, the
  “Credit Agreement”). Capitalized terms in this document shall have the meanings assigned to
  them in the Credit Agreement unless otherwise provided herein or the context hereof otherwise
  requires.

         The DIP Borrowers hereby request that DIP Lenders make a DIP New Money Loan as
  follows:

                   (i)    Date of requested DIP New Money Loan is [_______________], 2020 (the
             “Credit Date”)1.

                   (ii)  Aggregate principal amount of requested DIP New Money Loan is
             $[_______________].

          Each undersigned Financial Officer of DIP Borrower Representative (in his or her
  representative capacity and not in his or her individual capacity) hereby represents, warrants and
  certifies on behalf of the DIP Borrowers, as of the date hereof and as of the requested and actual
  Credit Date, that:

                    (i)   all representations and warranties made by each Credit Party in the DIP
             Financing Amendment or in any statement or certificate after the DIP Financing
             Amendment Effective Date by such Credit Party in writing pursuant to any DIP Facility
             Document are true and correct in all material respects (except to the extent qualified by



  1
      Which shall be a Business Day.


                                                EXHIBIT E-1
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                Entered 10/23/20 21:12:38           Page 144 of 163




          materiality, in which case, such representations and warranties are true and correct in all
          respects);

                 (ii)   the Credit Parties are in compliance with the Budget subject to the Permitted
          Variances as demonstrated in Schedule I attached hereto;

                  (iii) the DIP Borrowers will apply the proceeds of the DIP New Money Loans
          only to Budgeted Expenses;

                 (iv)    as of the relevant Credit Date, and immediately after giving effect to such
          Credit Extension and the application of the proceeds thereof, no Post-Petition Default as to
          the DIP Loans shall have occurred and be continuing (except for (z) any Post-Petition
          Default arising solely as a result of the commencement of the Cases and (y) the Prepetition
          Defaults);

                  (v)    no Bankruptcy Court order has been entered authorizing the Credit Parties
          to obtain financing or credit pursuant to Section 364 of the Bankruptcy Code from any
          Person other than the DIP Lenders without the express prior written consent of
          Administrative Agent and Requisite Lenders (or Administrative Agent with the consent or
          direction of Requisite Lenders);

                 (vi)   the Final Order has been entered by the Bankruptcy Court not later than 30
          days following the Petition Date;

                 (vii) the Financing Orders are in full force and effect and have not been vacated,
          reversed, modified, or amended and, in the event that such order is the subject of any
          pending appeal, no performance of any obligation of any party to the Credit Agreement
          has been stayed pending appeal;

                 (viii) the requested DIP New Money Loans do not exceed the undrawn DIP New
          Money Commitments [and the Requested DIP New Money Loans do not exceed the
          Interim DIP New Money Undrawn Amount]2;

                   (ix)    Administrative Agent and the DIP Lenders have each been reimbursed for
          all fees and expenses incurred by Administrative Agent and the DIP Lenders, as applicable,
          on or prior to the date of the requested DIP New Money Loan, including without limitation
          the fees and expenses of Vinson & Elkins L.L.P., FTI Consulting, Inc. and Jones Day; and

                 (x)     as of the relevant Credit Date, and immediately after giving effect to such
          Credit Extension, Holdings and its Subsidiaries have no greater than $1,000,000 of balance
          sheet Cash.

         The proceeds of the DIP New Money Loans requested on the Credit Date are to be made
  available by Administrative Agent to DIP Borrowers at the DIP Funding Account as follows:


  2
   Bracketed language to be included for any borrowing of DIP New Money Loans requested prior to the Bankruptcy
  Court’s approval of the Final Order.


                                                  EXHIBIT E-2
Case 20-32633-sgj11 Doc 15 Filed 10/23/20    Entered 10/23/20 21:12:38   Page 145 of 163




                                        Bank Name:
                                        Bank Address:
                                        ABA Number:
                                        Account Number:
                                        Attention:
                                        Reference:



                                [Signature Page Follows]




                                       EXHIBIT E-3
Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38   Page 146 of 163




                                       STUDIO MOVIE GRILL HOLDINGS, LLC,
                                       as DIP Borrower Representative


                                       By:    ____________________________________
                                       Name:
                                       Title: Chief Financial Officer



                                       By:    ____________________________________
                                       Name: William Snyder
                                       Title: Chief Restructuring Officer




                                      EXHIBIT E-4
Case 20-32633-sgj11 Doc 15 Filed 10/23/20    Entered 10/23/20 21:12:38   Page 147 of 163




                                     SCHEDULE I

                             [Attach Budget reconciliation.]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20    Entered 10/23/20 21:12:38   Page 148 of 163




                                     SCHEDULE II

                           [Describe and explain any defaults.]
Case 20-32633-sgj11 Doc 15 Filed 10/23/20   Entered 10/23/20 21:12:38   Page 149 of 163




                                     EXHIBIT 2

                                      BUDGET




                                       Exhibit 2
  US 7428642v.17
                                      Case 20-32633-sgj11 Doc 15 Filed 10/23/20                                   Entered 10/23/20 21:12:38                         Page 150 of 163
Studio Movie Grill Holdings, LLC, et. al., the Debtors
Weekly Cash Flow Forecast

  Week ‐‐>                               Est           1              2            3         4         5           6            7           8            9           10          11          12           13        13 Week
  Cash Week End Friday ‐‐>            23‐Oct‐20    30‐Oct‐20       6‐Nov‐20    13‐Nov‐20 20‐Nov‐20 27‐Nov‐20    4‐Dec‐20    11‐Dec‐20   18‐Dec‐20    25‐Dec‐20    1‐Jan‐21    8‐Jan‐21    15‐Jan‐21    22‐Jan‐21     22‐Jan
  Cash Flow ‐ $000
  Collections (incl Sls Tax)                               373          334         373       373       373          341         373         373          373          373         341         373          373        4,750
  Disbursements
  Payroll and related                                      228          424          75        390      202          389          73          389          72          517          71         388            71       3,290
  Studio payments ‐ current                                 74           54          54         54       54           54          54           54          54           54          54          54            54         717
  Food & Beverage ‐ current                                 60           60          60         60       60           60          60           60          60           60          60          60            60         780
  Rent, Prop Taxes & Related                                 0            0           0         55      120            0           0        2,296           0        1,279           0           0            34       3,784
  Utilities, R&M                                             7            7           7        351        7            7           7          351           7            7           7           7           351       1,122
  Sales tax, alcohol tax, etc.                               0            0           0        169        0            0           0          147           0            0           0           0           161         477
  Connectivity and Leases                                  207          108          78        207       78          108          78           78         207          108          78          78           207       1,623
  Insurance (P&C, GL, WC)                                  218          125          10          0        0          125           0           10           0          125           0          10             0         625
  All other expenses                                        83           64          52         77       56           63          52           73          56           66          52          61            67         822
  Total Operating Disbursements                            877          841         336      1,363      577          806         324        3,458         456        2,216         322         658         1,006      13,240
  Operating Cash Flow                                     (504)        (507)         38      (990)      (204)       (465)         50       (3,084)         (83)     (1,843)         18         (284)        (633)      (8,490)
  Pre‐petition allowed expenses                             40           40       1,268        40        40           40          40          40           40           40          40          40           40        1,750
  Operating Cash Flow (Adj)                               (544)        (547)      (1,230)   (1,030)     (244)       (505)         10       (3,125)        (123)     (1,883)        (22)        (325)        (673)     (10,241)
  Non‐operating Disbursements
  Debtor. Lender Prof Fees (escrow)                      1,463          349         221       291       217          236         364         291          143          193         364         291          190        4,612
  UCC Fees (escrow)                                          0            0          75         0         0            0          75           0            0            0          75           0            0          225
  UST, Claims Agent                                          0            0          46         0         0            0          46           0            0            0           0         186            0          278
  Normal Course Prof                                        12            9           8         8        18            8           8           8            8           18           8           8            8          130
  Utility Deposit                                            0            0           0       228         0            0           0           0            0            0           0           0            0          228
  Debt Service                                             456            0           0         0        43            0           0           0           68            0           0           0          100          667
  Total Non‐operating                                    1,931          358         350       526       277          244         493         299          219          211         447         485          298        6,140
  Net Cash Flow                                          (2,475)       (906)      (1,580)   (1,556)     (521)       (749)       (484)      (3,423)        (342)     (2,094)       (469)        (809)        (971)     (16,380)

  DIP Draw                                           2,100           900        1,600        1,500      500          800         500        3,400         300        2,100         500         800         1,000      16,000
  Ending Cash*                            549          174           168          188          132      111          162         178          155         113          119         150         140           169         169
  * 10/23/2020 ending cash is a preliminary estimate subject to final cash reconciliation




                                                                                                           Page 1 of 1                                                                                      Printed: 10/23/2020
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                               Entered 10/23/20 21:12:38                       Page 151 of 163




                                                               EXHIBIT 3

           SCHEDULE OF PREPETITION CREDIT AGREEMENT DOCUMENTS

  1.      Second Amended and Restated Credit and Guaranty Agreement dated as of March 29, 2019, among OHAM Holdings, LLC, a Texas
          limited liability company (“Holdings”), Studio Movie Grill Holdings, LLC, a Texas limited liability company (“SMG”), as Borrowers, the
          other Credit Parties party thereto from time to time, the Lenders party thereto from time to time, and Goldman Sachs Specialty
          Lending Group, L.P., as administrative agent for the Lenders and collateral agent for the Lenders (the “Agent”), (as amended,
          restated, amended and restated, supplemented or otherwise modified from time to time, the “Prepetition Credit Agreement”).
  2.      Waiver, Consent and First Amendment to Second Amended and Restated Credit and Guaranty Agreement, dated as of March 13,
          2020.
  3.      Second Amendment to Second Amended and Restated Credit and Guaranty Agreement, dated as of June 30, 2020.
  4.      Third Amendment and Limited Consent to Second Amended and Restated Credit and Guaranty Agreement, dated as of October 22,
          2020.
  5.      Pledge and Security Agreement dated as of October 25, 2011 (as amended, restated, amended and restated, supplemented or
          otherwise modified from time to time, the “Security Agreement”), by and among the Credit Parties from time to time party thereto
          and the Agent.
  6.      Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XVI, LLC, a Texas limited liability
          company, as a Credit Party, dated July 9, 2012.
  7.      Pledge Supplement by MOVIE GRILL CONCEPTS XVI, LLC, a Texas limited liability company, and SMG.
  8.      Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XV, LLC, a Texas limited liability
          company, as a Credit Party, dated December 28, 2012.
  9.      Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XVII, LLC , a Texas limited liability
          company, as a Credit Party, dated March 26, 2013.
  10.     Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XVIII, LLC, a Texas limited liability
          company, as a Credit Party, dated May 28, 2013.
  11.     Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XIX, LLC, a Texas limited liability
          company, as a Credit Party, dated August 22, 2013.
  12.     Pledge Supplement by Movie Grill Concepts XIX, LLC and SMG, dated August 22, 2013.
  13.     Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XXI, LLC, a Texas limited liability
          company, as a Credit Party, dated August 29, 2013.
  14.     Pledge Supplement by Movie Grill Concepts XXI, LLC and SMG, dated August 29, 2013.
  15.     Consent and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XX, LLC, a Texas limited liability
          company, as a Credit Party, dated September 17, 2013.
  16.     Pledge Supplement by Movie Grill Concepts XX, LLC and SMG, dated September 17, 2013.
  17.     Consent, Limited Waiver and Joinder under Credit and Guaranty Agreement adding MOVIE GRILL CONCEPTS XXIII, LLC, a Texas
          limited liability company, as a Credit Party, dated November 13, 2013.
  18.     Pledge Supplement by Movie Grill Concepts XXIII, LLC and SMG, dated November 13, 2013.
  19.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXV, LLC, a Texas limited liability company,
          as a Credit Party, dated December 18, 2013.
  20.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXVI, LLC, a Texas limited liability company,
          as a Credit Party, dated December 18, 2013.
  21.     Pledge Supplement by Movie Grill Concepts XXV, LLC and SMG, dated December 18, 2013.
  22.     Pledge Supplement by Movie Grill Concepts XXVI, LLC and SMG, dated December 18, 2013.
  23.     Waiver, Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXII, LLC, a Texas limited liability
          company, as a Credit Party, dated January 6, 2014.
  24.     Pledge Supplement by Movie Grill Concepts XXII, LLC and SMG, dated January 6, 2014.
  25.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXVII, LLC, a Texas limited liability company,
          as a Credit Party, dated February 7, 2014.
  26.     Pledge Supplement by Movie Grill Concepts XXVII, LLC and SMG, dated February 7, 2014.
  27.     Waiver, Consent and Joinder under Credit and Guaranty Agreement by Movie Grill Concepts XXVIII, LLC, a Texas limited liability
          company, and SMG, dated March 28, 2014.
  28.     Pledge Supplement by Movie Grill Concepts XXVIII, LLC and SMG, dated March 28, 2014.
  29.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXIV, LLC, a Texas limited liability company,
          as a Credit Party, dated April 21, 2014.
  30.     Pledge Supplement by Movie Grill Concepts XXIV, LLC and SMG, dated April 21, 2014.




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                              Entered 10/23/20 21:12:38                       Page 152 of 163



  31.     Waiver, Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXXI, LLC, a Texas limited liability
          company, as a Credit Party, dated May 14, 2015.
  32.     Pledge Supplement by Movie Grill Concepts XXXI, LLC, dated May 14, 2015.
  33.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXIX, LLC, a Texas limited liability company,
          as a Credit Party, dated August 5, 2015.
  34.     Pledge Supplement by Movie Grill Concepts XXIX and SMG, dated August 5, 2015.
  35.     Consent and Joinder under Credit and Guaranty Agreement adding Movie Grill Concepts XXXVI, LLC, a Texas limited liability
          company, as a Credit Party, dated April 1, 2016.
  36.     Pledge Supplement by Movie Grill Concepts XXXVI, LLC and SMG, dated April 1, 2016.
  37.     Pledge Supplement by Movie Grill Concepts XX, LLC, dated December 22, 2016.
  38.     Waiver, Consent and Joinder under Amended and Restated Credit and Guaranty Agreement adding each of MOVIE GRILL CONCEPTS
          XLVI, LLC, a Texas limited liability company; MOVIE GRILL CONCEPTS XLVII, LLC, a Texas limited liability company; MOVIE GRILL
          CONCEPTS XLVIII, LLC, a Texas limited liability company; MOVIE GRILL CONCEPTS XLIX, LLC, a Texas limited liability company and
          MOVIE GRILL CONCEPTS L, LLC, a Texas limited liability company, as Credit Parties, dated July 31, 2018.
  39.     Pledge Supplement by Theodore George Croft Jr., dated February 22, 2019.
  40.     Confirmation, Reaffirmation, Joinder and Ratification Agreement adding Holdings as a Credit Party, dated March 29, 2019.
  41.     Counterpart Agreement adding Movie Grill Concepts LI, LLC, a Texas limited liability company; Movie Grill Concepts LII, LLC, a Texas
          limited liability company; Movie Grill Concepts LIII, LLC, a Texas limited liability company; Movie Grill Concepts LIV, LLC, a Texas
          limited liability company and Movie Grill Concepts LV, LLC, a Texas limited liability company, as Credit Parties, dated November 26,
          2019.
  42.     Deposit Account Control Agreement dated as of October 25, 2011, by and among SMG, the Agent and Capital One, National
          Association.
  43.     Deposit Account Control Agreement dated as of October 25, 2011, by and among Movie Grill Concepts X, LLC, the Agent and Capital
          One, National Association.
  44.     Deposit Account Control Agreement dated as of October 25, 2011 by and among Movie Grill Concepts XII, LLC, the Agent and Capital
          One, National Association.
  45.     Deposit Account Control Agreement dated as of October 9, 2013 by and among Movie Grill Concepts XII, LLC, the other Credit Parties
          party thereto from time to time, the Agent and Capital One, National Association.
  46.     Supplement to Deposit Account Control Agreement dated as of November 13, 2013 by and among Movie Grill Concepts XVIII, LLC,
          the Agent and Capital One, National Association.
  47.     Supplement to Deposit Account Control Agreement dated as of November 13, 2013 by and among Movie Grill Concepts XXI, LLC, the
          Agent and Capital One, National Association.
  48.     Supplement to Deposit Account Control Agreement dated as of November 7, 2014 by and among Movie Grill Concepts XX, LLC,
          Movie Grill Concepts XXIV, LLC, Movie Grill Concepts XXVI, LLC, Movie Grill Concepts XXVIII, LLC, the Agent and Capital One, National
          Association.
  49.     Supplement to Deposit Account Control Agreement dated as of February 26, 2015 by and among Movie Grill Concepts XXV, LLC, the
          Agent and Capital One, National Association.
  50.     Supplement to Deposit Account Control Agreement dated as of February 26, 2015 by and among Movie Grill Concepts XXII, LLC, the
          Agent and Capital One, National Association.
  51.     Supplement to Deposit Account Control Agreement dated as of August 31, 2016 by and among Movie Grill Concepts XIX, LLC, Movie
          Grill Concepts XXIII, LLC, Movie Grill Concepts XXVII, LLC, Movie Grill Concepts XXXI, LLC, the Agent and Capital One, National
          Association.
  52.     Supplement to Deposit Account Control Agreement dated as of August 31, 2017 by and among Movie Grill Concepts XXXVIII, LLC, the
          Agent and Capital One, National Association.
  53.     Supplement to Deposit Account Control Agreement dated as of August 31, 2017 by and among Movie Grill Concepts XXXVII, LLC, the
          Agent and Capital One, National Association.
  54.     Supplement to Deposit Account Control Agreement dated as of August 31, 2017 by and among Movie Grill Concepts XXXVII, LLC, the
          Agent and Capital One, National Association.
  55.     Supplement to Deposit Account Control Agreement dated as of August 31, 2017 by and among Movie Grill Concepts XXXVII, LLC, the
          Agent and Capital One, National Association.
  56.     Supplement to Deposit Account Control Agreement dated as of August 31, 2017 by and among Movie Grill Concepts XXXVI, LLC, the
          Agent and Capital One, National Association.
  57.     Supplement to Deposit Account Control Agreement dated as of March 15, 2017 by and among Movie Grill Concepts XXXVIII, LLC, the
          Agent and Capital One, National Association.
  58.     Supplement to Deposit Account Control Agreement dated as of December 29, 2017 by and among Movie Grill Concepts XX, LLC, the
          Agent and Capital One, National Association.
  59.     Supplement to Deposit Account Control Agreement dated as of December 29, 2017 by and among Movie Grill Concepts XXX, LLC, the
          Agent and Capital One, National Association.




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                               Entered 10/23/20 21:12:38                       Page 153 of 163



  60.     Supplement to Deposit Account Control Agreement dated as of February 1, 2019 by and among Movie Grill Concepts XLV, LLC, the
          Agent and Capital One, National Association.
  61.     Supplement to Deposit Account Control Agreement dated as of March 27, 2019 by and among Holdings, the Agent and Capital One,
          National Association.
  62.     Supplement to Deposit Account Control Agreement dated as of November 26, 2019 by and among Movie Grill Concepts XXXII, LLC,
          the Agent and Capital One, National Association.
  63.     Supplement to Deposit Account Control Agreement dated as of November 26, 2019 by and among SMG, the Agent and Capital One,
          National Association.
  64.     Supplement to Deposit Account Control Agreement dated as of November 26, 2019 by and among Movie Grill Concepts XL, LLC, the
          Agent and Capital One, National Association.
  65.     Blocked Account Control Agreement dated as of October 16, 2017, by and among SMG, the other Credit Parties party thereto from
          time to time, the Agent and JPMorgan Chase Bank, N.A.
  66.     Amendment No. 1 to Blocked Account Control Agreement dated as of January 28, 2019,
  67.     Trademark Security Agreement dated as of October 25, 2011, executed by Movie Grill Concepts Trademark Holdings, LLC, a Texas
          limited liability company (“Trademark Holdings”), in favor of the Agent, recorded with the United States Patent and Trademark
          Office (the “USPTO”) on October 26, 2011, at Reel/Frame 4648/0839.
  68.     Trademark Security Agreement dated as of August 31, 2016, executed by Trademark Holdings in favor of the Agent, recorded with
          the USPTO on September 1, 2015, at Real/Frame 5868/0355.
  69.     Trademark Security Agreement dated as of May 11, 2018, executed by Trademark Holdings in favor of the Agent, recorded with the
          USPTO on August 15, 2018, at Reel/Frame 6413/0926.
  70.     Trademark Security Agreement dated as of August 9, 2018, executed by Trademark Holdings in favor of the Agent, recorded with the
          USPTO on August 9, 2018, at Reel/Frame 6409/0756.
  71.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 25, 2011, by
          Movie Grill Concepts I, Ltd., a Texas limited partnership, to Charles S. Brown and the Agent and relating to the property located at
          Berkeley Square, Plano, TX, recorded in Collin County, TX on October 26, 2011 (No. 20111026001148580).
  72.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 25, 2011, by
          Movie Grill Concepts III, Ltd., a Texas limited partnership, to Charles S. Brown and the Agent and relating to the property located at
          Arlington Highlands, Arlington, TX, recorded in Tarrant County, TX on October 26, 2011 (No. D211259596).
  73.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 25, 2011, by
          Movie Grill Concepts VII, LLC, a Texas limited liability company, to Charles S. Brown and the Agent and relating to the property
          located at 1600 S. Stemmons Fwy., Lewisville, TX 75067, recorded in Denton County, TX on October 26, 2011 (No. 2011-101717).
  74.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 25, 2011, by
          Movie Grill Concepts IX, LLC, a Texas limited liability company, to Charles S. Brown and the Agent and relating to the property
          located at 805 Town and Country Lane, Dallas, TX, recorded in Dallas County, TX on October 25, 2011 (No. 201100279457).
  75.     Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases dated as of October 25, 2011, by Movie
          Grill Concepts XII, LLC, a Texas limited liability company, to the Agent and relating to the property located at 2880 Holcomb Bridge
          Road, Alpharetta, GA 30022, recorded in Fulton County, GA on October 31, 2011 in Book 50539, Page 321.
  76.     First Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on September 13, 2013 in Book 53120, Page 652.
  77.     Second Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on November 13, 2014 in Book 54363, Page 250.
  78.     Third Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on September 20, 2016 in Book 56638, Page 270.
  79.     Fourth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on June 1, 2018 in Book 58850, Page 217.
  80.     Fifth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on April 19, 2019 in Book 59925, Page 359.
  81.     Sixth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Fulton
          County, GA on September 18, 2019 in Book 60536, Page 554.
  82.     Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 25, 2011, by Movie
          Grill Concepts XIII, LLC to the Agent and relating to the property located at 1 Rice Lake Square, Wheaton, IL, recorded in DuPage
          County, IL on November 2, 2011 (No. R2011-132117).
  83.     First Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          DuPage County, IL on September 18, 2013 (No. R2013-133543).
  84.     Second Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          DuPage County, IL on November 18, 2014 (No. R2014-108453).
  85.     Third Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          DuPage County, IL on September 19, 2016 (No. R2016-100855).




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                               Entered 10/23/20 21:12:38                       Page 154 of 163



  86.     Fourth Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          DuPage County, IL on June 1, 2018 (No. R2018-048479).
  87.     Fifth Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          DuPage County, IL on April 18, 2019 (No. R2019-028845).
  88.     Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases dated as of April 5, 2012, by Movie Grill
          Concepts XIV, LLC to the Agent and relating to the property located at 3900 Venture Pointe, Store #10101, Duluth, GA 30096,
          recorded in Gwinnet County, GA on April 9, 2012 in Book 51289, Page 833.
  89.     First Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Gwinnet
          County, GA on October 9, 2012 at Book 51701, Page 672.
  90.     Second Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in
          Gwinnet County, GA on September 18, 2013 in Book 52523, Page 487.
  91.     Third Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Gwinnet
          County, GA on November 13, 2014 in Book 53230, Page 667.
  92.     Fourth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in
          Gwinnet County, GA on September 20, 2016 in Book 54598, Page 706.
  93.     Fifth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Gwinnet
          County, GA on July 2, 2018 in Book 55982, Page 178.
  94.     Sixth Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Gwinnet
          County, GA on April 18, 2019 in Book 56535, Page 213.
  95.     Seventh Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in
          Gwinnet County, GA on September 19, 2019 in Book 56892, Page 802.
  96.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of July 9, 2012, by Movie
          Grill Concepts XVI, LLC to Charles S. Brown and the Agent and relating to the property located at 13933 N. Central Expy., Dallas, TX
          75243, recorded in Dallas County, TX on July 11, 2012 (No. 201200198961).
  97.     Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of February 15, 2013, by
          Movie Grill Concepts XV, LLC to Barrister’s Title Services of the Carolinas, LLC and the Agent and relating to the property located at
          Epicentre, 210 East Trade St., Charlotte, NC, recorded in Mecklenburg County, NC on February 15, 2013 (No. 2013023619).
  98.     First Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on September 24, 2013 (No. 2013151472).
  99.     Second Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on November 17, 2014 (No. 2014133271).
  100.    Third Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on September 19, 2016 (No. 2016125038).
  101.    Fourth Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on June 4, 2018 (No. 2018068557).
  102.    Fifth Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on April 22, 2019 (No. 2019046846).
  103.    Sixth Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on September 18, 2019 (No. 2019123373).
  104.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of June 14, 2013, by Movie
          Grill Concepts XVII, LLC to the Agent and relating to the property located at 3535 W. 86th St., Indianapolis, IN 46268, recorded in
          Marion County, IN on June 19, 2013 (No. A201300072719).
  105.    First Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in Marion
          County, IN on September 19, 2013 (No. A201300114504).
  106.    Second Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Marion County, IN on September 20, 2016 (No. A201600103614).
  107.    Third Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Marion County, IN on September 18, 2019 (No. A201900091090).
  108.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of December 11, 2013, by
          Movie Grill Concepts XIX, LLC to First American Title Insurance Company and the Agent and relating to the property located at Simi
          Valley Town Center, Unit B1-100, Simi Valley, CA, recorded in Ventura County, CA on December 12, 2013 (No. 20131212-00198788-
          0).
  109.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of August 28, 2017, by
          Movie Grill Concepts XX, LLC to First American Title Insurance Company and the Agent and relating to the property located at 2733
          Calloway Drive, Bakersfield, CA 93312, recorded in Kern County, CA on October 11, 2017 (No. 217136527).
  110.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 29, 2013, by
          Movie Grill Concepts XXI, LLC to Charles S. Brown and the Agent and relating to the property located at 10110 E. Technology Blvd.,
          Dallas, TX 75220, recorded in Dallas County, TX on October 29, 2013 (No. 201300337066).




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                              Entered 10/23/20 21:12:38                      Page 155 of 163



  111.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of November 21, 2013, by
          Movie Grill Concepts XX, LLC to First American Title Insurance Company and the Agent and relating to the property located at 5140
          Commons Drive, Rocklin, CA 95677, recorded in Placer County, CA on November 26, 2013 (No. 2013-0110033-00).
  112.    Amended and Restated Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of
          November 30, 2017, by Movie Grill Concepts XXIII, LLC to Charles S. Brown and the Agent and relating to the property located at
          Pearland Pkwy. and Beltway 8, Pearland, TX, recorded in Harris County, TX on October 12, 2018 (No. RP-2018-468452).
  113.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of October 17, 2014, by Movie
          Grill Concepts XXV, LLC to the Agent and relating to the property located at 53 S. 69th St., Upper Darby, PA 19082, recorded in
          Delaware County, PA on October 23, 2014 (No. 2014054598).
  114.    First Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Delaware County, PA on December 22, 2014 (No. 2014064048).
  115.    Second Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Delaware County, PA on September 30, 2016 (No. 2016052361).
  116.    Third Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Delaware County, PA on June 12, 2018 (No. 2018027791).
  117.    Fourth Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Delaware County, PA on May 2, 2019 (No. 2019021682).
  118.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of January 31, 2014, by Movie
          Grill Concepts XXVI, LLC to the Agent and relating to the property located at 210 W. 87th St., Chicago, IL 60620, recorded in Cook
          County, IL on February 4, 2014 (No. 1403508041), as amended by the
  119.    First Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of January
          31, 2014 recorded in Cook County, IL on November 14, 2014 (No. 1431844074), the
  120.    Second Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of
          January 31, 2014 recorded in Cook County, IL on September 19, 2016 (No. 1626319223), the
  121.    Third Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of
          January 31, 2014 recorded in Cook County, IL on June 7, 2018 (No. 1815862007), and the
  122.    Fourth Amendment to Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of
          January 31, 2014 recorded in Cook County, IL on April 22, 2019 (No. 1911257099).
  123.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of March 11, 2015, by
          Movie Grill Concepts XXII, LLC to Charles S. Brown and the Agent and relating to the property located at The Village at Cumberland
          Park, Tyler, TX, recorded in Smith County, TX on March 12, 2015 (No. 20150100011174).
  124.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of January 9, 2015, by
          Movie Grill Concepts XXVII, LLC to Charles S. Brown and the Agent and relating to the property located at 4800 Highway 121, The
          Colony, TX 75056, recorded in Denton County, TX on January 12, 2015 (No. 2015-3362).
  125.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated May 6, 2014, by Movie Grill
          Concepts XXVIII, LLC to Charles S. Brown and the Prepetition and relating to the property located at 12 Town Center, Colleyville, TX
          76034 (Theater Lease), recorded in Tarrant County, TX on May 13, 2014 (No. D214097180), as supplemented by the Correction
          Affidavit under Section 5.028, Texas Property Code recorded November 26, 2014 (No. D214258798).
  126.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated May 6, 2014, by Movie Grill
          Concepts XXVIII, LLC to Charles S. Brown and the Prepetition and relating to the property located at 12 Town Center, Colleyville, TX
          76034 (Restaurant Lease), recorded in Tarrant County, TX on May 13, 2014 (No. D214097193).
  127.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of August 19, 2014, by Movie
          Grill Concepts XXIV, LLC to the Prepetition and relating to the property located at 12332 University Mall Court, Tampa, FL 33612,
          recorded in Hillsborough County, FL on August 20, 2014 (No. 2014275277).
  128.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of February 12, 2018, by
          Movie Grill Concepts XXX, LLC to the Prepetition and relating to the property located at 8118 US Hwy. 192, Kissimmee, FL, recorded
          in Osceola County, FL on August 29, 2018 (No. 2018131088).
  129.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of August 31, 2015, by
          Movie Grill Concepts XXXI, LLC to Charles S. Brown and the Prepetition and relating to the property located at Lincoln Square,
          Arlington, TX, recorded in Tarrant County, TX on August 31, 2015 (No. D215197315).
  130.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of July 15, 2016, by Movie Grill
          Concepts XXXVI, LLC to the Prepetition and relating to the property located at 7718 113th Street N., Seminole, FL 33772, recorded in
          Pinellas County, FL on July 19, 2016 (No. 2016218951).
  131.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of December 4, 2018, by
          Movie Grill Concepts XXXII, LLC to Barrister’s Title Services of the Carolinas, LLC and the Prepetition and relating to the property
          located at Prosperity Market Shopping Center, 5336 Prosperity Church Road, Charlotte, NC, recorded in Mecklenburg County, NC on
          December 11, 2018 (No. 2018152601).
  132.    First Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on April 22, 2019 (No. 2019046839).




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                             Entered 10/23/20 21:12:38                      Page 156 of 163



  133.    Second Amendment to Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing recorded in
          Mecklenburg County, NC on September 18, 2019 (No. 2019123459).
  134.    Leasehold Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of September 29, 2017, by
          Movie Grill Concepts XXXVII, LLC to First American Title Insurance Company and the Prepetition and relating to the properties
          located at 8200 3rd St., Downey, CA 90241, 408, 410 S. Myrtle Ave., Monrovia, CA 91016 and 340 Eureka St., Redlands, CA 92374,
          recorded in San Bernardino County, CA on December 5, 2017 (No. 2017-0515672).
  135.    Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases dated as of May 11, 2018, by Movie Grill
          Concepts XXXVIII, LLC to the Prepetition and relating to the property located at 40 Powers Ferry Road, Marietta, GA 30067, recorded
          in Cobb County, GA on May 31, 2018 (No. 018-0066194).
  136.    First Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Cobb
          County, GA on April 18, 2019 (No. 2019-0042844) and the
  137.    Second Amendment to Leasehold Deed to Secure Debt, Security Agreement and Assignment of Rents and Leases recorded in Cobb
          County, GA on March 29, 2019 (No. 2019-0109889).
  138.    Leasehold Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing dated as of February 22, 2019, by
          Movie Grill Concepts XLIII, LLC to the Agent and relating to the property located at Willow Grove, PA.
  139.    Landlord Personal Property Collateral Access Agreement dated as of December 1, 2016, by Red River Park Central, LLC, as Landlord,
          to and for the benefit of the Agent and relating to the property located at 12404 Park Central, Dallas, TX 75251.
  140.    UCC-1 Financing Statement filed on October 21, 2011 as File No. 11-0030966531 with the Secretary of State of the State of Texas,
          listing SMG, as debtor, and Agent, as secured party.
  141.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295302, amending Initial File No. 11-0030966531 with the
          Secretary of State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  142.    UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361458, amending Initial File No. 11-0030966531 with the Secretary
          of State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  143.    UCC-3 Amendment filed on March 10, 2015 as File No. 15-00071700, amending Initial File No. 11-0030966531 with the Secretary of
          State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  144.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147958, amending Initial File No. 11-0030966531 with the Secretary of
          State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  145.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327392, amending Initial File No. 11-0030966531 with the Secretary of
          State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  146.    UCC-3 Amendment filed on March 8, 2019 as File No. 19-00084505, amending Initial File No. 11-0030966531 with the Secretary of
          State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  147.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229113, amending Initial File No. 11-0030966531 with the Secretary of
          State of the State of Texas listing SMG as debtor, and Agent, as secured party.
  148.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031068222 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts VII, LLC, as debtor, and Agent, as secured party.
  149.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295353, amending Initial File No. 11-0031068222 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  150.    UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361467, amending Initial File No. 11-0031068222 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  151.    UCC-3 Amendment filed on March 10, 2015 as File No. 15-00071705, amending Initial File No. 11-0031068222 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  152.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147950, amending Initial File No. 11-0031068222 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  153.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327383, amending Initial File No. 11-0031068222 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  154.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229074, amending Initial File No. 11-0031068222 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VII, LLC as debtor, and Agent, as secured party.
  155.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031034720 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts IX, LLC, as debtor, and Agent, as secured party.
  156.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295308, amending Initial File No. 11-0031034720 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts IX, LLC as debtor, and Agent, as secured party.
  157.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147947, amending Initial File No. 11-0031034720 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IX, LLC as debtor, and Agent, as secured party.
  158.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327380, amending Initial File No. 11-0031034720 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IX, LLC as debtor, and Agent, as secured party.
  159.    UCC-3 Amendment filed on March 8, 2019 as File No. 19-00084683, amending Initial File No. 11-0031034720 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IX, LLC as debtor, and Agent, as secured party.
  160.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229071, amending Initial File No. 11-0031034720 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IX, LLC as debtor, and Agent, as secured party.




                                                                Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                            Entered 10/23/20 21:12:38                     Page 157 of 163



  161.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031034962 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts X, LLC, as debtor, and Agent, as secured party.
  162.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295309, amending Initial File No. 11-0031034962 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts X, LLC, as debtor, and Agent, as secured party.
  163.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147959, amending Initial File No. 11-0031034962 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts X, LLC, as debtor, and Agent, as secured party.
  164.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327384, amending Initial File No. 11-0031034962 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts X, LLC, as debtor, and Agent, as secured party.
  165.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229075, amending Initial File No. 11-0031034962 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts X, LLC, as debtor, and Agent, as secured party.
  166.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031035599 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XI, LLC, as debtor, and Agent, as secured party.
  167.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295312, amending Initial File No. 11-0031035599 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts XI, LLC,, as debtor, and Agent, as secured party.
  168.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147951, amending Initial File No. 11-0031035599 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XI, LLC, as debtor, and Agent, as secured party.
  169.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327385, amending Initial File No. 11-0031035599 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XI, LLC, as debtor, and Agent, as secured party.
  170.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229076, amending Initial File No. 11-0031035599 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XI, LLC, as debtor, and Agent, as secured party.
  171.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031035731 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XII, LLC, as debtor, and Agent, as secured party.
  172.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295322, amending Initial File No. 11-0031035731 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts XII, LLC,, as debtor, and Agent, as secured party.
  173.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147952, amending Initial File No. 11-0031035731 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XII, LLC, as debtor, and Agent, as secured party.
  174.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327386, amending Initial File No. 11-0031035731 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XII, LLC, as debtor, and Agent, as secured party.
  175.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229077, amending Initial File No. 11-0031035731 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XII, LLC, as debtor, and Agent, as secured party.
  176.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031035852 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  177.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295323, amending Initial File No. 11-0031035852 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  178.    UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361465, amending Initial File No. 11-0031035852 with the Secretary
          of State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  179.    UCC-3 Amendment filed on March 10, 2015 as File No. 15-00071702, amending Initial File No. 11-0031035852 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  180.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147953, amending Initial File No. 11-0031035852 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  181.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327387, amending Initial File No. 11-0031035852 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  182.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229078, amending Initial File No. 11-0031035852 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIII, LLC, as debtor, and Agent, as secured party.
  183.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031038643 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  184.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295357, amending Initial File No. 11-0031038643 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  185.    UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361462, amending Initial File No. 11-0031038643 with the Secretary
          of State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  186.    UCC-3 Amendment filed on March 10, 2015 as File No. 15-00071707, amending Initial File No. 11-0031038643 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  187.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147954, amending Initial File No. 11-0031038643 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  188.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327388, amending Initial File No. 11-0031038643 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.
  189.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229083, amending Initial File No. 11-0031038643 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XIV, LLC, as debtor, and Agent, as secured party.




                                                               Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                                 Entered 10/23/20 21:12:38                       Page 158 of 163



  190.      UCC-1 Financing Statement filed on December 28, 2012 as File No. 12-0040200019 with the Secretary of State of the State of Texas,
            listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  191.      UCC-3 Amendment filed on March 7, 2013 as File No. 13-00072990, amending Initial File No. 12-0040200019 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  192.      UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295368, amending Initial File No. 12-0040200019 with the
            Secretary of State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  193.      UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361501, amending Initial File No. 12-0040200019 with the Secretary
            of State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  194.      UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327409, amending Initial File No. 12-0040200019 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  195.      UCC-3 Amendment filed on October 2, 2017 as File No. 17-00333646, amending Initial File No. 12-0040200019 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  196.      UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229091, amending Initial File No. 12-0040200019 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XV, LLC, as debtor, and Agent, as secured party.
  197.      UCC-1 Financing Statement filed on May 15, 2018 as File No. 18-0016879757 with the Secretary of State of the State of Texas, listing
            Movie Grill Concepts XVI, LLC, as debtor, and Agent, as secured party.
  198.      UCC-1 Financing Statement filed on May 15, 2018 as File No. 18-0016879878 with the Secretary of State of the State of Texas, listing
            Movie Grill Concepts XVII, LLC, as debtor, and Agent, as secured party.
  199.      UCC-1 Financing Statement filed on May 15, 2018 as File No. 18-0016879999 with the Secretary of State of the State of Texas, listing
            Movie Grill Concepts XVIII, LLC, as debtor, and Agent, as secured party.
  200.      UCC-1 Financing Statement filed on August 22, 2013 as File No. 13-0026979532 with the Secretary of State of the State of Texas,
            listing Movie Grill Concepts XIX, LLC, as debtor, and Agent, as secured party.
  201.      UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295397, amending Initial File No. 13-0026979532 with the
            Secretary of State of the State of Texas listing Movie Grill Concepts XIX, LLC, as debtor, and Agent, as secured party.
  UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327401, amending Initial File No. 13-0026979532 with the Secretary of State of
  the State of Texas listing Movie Grill Concepts XIX, LLC, as debtor, and Agent, as secured party.
  202.      UCC-3 Amendment filed on May 22, 2018 as File No. 18-00179215, amending Initial File No. 13-0026979532 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XIX, LLC, as debtor, and Agent, as secured party.
  203.      UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229084, amending Initial File No. 13-0026979532 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XIX, LLC, as debtor, and Agent, as secured party.
  204.      UCC-1 Financing Statement filed on September 17, 2013 as File No. 13-0029542521 with the Secretary of State of the State of Texas,
            listing Movie Grill Concepts XX, LLC, as debtor, and Agent, as secured party.
  205.      UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327402, amending Initial File No. 13-0029542521 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XX, LLC, as debtor, and Agent, as secured party.
  206.      UCC-3 Amendment filed on May 22, 2018 as File No. 18-00179217, amending Initial File No. 13-0029542521 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XX, LLC, as debtor, and Agent, as secured party.
  207.      UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229092, amending Initial File No. 13-0029542521 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XX, LLC, as debtor, and Agent, as secured party.
  208.      UCC-1 Financing Statement filed on August 29, 2013 as File No. 13-0027743633 with the Secretary of State of the State of Texas,
            listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  209.      UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295401, amending Initial File No. 13-0027743633 with the
            Secretary of State of the State of Texas listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  210.      UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361471, amending Initial File No. 13-0027743633 with the Secretary
            of State of the State of Texas listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  211.      UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327398, amending Initial File No. 13-0027743633 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  212.      UCC-3 Amendment filed on May 22, 2018 as File No. 18-00179216, amending Initial File No. 13-0027743633 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  213.      UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229093, amending Initial File No. 13-0027743633 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts XXI, LLC, as debtor, and Agent, as secured party.
  214.      UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031036005 with the Secretary of State of the State of Texas,
            listing Movie Grill Concepts Trademark Holdings, LLC, as debtor, and Agent, as secured party.
  215.      UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295333, amending Initial File No. 11-0031036005 with the
            Secretary of State of the State of Texas listing Movie Grill Concepts Trademark Holdings, LLC, as debtor, and Agent, as secured party.
  216.      UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147948, amending Initial File No. 11-0031036005 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts Trademark Holdings, LLC, as debtor, and Agent, as secured party.
  217.      UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327381, amending Initial File No. 11-0031036005 with the Secretary of
            State of the State of Texas listing Movie Grill Concepts Trademark Holdings, LLC, as debtor, and Agent, as secured party.




                                                                   Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                            Entered 10/23/20 21:12:38                     Page 159 of 163



  218.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229072, amending Initial File No. 11-0031036005 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts Trademark Holdings, LLC, as debtor, and Agent, as secured party.
  219.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031038906 with the Secretary of State of the State of Texas,
          listing MGC Management I, LLC, as debtor, and Agent, as secured party.
  220.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295354, amending Initial File No. 11-0031038906 with the
          Secretary of State of the State of Texas listing MGC Management I, LLC, as debtor, and Agent, as secured party.
  221.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147943, amending Initial File No. 11-0031038906 with the Secretary of
          State of the State of Texas listing MGC Management I, LLC, as debtor, and Agent, as secured party.
  222.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327376, amending Initial File No. 11-0031038906 with the Secretary of
          State of the State of Texas listing MGC Management I, LLC, as debtor, and Agent, as secured party.
  223.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229067, amending Initial File No. 11-0031038906 with the Secretary of
          State of the State of Texas listing MGC Management I, LLC, as debtor, and Agent, as secured party.
  224.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031036247 with the Secretary of State of the State of Texas,
          listing Movie Grill Partners 3, LLC, as debtor, and Agent, as secured party.
  225.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295335, amending Initial File No. 11-0031036247 with the
          Secretary of State of the State of Texas listing Movie Grill Partners 3, LLC, as debtor, and Agent, as secured party.
  226.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147955, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 3, LLC, as debtor, and Agent, as secured party.
  227.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327389, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 3, LLC, as debtor, and Agent, as secured party.
  228.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229110, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 3, LLC, as debtor, and Agent, as secured party.
  229.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031036742 with the Secretary of State of the State of Texas,
          listing Movie Grill Partners 4, LLC, as debtor, and Agent, as secured party.
  230.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295339, amending Initial File No. 11-0031036247 with the
          Secretary of State of the State of Texas listing Movie Grill Partners 4, LLC, as debtor, and Agent, as secured party.
  231.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147956, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 4, LLC, as debtor, and Agent, as secured party.
  232.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327390, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 4, LLC, as debtor, and Agent, as secured party.
  233.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229111, amending Initial File No. 11-0031036247 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 4, LLC, as debtor, and Agent, as secured party.
  234.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031036984 with the Secretary of State of the State of Texas,
          listing Movie Grill Partners 6, LLC, as debtor, and Agent, as secured party.
  235.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295341, amending Initial File No. 11-0031036984 with the
          Secretary of State of the State of Texas listing Movie Grill Partners 6, LLC, as debtor, and Agent, as secured party.
  236.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147957, amending Initial File No. 11-0031036984 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 6, LLC, as debtor, and Agent, as secured party.
  237.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327391, amending Initial File No. 11-0031036984 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 6, LLC, as debtor, and Agent, as secured party.
  238.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229112, amending Initial File No. 11-0031036984 with the Secretary of
          State of the State of Texas listing Movie Grill Partners 6, LLC, as debtor, and Agent, as secured party.
  239.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031029017 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  240.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295304, amending Initial File No. 11-0031029017 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  241.    UCC-3 Amendment filed on November 14, 2013 as File No. 13-00361502, amending Initial File No. 11-0031029017 with the Secretary
          of State of the State of Texas listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  242.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147944, amending Initial File No. 11-0031029017 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  243.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327377, amending Initial File No. 11-0031029017 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  244.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229068, amending Initial File No. 11-0031029017 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts I, Ltd., as debtor, and Agent, as secured party.
  245.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031033951 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.
  246.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295305, amending Initial File No. 11-0031033951 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.




                                                               Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                             Entered 10/23/20 21:12:38                      Page 160 of 163



  247.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147945, amending Initial File No. 11-0031033951 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.
  248.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327378, amending Initial File No. 11-0031033951 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.
  249.    UCC-3 Amendment filed on March 8, 2019 as File No. 19-00084474, amending Initial File No. 11-0031033951 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.
  250.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229069, amending Initial File No. 11-0031033951 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts III, Ltd., as debtor, and Agent, as secured party.
  251.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031034467 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts IV, Ltd., as debtor, and Agent, as secured party.
  252.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295306, amending Initial File No. 11-0031034467 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts IV, Ltd., as debtor, and Agent, as secured party.
  253.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147946, amending Initial File No. 11-0031034467 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IV, Ltd., as debtor, and Agent, as secured party.
  254.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327379, amending Initial File No. 11-0031034467 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IV, Ltd., as debtor, and Agent, as secured party.
  255.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229070, amending Initial File No. 11-0031034467 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts IV, Ltd., as debtor, and Agent, as secured party.
  256.    UCC-1 Financing Statement filed on October 24, 2011 as File No. 11-0031037016 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  257.    UCC-3 Amendment filed on September 17, 2013 as File No. 13-00295346, amending Initial File No. 11-0031037016 with the
          Secretary of State of the State of Texas listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  258.    UCC-3 Amendment filed on May 6, 2016 as File No. 16-00147949, amending Initial File No. 11-0031037016 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  259.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327382, amending Initial File No. 11-0031037016 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  260.    UCC-3 Amendment filed on March 8, 2019 as File No. 19-00084509, amending Initial File No. 11-0031037016 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  261.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229073, amending Initial File No. 11-0031037016 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts VI, Ltd., as debtor, and Agent, as secured party.
  262.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636113 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLII, LLC, as debtor, and Agent, as secured party.
  263.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229087, amending Initial File No. 16-0028636113 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XLII, LLC, as debtor, and Agent, as secured party.
  264.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636234 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLIII, LLC, as debtor, and Agent, as secured party.
  265.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229088, amending Initial File No. 16-0028636234 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XLIII, LLC, as debtor, and Agent, as secured party.
  266.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636355 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLIV, LLC, as debtor, and Agent, as secured party.
  267.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229089, amending Initial File No. 16-0028636355 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XLIV, LLC, as debtor, and Agent, as secured party.
  268.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636476 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLV, LLC, as debtor, and Agent, as secured party.
  269.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229090, amending Initial File No. 16-0028636476 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XLV, LLC, as debtor, and Agent, as secured party.
  270.    UCC-1 Financing Statement filed on August 1, 2018 as File No. 18-0026823949 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLVI, LLC, as debtor, and Agent, as secured party.
  271.    UCC-1 Financing Statement filed on August 1, 2018 as File No. 18-0026824071 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLVII, LLC, as debtor, and Agent, as secured party.
  272.    UCC-1 Financing Statement filed on August 1, 2018 as File No. 18-0026824192 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLVIII, LLC, as debtor, and Agent, as secured party.
  273.    UCC-1 Financing Statement filed on August 1, 2018 as File No. 18-0026823828 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLIX, LLC, as debtor, and Agent, as secured party.
  274.    UCC-1 Financing Statement filed on August 1, 2018 as File No. 18-0026823707 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS L, LLC, as debtor, and Agent, as secured party.
  275.    UCC-1 Financing Statement filed on September 12, 2019 as File No. 19-0034693691 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS LI, LLC, as debtor, and Agent, as secured party.




                                                                Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                               Entered 10/23/20 21:12:38                       Page 161 of 163



  276.    UCC-1 Financing Statement filed on September 12, 2019 as File No. 19-0034693712 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS LII, LLC, as debtor, and Agent, as secured party.
  277.    UCC-1 Financing Statement filed on September 12, 2019 as File No. 19-0034693833 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS LIII, LLC, as debtor, and Agent, as secured party.
  278.    UCC-1 Financing Statement filed on September 12, 2019 as File No. 19-0034694086 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS LIV, LLC, as debtor, and Agent, as secured party.
  279.    UCC-1 Financing Statement filed on September 12, 2019 as File No. 19-0034694107 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS LV, LLC, as debtor, and Agent, as secured party.
  280.    UCC-1 Financing Statement filed on May 15, 2019 as File No. 19-0017957483 with the Secretary of State of the State of Texas, listing
          Movie Grill Concepts XXII, LLC, as debtor, and Agent, as secured party.
  281.    UCC-1 Financing Statement filed on November 13, 2013 as File No. 13-0035835098 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXIII, LLC, as debtor, and Agent, as secured party.
  282.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327403, amending Initial File No. 13-0035835098 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIII, LLC, as debtor, and Agent, as secured party.
  283.    UCC-3 Amendment filed on May 22, 2018 as File No. 18-00179218, amending Initial File No. 13-0035835098 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIII, LLC, as debtor, and Agent, as secured party.
  284.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229094, amending Initial File No. 13-0035835098 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIII, LLC, as debtor, and Agent, as secured party.
  285.    UCC-1 Financing Statement filed on April 23, 2014 as File No. 14-0012693258 with the Secretary of State of the State of Texas, listing
          Movie Grill Concepts XXIV, LLC, as debtor, and Agent, as secured party.
  286.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327410, amending Initial File No. 14-0012693258 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIV, LLC, as debtor, and Agent, as secured party.
  287.    UCC-3 Amendment filed on February 21, 2019 as File No. 19-00063912, amending Initial File No. 14-0012693258 with the Secretary
          of State of the State of Texas listing Movie Grill Concepts XXIV, LLC, as debtor, and Agent, as secured party.
  288.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229095, amending Initial File No. 14-0012693258 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIV, LLC, as debtor, and Agent, as secured party.
  289.    UCC-1 Financing Statement filed on December 19, 2013 as File No. 13-0039514238 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXV, LLC, as debtor, and Agent, as secured party.
  290.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327433, amending Initial File No. 13-0039514238 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXV, LLC, as debtor, and Agent, as secured party.
  291.    UCC-3 Amendment filed on October 5, 2018 as File No. 18-00352825, amending Initial File No. 13-0039514238 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXV, LLC, as debtor, and Agent, as secured party.
  292.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229097, amending Initial File No. 13-0039514238 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXV, LLC, as debtor, and Agent, as secured party.
  293.    UCC-1 Financing Statement filed on December 19, 2013 as File No. 13-0039514470 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXVI, LLC, as debtor, and Agent, as secured party.
  294.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327413, amending Initial File No. 13-0039514470 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVI, LLC, as debtor, and Agent, as secured party.
  295.    UCC-3 Amendment filed on October 5, 2018 as File No. 18-00352826, amending Initial File No. 13-0039514470 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVI, LLC, as debtor, and Agent, as secured party.
  296.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229098, amending Initial File No. 13-0039514470 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVI, LLC, as debtor, and Agent, as secured party.
  297.    UCC-1 Financing Statement filed on April 23, 2019 as File No. 19-0014763243 with the Secretary of State of the State of Texas, listing
          Movie Grill Concepts XXVII, LLC, as debtor, and Agent, as secured party.
  298.    UCC-1 Financing Statement filed on March 28, 2014 as File No. 14-0009792921 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  299.    UCC-3 Amendment filed on July 23, 2014 as File No. 14-00235834, amending Initial File No. 14-0009792921 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  300.    UCC-3 Amendment filed on March 10, 2015 as File No. 15-00071713, amending Initial File No. 14-0009792921 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  301.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327414, amending Initial File No. 14-0009792921 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  302.    UCC-3 Amendment filed on February 21, 2019 as File No. 19-00063911, amending Initial File No. 14-0009792921 with the Secretary
          of State of the State of Texas listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  303.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229099, amending Initial File No. 14-0009792921 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXVIII, LLC, as debtor, and Agent, as secured party.
  304.    UCC-1 Financing Statement filed on August 5, 2015 as File No. 15-0025035162 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXIX, LLC, as debtor, and Agent, as secured party.




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                              Entered 10/23/20 21:12:38                       Page 162 of 163



  305.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327412, amending Initial File No. 15-0025035162 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIX, LLC, as debtor, and Agent, as secured party.
  306.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229096, amending Initial File No. 15-0025035162 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIX, LLC, as debtor, and Agent, as secured party.
  307.    UCC-3 Amendment filed on June 19, 2020 as File No. 20-00272745, amending Initial File No. 15-0025035162 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXIX, LLC, as debtor, and Agent, as secured party.
  308.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636597 with the Secretary of State of the State of Texas,
          listing Movie Grill Concepts XXX, LLC, as debtor, and Agent, as secured party.
  309.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229100, amending Initial File No. 16-0028636597 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXX, LLC, as debtor, and Agent, as secured party.
  310.    UCC-1 Financing Statement filed on July 17, 2015 as File No. 15-0022812859 with the Secretary of State of the State of Texas, listing
          Movie Grill Concepts XXXI, LLC, as debtor, and Agent, as secured party.
  311.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327411, amending Initial File No. 15-0022812859 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXXI, LLC, as debtor, and Agent, as secured party.
  312.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229101, amending Initial File No. 15-0022812859 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXXI, LLC, as debtor, and Agent, as secured party.
  313.    UCC-3 Amendment filed on June 19, 2020 as File No. 20-00272744, amending Initial File No. 15-0022812859 with the Secretary of
          State of the State of Texas listing Movie Grill Concepts XXXI, LLC, as debtor, and Agent, as secured party.
  314.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636618 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXII, LLC, as debtor, and Agent, as secured party.
  315.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229102, amending Initial File No. 16-0028636618 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXII, LLC, as debtor, and Agent, as secured party.
  316.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636739 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXIII, LLC, as debtor, and Agent, as secured party.
  317.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229103, amending Initial File No. 16-0028636739 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXIII, LLC, as debtor, and Agent, as secured party.
  318.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636850 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXIV, LLC, as debtor, and Agent, as secured party.
  319.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229104, amending Initial File No. 16-0028636850 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXIV, LLC, as debtor, and Agent, as secured party.
  320.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028637003 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXV, LLC, as debtor, and Agent, as secured party.
  321.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229106, amending Initial File No. 16-0028637003 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXV, LLC, as debtor, and Agent, as secured party.
  322.    UCC-1 Financing Statement filed on April 4, 2016 as File No. 16-0010465295 with the Secretary of State of the State of Texas, listing
          MOVIE GRILL CONCEPTS XXXVI, LLC, as debtor, and Agent, as secured party.
  323.    UCC-3 Amendment filed on October 4, 2016 as File No. 16-00327404, amending Initial File No. 16-0010465295 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXVI, LLC, as debtor, and Agent, as secured party.
  324.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229107, amending Initial File No. 16-0010465295 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXVI, LLC, as debtor, and Agent, as secured party.
  325.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028637124 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXVII, LLC, as debtor, and Agent, as secured party.
  326.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229108, amending Initial File No. 16-0028637124 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXVII, LLC, as debtor, and Agent, as secured party.
  327.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028637245 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXVIII, LLC, as debtor, and Agent, as secured party.
  328.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229109, amending Initial File No. 16-0028637245 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXVIII, LLC, as debtor, and Agent, as secured party.
  329.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636971 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XXXIX, LLC, as debtor, and Agent, as secured party.
  330.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229105, amending Initial File No. 16-0028636971 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XXXIX, LLC, as debtor, and Agent, as secured party.
  331.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028635960 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XL, LLC, as debtor, and Agent, as secured party.
  332.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229085, amending Initial File No. 16-0028635960 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XL, LLC, as debtor, and Agent, as secured party.
  333.    UCC-1 Financing Statement filed on August 31, 2016 as File No. 16-0028636092 with the Secretary of State of the State of Texas,
          listing MOVIE GRILL CONCEPTS XLI, LLC, as debtor, and Agent, as secured party.




                                                                 Exhibit 3
  US 7428642v.17
Case 20-32633-sgj11 Doc 15 Filed 10/23/20                           Entered 10/23/20 21:12:38                    Page 163 of 163



  334.    UCC-3 Amendment filed on June 19, 2019 as File No. 19-00229086, amending Initial File No. 16-0028636092 with the Secretary of
          State of the State of Texas listing MOVIE GRILL CONCEPTS XLI, LLC, as debtor, and Agent, as secured party.
  335.    UCC-1 Financing Statement filed on March 29, 2019 as File No. 19-0011391287 with the Secretary of State of the State of Texas,
          listing OHAM Holdings, LLC, as debtor, and Agent, as secured party.




                                                              Exhibit 3
  US 7428642v.17
